       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 1 of 190



Warren E. Gluck, Esq.
Barbra R. Parlin, Esq.
Mitchell J. Geller, Esq.
John Brownlee, Esq. (pro hac vice forthcoming)
Timothy D. Belevetz, Esq. (pro hac vice forthcoming)
Richard A. Bixter Jr., Esq. (pro hac vice forthcoming)
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, New York 10019
Telephone: 212-513-3200
Facsimile: 212-385-9010
Email: warren.gluck@hklaw.com
       barbra.parlin@hklaw.com
       mitchell.geller@hklaw.com
       john.brownlee@hklaw.com
       timothy.belevetz@hklaw.com
       richard.bixter@hklaw.com

Attorneys for Plaintiffs Martin Trott and Christopher Smith,
as Joint Official Liquidators and Foreign Representatives of
Platinum Partners Value Arbitrage Fund L.P. (in Official
Liquidation), and for Platinum Partners Value Arbitrage Fund
L.P. (in Official Liquidation)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARTIN TROTT and CHRISTOPHER SMITH, as Joint
Official Liquidators and Foreign Representatives of            Case No. 18-CIV-10936 (JSR)
PLATINUM PARTNERS VALUE ARBITRAGE FUND
L.P. (in OFFICIAL LIQUIDATION) and PLATINUM
PARTNERS VALUE ARBITRAGE FUND L.P. (in                         FIRST AMENDED
OFFICIAL LIQUIDATION)                                          COMPLAINT

                             Plaintiffs,                       JURY TRIAL REQUESTED

           - against -

PLATINUM MANAGEMENT (NY) LLC, MARK
NORDLICHT, DAVID LEVY, ESTATE of URI
LANDESMAN, MURRAY HUBERFELD, DAVID
BODNER, DAVID STEINBERG, DANIEL SMALL,
     Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 2 of 190




JOSEPH SANFILIPPO, DAVID OTTENSOSER,
BERNARD FUCHS, MICHAEL NORDLICHT, MICHAEL
KATZ, KEVIN CASSIDY, SETH GERSZBERG, EZRA
BEREN, NAFTALI MANELA, DANIEL SAKS, MOSHE
M. FEUER a/k/a MARK FEUER, SCOTT TAYLOR,
DHRUV NARAIN, PLATINUM PARTNERS BLACK ELK
OPPORTUNITIES FUND LLC, PLATINUM PARTNERS
BLACK ELK OPPORTUNITIES FUND
INTERNATIONAL LTD., MORRIS FUCHS, LEON
MEYERS, MN CONSULTING NY LLC, ESTATE of
JULES NORDLICHT, BARBARA NORDLICHT, ESTATE
OF SOLOMON ENGLANDER, ESTATE OF GERTRUDE
ENGLANDER, ROCKWELL FULTON CAPITAL, L.P.,
DITMAS PARK CAPITAL, L.P., PLATINUM FI GROUP
LLC, FCBA TRUST, AARON PARNES, SARAH
PARNES, SHMUEL FUCHS FOUNDATION, SOLOMON
WERDIGER, OLIVE TREE HOLDINGS LLC, HUANG
LAI TSU HSIA, HUBERFELD FAMILY FOUNDATION,
MIND, BODY & SOUL CO., LIMITED, TWOSONS
CORPORATION, GRD ESTATES LTD., MEADOWS
CAPITAL LLC, ABRAHAM C. GROSSMAN, DAVID
GICHTIN, ORA GICHTIN, GOLDA WILK, THE ESTATE
OF MARCOS KATZ, ADELA KATZ, BEECHWOOD
CAPITAL GROUP, LLC, B ASSET MANAGER LP, B
ASSET MANAGER II LP, BEECHWOOD RE
INVESTMENTS, LLC, BEECHWOOD RE HOLDINGS,
INC., BEECHWOOD RE LTD., BEECHWOOD
BERMUDA INTERNATIONAL LTD., BAM
ADMINISTRATIVE SERVICES LLC, ILLUMIN
CAPITAL MANAGEMENT LP, BRE BCLIC PRIMARY,
BRE BCLIC SUB, BRE WNIC 2013 LTC PRIMARY, BRE
WNIC 2013 LTC SUB, BBIL ULICO 2014 TRUST, BBLN-
PEDCO CORP., BHLN-PEDCO CORP., BEECHWOOD
TRUST NO. 1, BEECHWOOD TRUST NO. 2,
BEECHWOOD TRUST NO. 3, BEECHWOOD TRUST
NO. 4, BEECHWOOD TRUST NO. 5, BEECHWOOD
TRUST NO. 6, BEECHWOOD TRUST NO. 7,
BEECHWOOD TRUST NO. 8, BEECHWOOD TRUST
NO. 9, BEECHWOOD TRUST NO. 10, BEECHWOOD
TRUST NO. 11, BEECHWOOD TRUST NO. 12,
BEECHWOOD TRUST NO. 13, BEECHWOOD TRUST
NO. 14, BEECHWOOD TRUST NO. 15, BEECHWOOD
TRUST NO. 16, BEECHWOOD TRUST NO. 17,
BEECHWOOD TRUST NO. 18, BEECHWOOD TRUST
NO. 19, BEECHWOOD TRUST NO. 20, BEECHWOOD
RE INVESTMENTS, LLC SERIES A, BEECHWOOD RE
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 3 of 190



INVESTMENTS, LLC SERIES B, BEECHWOOD RE
INVESTMENTS, LLC SERIES C, BEECHWOOD RE
INVESTMENTS, LLC SERIES D, BEECHWOOD RE
INVESTMENTS, LLC SERIES E, BEECHWOOD RE
INVESTMENTS, LLC SERIES F, BEECHWOOD RE
INVESTMENTS, LLC SERIES G, BEECHWOOD RE
INVESTMENTS, LLC SERIES H, BEECHWOOD RE
INVESTMENTS, LLC SERIES I and JOHN DOES 1-100,
                      Defendants.
          Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 4 of 190



                                                TABLE OF CONTENTS
                                                                                                                                    Page
DESCRIPTION OF THE CASE .....................................................................................................1
PARTIES RELEVANT TO THE JOLS’ CLAIMS.......................................................................16
JURISDICTION AND VENUE ....................................................................................................46
FACTUAL BACKGROUND ........................................................................................................47
         A.        THE PPVA INVESTMENT STRUCTURE .....................................................................47
         B.        PLATINUM MANAGEMENT AS GENERAL PARTNER ..................................................49
         C.        PLATINUM DEFENDANTS’ VALUATION AND RISK ASSESSMENT PROCESS
                   AND REPRESENTATIONS CONCERNING INVESTMENTS AND NAV ............................53

         D.        THE COLLAPSE AND LIQUIDATION OF PPVA ..........................................................56
         E.        CONCENTRATION IN ILLIQUID INVESTMENTS ..........................................................63
         F.        MISREPRESENTATION OF PPVA’S NAV IN THE WAKE OF THE BLACK ELK
                   EXPLOSION .............................................................................................................64
         G.        MISREPRESENTATION OF VALUE FOR GOLDEN GATE OIL .......................................66
         H.        CREATION OF BEECHWOOD ..................................................................................69
         I.        STRUCTURE AND OWNERSHIP OF BEECHWOOD .......................................................73
         J.        BEECHWOOD AND THE FIRST SCHEME ....................................................................76
                   1.        Golden Gate Oil .........................................................................................78
                   2.        PEDEVCO .................................................................................................80
                   3.        Implant Sciences ........................................................................................81
         K.        BLACK ELK SCHEME ...............................................................................................82
         L.        CREATION OF MONTSANT AND REPURCHASE OF BLACK ELK BONDS .....................96
         M.        NORTHSTAR ............................................................................................................98
         N.        THE SECOND SCHEME ...........................................................................................101
                   1.        Use of Montsant to Hide Beechwood Encumbrance of
                             PPVA Assets ............................................................................................102
                   2.        Nordlicht Side Letter................................................................................104
                   3.        March 2016 “Restructuring” of PPVA/PPCO/Beechwood
                             Transactions .............................................................................................106
         O.        THE AGERA TRANSACTIONS .................................................................................111
                   1.        Agera Energy ...........................................................................................112
                   2.        The Agera Energy Valuation ...................................................................114
                   3.        The Agera Sale Process ...........................................................................114

                                                                   i
          Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 5 of 190



                    4.        The Agera Sale .........................................................................................116
                    5.        The Redemption of the Class C Portion of the Note
                              Purchase Price ..........................................................................................119
          P.        THE SECURITY LOCKUP ........................................................................................121
                    1.        PPNE Notes .............................................................................................122
                    2.        Kismetia ...................................................................................................124
                    3.        Twosons ...................................................................................................125
                    4.        Seth Gerszberg and West Loop/Epocs .....................................................130
CLAIMS FOR RELIEF ...............................................................................................................136
          FIRST COUNT: BREACH OF FIDUCIARY DUTY (DUTY OF CARE AND GOOD FAITH)
                 AGAINST THE PLATINUM DEFENDANTS ................................................................136
          SECOND COUNT: BREACH OF FIDUCIARY DUTY (DUTY OF LOYALTY/SELF-
                DEALING) AGAINST THE PLATINUM DEFENDANTS ...............................................137
          THIRD COUNT: AIDING AND ABETTING BREACH OF FIDUCIARY DUTIES AGAINST
                THE INDIVIDUAL PLATINUM DEFENDANTS ............................................................138

          FOURTH COUNT: FRAUD AGAINST THE PLATINUM DEFENDANTS ......................................140
          FIFTH COUNT: CONSTRUCTIVE FRAUD AGAINST THE PLATINUM DEFENDANTS ................144
          SIXTH COUNT: AIDING AND ABETTING FRAUD AGAINST THE INDIVIDUAL
                 PLATINUM DEFENDANTS.......................................................................................148
          SEVENTH COUNT: AIDING AND ABETTING BREACH OF FIDUCIARY DUTIES AGAINST
                THE BEECHWOOD DEFENDANTS ............................................................................149

          EIGHTH COUNT: AIDING AND ABETTING FRAUD AGAINST THE BEECHWOOD
                DEFENDANTS ........................................................................................................151
          NINTH COUNT: AIDING AND ABETTING BREACH OF FIDUCIARY DUTIES AGAINST
                THE BEOF FUNDS AND THE PREFERRED INVESTORS OF THE BEOF FUNDS ..........153

          TENTH COUNT: AIDING AND ABETTING FRAUD AGAINST THE BEOF FUNDS AND
                THE PREFERRED INVESTORS OF THE BEOF FUNDS ...............................................155

          ELEVENTH COUNT: AIDING AND ABETTING BREACH OF FIDUCIARY DUTIES
                AGAINST MICHAEL KATZ ......................................................................................157

          TWELFTH COUNT: AIDING AND ABETTING BREACH OF FIDUCIARY DUTIES AGAINST
                KEVIN CASSIDY AND MICHAEL NORDLICHT .........................................................158
          THIRTEENTH COUNT: AIDING AND ABETTING BREACH OF FIDUCIARY DUTIES
                AGAINST SETH GERSZBERG...................................................................................160

          FOURTEENTH COUNT: IN THE ALTERNATIVE, UNJUST ENRICHMENT AGAINST THE
                BEECHWOOD DEFENDANTS, KEVIN CASSIDY AND SETH GERSZBERG ...................162
          FIFTEENTH COUNT: IN THE ALTERNATIVE, UNJUST ENRICHMENT AGAINST THE
                 BEOF FUNDS AND THE PREFERRED INVESTORS OF THE BEOF FUNDS .................163

                                                                   ii
          Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 6 of 190



          SIXTEENTH COUNT: CIVIL CONSPIRACY AGAINST THE PLATINUM DEFENDANTS
                AND THE BEECHWOOD DEFENDANTS ....................................................................164

          SEVENTEENTH COUNT: VIOLATION OF CIVIL RICO AGAINST THE PLATINUM
                DEFENDANTS AND THE BEECHWOOD DEFENDANTS ..............................................165
          EIGHTEENTH COUNT: (FOR RELIEF ONLY) ALTER EGO AGAINST THE BEECHWOOD
                ENTITIES IN RESPECT OF COUNTS ONE, TWO, FOUR AND FIVE ..............................171
          NINETEENTH COUNT: (FOR RELIEF ONLY) ALTER EGO AGAINST THE BEOF FUNDS
                IN RESPECT OF COUNTS ONE, TWO, FOUR AND FIVE .............................................173

          TWENTIETH COUNT: DECLARATORY JUDGMENT THE NORDLICHT SIDE LETTER IS
               VOID AND UNENFORCEABLE AS CONTRARY TO PUBLIC POLICY ...........................174
          TWENTY-FIRST COUNT: DECLARATORY JUDGMENT THAT THE MASTER GUARANTY
               IS VOID AND UNENFORCEABLE AS AGAINST PUBLIC POLICY ................................175
INDEX OF EXHIBITS ................................................................................................................182




                                                                 iii
        Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 7 of 190



                                DESCRIPTION OF THE CASE

        1.      This case arises in connection with one of the most spectacular hedge fund collapses

in recent memory –whereby a fund with a purported net asset value (“NAV”) of nearly $1 billion

turns out to not only be insolvent but to have liabilities, or a negative NAV, in the range of $400

to $800 million.

        2.      Martin Trott and Christopher Smith are the Court-appointed Joint Official

Liquidators and Foreign Representatives (the “JOLs”) of Platinum Partners Value Arbitrage Fund

L.P. (in Official Liquidation) (“PPVA” and collectively with the JOLs, “Plaintiffs”), with

authority pursuant to Orders of the Grand Court of the Cayman Islands and the United States

Bankruptcy Court of the Southern District of New York to liquidate the assets of PPVA and bring

litigation on its behalf

        3.      The defendants in this case are an interrelated and overlapping group of persons

and entities, including the Platinum Defendants (Mark Nordlicht, David Bodner, Murray

Huberfeld, Uri Landesman, David Levy, Bernard Fuchs, Naftali Manela, David Ottensoser, Joseph

SanFilippo, and Daniel Small, Ezra Beren and Platinum Management (NY) LLC); the Beechwood

Defendants (Mark Nordlicht, David Bodner, Murray Huberfeld, David Levy, Mark Feuer, Scott

Taylor, Naftali Manela, David Ottensoser, Daniel Saks, Ezra Beren, Dhruv Narain, Illumin Capital

Management LP, and the Beechwood Entities (as defined below), and certain other culpable and

entities and individuals, including the BEOF Funds and the Preferred Investors of the BEOF

Funds (both as defined below), Michael Joseph Nordlicht, Kevin Cassidy, Seth Gerszberg, and

Michael Katz (collectively, “Defendants”) – several of whom have been indicted and/or sued for

their role in connection with certain of the acts discussed below – who used their positions of

trust, access and authority to either enrich themselves and certain friends and family at the expense

of PPVA.
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 8 of 190



       4.      The harm to PPVA resulted from actions constituting conspiracy, fraud, deceit,

asset dissipation and breaches of fiduciary obligations.      Defendants are among those who

committed these tortious acts or directly aided and abetted this conduct.

       5.      Defendants “papered” their acts and transactions to make them appear legitimate

when those acts and transactions actually were permeated by fraud, deceit and breach of trust.

       6.      As a result, Defendants are liable to PPVA in an amount to be proved at trial for

the harms caused by the nine-figure schemes.

       7.      In large part, this case arises out of the relationship between and among PPVA, its

general partner Platinum Management (NY) LLC (“Platinum Management”), Platinum

Management’s “Beechwood” alter ego, and the individuals who owned, operated and managed

Platinum Management and Beechwood -- Nordlicht, Landesman, Huberfeld, Bodner, Fuchs, Levy,

Steinberg, Small, SanFilippo, Ottensoser, Manela, Saks, and Beren.

       8.      Beechwood, a business comprised of reinsurance companies, investment

management entities, investment trusts and related entities (collectively, “Beechwood”), was

founded, owned and managed by the very persons who founded, owned and managed Platinum

Management – and originally was operated out of Platinum Management’s offices.

       9.      From 2013 until 2015, the Platinum Defendants and Beechwood Defendants caused

PPVA (and/or its subsidiaries) to engage in a series of non-commercial transactions with the

Beechwood Entities (defined below) designed to:

       (i)     falsely inflate the net value ascribed to PPVA’s assets, thereby enabling Platinum
               Management to collect unearned partnership shares/fees;

       (ii)    prioritize the interests of the Beechwood Entities over the interests of PPVA, by,
               inter alia, consistently subordinating PPVA’s prior rights in common collateral to
               those of the Beechwood Entities, and granting the Beechwood Entities put rights
               against PPVA; and



                                                 2
         Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 9 of 190



        (iii)    enable Platinum Management insiders, friends and designated investors/creditors
                 to take the proceeds from the sale of the assets of PPVA’s largest investment, Black
                 Elk, in contravention of the prior rights of PPVA and Black Elk’s other creditors,
                 while leaving the Black Elk investment worthless to PPVA, and PPVA liable for
                 tens of millions of dollars of fraudulent conveyance and other claims (the “Black
                 Elk Scheme”);

This set of acts and transactions is referred to herein as the “First Scheme.”

        10.      By late 2015, with PPVA’s collapse imminent and faced with a serious

investigation of the Black Elk Scheme, the Platinum Defendants – with material assistance from

the other Defendants – further breached their duties to PPVA by conspiring to transfer or encumber

all or nearly all of PPVA’s remaining assets for the benefit of the Beechwood Defendants, select

insiders, and Platinum Partners Credit Opportunities Master Fund L.P. (“PPCO”), another

Platinum Management operated fund. This set of acts and transactions is referred to herein as the

“Second Scheme.”

        11.      The significant wrongful acts and transactions within the Second Scheme,

addressed in detail below, include the following:

        (i)      a one page document dated January 13, 2016, signed by Mark Nordlicht on
                 and witnessed by Mark Feuer, which requires PPVA and any of its
                 subsidiaries and affiliates holding the valuable proceeds from the sale of
                 Implant Sciences Corporation (“IMSC”) to use such proceeds to pay
                 approximately $37 million of uncollectable debt owed to Beechwood by
                 Golden Gate Oil, LLC, for no benefit to PPVA (the “Nordlicht Side
                 Letter”);

        (ii)     a March 2016 “restructuring” by which tens of millions of dollars were
                 stripped from PPVA and assets were encumbered by Platinum Management
                 for the benefit of PPCO and Beechwood;

        (iii)    a March 2016 “Master Guaranty Agreement” and related documents1
                 between and among PPVA, certain of its subsidiaries, and Beechwood,
                 among others, by which Beechwood was granted liens on available PPVA


1
 In addition to the Master Guaranty, the Platinum Defendants caused PPVA to execute that certain China Horizon
Collateral Assignment dated March 21, 2016, that certain Turnover Agreement dated March 21, 2016, and that certain
Carbon Credits Portfolio Assignment dated March 21,2016 (collectively, the “March Beechwood Assignments”).

                                                        3
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 10 of 190



              assets to further collateralize otherwise uncollectable debt owed to
              Beechwood (the “Master Guaranty”);

       (iv)   the series of transactions, documents and promissory notes that the Platinum
              Defendants, together with Defendant Seth Gerszberg, caused PPVA to enter
              into with select redeeming investors and certain creditors of PPVA, by
              which those investors and creditors preferentially were granted security
              interests and liens on all assets of PPVA (and in some cases subsidiary
              assets) to collateralize tens of millions of dollars of equity redemption
              claims or otherwise unsecured debt for no additional consideration (the
              “Security Lockup”); and

       (v)    the June 9, 2016 transfer of one of PPVA’s last valuable assets, a majority
              interest in Agera Energy (defined below), worth between $200-$300
              million, to Beechwood and Senior Health Insurance Company of
              Pennsylvania (“SHIP”), for little to no consideration. The Agera Energy
              transactions was the culmination of the Second Scheme and a self-described
              “insider transaction” conceived of by defendant Michael Katz, the Platinum
              Defendants and the Beechwood Defendants (the “Agera Transactions”) to
              strip PPVA of its largest asset and acquire the value of the same while
              dissipating the purported proceeds.

       12.    The persons responsible for sourcing, overseeing, managing and valuing PPVA’s

investments and assets, assessing and determining appropriate levels of risk, operating PPVA’s

business and in whom PPVA reposed confidence and trust for these purposes included, inter alia:

              (i) Mark Nordlicht (“Nordlicht”), who was the co-chief investment officer of

       PPVA and managing member of Platinum Management, which in turn was the General

       Partner of PPVA. Nordlicht was chairman of the valuation committee and risk committee,

       had ultimate oversight of all trading, asset allocation, and risk management activities, was

       the managing member/manager of substantially all of the subsidiaries through which

       PPVA’s investments were held, was responsible for sourcing investment opportunities,

       marketing to investors, overseeing the operation and management of PPVA (and Platinum

       Management’s) business, hiring personnel, meeting with outside counsel, developing

       business strategy. Nordlicht is a founder and member of Platinum Management and was a



                                                4
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 11 of 190



direct beneficiary of all of the inflated distributions, fees and other payments made to it by

PPVA;

        (ii) Uri Landesman (“Landesman”), who until spring 2015 held the title President

of Platinum Management. Together with Nordlicht, he served as co-chief investment

officer of PPVA, responsible for all trading, asset allocation and risk management on behalf

of PPVA, and was a member of both the valuation and risk committees. Landesman was

a member of Platinum Management, so was a direct beneficiary of all of the inflated

distributions, fees and other payments made to it by PPVA even after he resigned in 2015.

He remained involved in developing strategy for managing PPVA’s liquidity issues and

seeking out new investors even after his resignation in 2015;

        (iii) Murray Huberfeld (“Huberfeld”), who, together with Nordlicht and David

Bodner, founded and is an owner of Platinum Management. Huberfeld also is a founder

and was at all relevant times an owner of the Beechwood Entities. Among other things,

Huberfeld was involved with sourcing investment opportunities, meeting with and

marketing to important investors and developing business and investment strategy for

PPVA. He also was involved in the management and operation of PPVA and of Platinum

Management, taking part in meetings with attorneys, interviewing new personnel, and

meeting with investment partners. As an owner, Huberfeld was a direct beneficiary of all

of the inflated distributions, fees and other payments made to Platinum Management by

PPVA;

        (iv) David Bodner (“Bodner”), is another founder and owner of Platinum

Management. Bodner also is a founder and was at all relevant times an owner of the

Beechwood Entities. Like Huberfeld, Bodner was involved with sourcing investment



                                          5
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 12 of 190



opportunities, meeting with and marketing to important investors and developing

investment strategies for PPVA and its investments, including, for example, its investment

in China Horizon/Yellow River. He also was involved in the management and operation

of PPVA and of Platinum Management, taking part in meetings with attorneys,

interviewing new personnel, and meeting with investment partners. As an owner, Bodner

was a direct beneficiary of all of the inflated distributions, fees and other payments made

to Platinum Management by PPVA;

       (v) Bernard Fuchs was a principal of Platinum Management who benefited from

the inflated distributions, fees and other amounts paid by PPVA. Bernard Fuchs was

involved with meeting with and marketing to new investors, efforts to retain existing

investors, sourcing and managing investments and developing business strategy for PPVA.

He was involved in planning significant investments and transactions including with

respect to Black Elk and the Agera Transactions. He also was involved in the management

and operation of PPVA and of Platinum Management, taking part in meetings with

attorneys, meeting with potential investment partners and negotiating personnel matters.

During the period leading up to the Cayman Liquidation, Bernard Fuchs was tasked with

communicating with investors seeking information as to the status of their unfulfilled

redemption requests. He provided false and misleading information to investors about the

status of PPVA’s financial situation and solvency;

       (vi) David Levy (“Levy”) was a portfolio manager and beginning in 2015, co-chief

investment officer of PPVA. He had direct responsibility for overseeing and managing

many of PPVA’s most significant investments, including, inter alia, Black Elk, Implant

Sciences, China Broadband, China Cablecomm, China Networks, and Desert Hawk, and



                                         6
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 13 of 190



was paid based on the increase in value of those investments, whether realized or

unrealized, as well as the profits of the Platinum affiliated management companies,

including Platinum Management. As such, he personally benefitted from the inflated asset

values assigned to PPVA’s assets by the Platinum Defendants and from the inflated

distributions, fees and other payments made to Platinum Management by PPVA. He was

a member of the risk and valuation committees responsible for valuing PPVA’s assets and

assessing risk related thereto, and was appointed as an operating officer/manager of certain

subsidiaries through which PPVA’s investments were held, such as DMRJ. During 2013-

2014, he also was employed as the Chief Investment Officer of BAM (defined below),

even when BAM ostensibly was on the opposite side of a transaction from PPVA;

       (vi) David Steinberg (“Steinberg”), was at various times a portfolio manager,

investment advisor and co-chief risk advisor for PPVA, and was at all relevant times a

member of the valuation committee that had overall responsibility for valuing PPVA’s

assets. In his capacity as a member of the risk committee and co-chief risk advisor,

Steinberg was responsible for assessing the risk associated with PPVA’s investments, a

significant issue in determining value. Steinberg had direct responsibility for overseeing

and managing PPVA’s investments in PEDEVCO, Navidea Biopharmaceuticals, Inc.,

Vistagen Therapeutics, Inc., Urigen Pharmaceuticals, Inc., and Echo Therapeutics, Inc.,

among other credits, was the official responsible for reviewing and negotiating the

agreements and other documents relating to the March 2016 restructuring and the Agera

Transactions, and was appointed as an officer/manager/authorized signatory of certain

PPVA subsidiaries such as Principal Growth Strategies LLC (the entity through which

PPVA held its interest in the Agera Note) and Montsant Partners LLC, as well as companies



                                         7
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 14 of 190



in which PPVA invested such as PEDEVCO. During the relevant period, Steinberg was

paid a base salary as well as incentive compensation that was directly tied to the increase

in the value of the investments he managed, whether realized or unrealized. As such, he

personally benefitted from the inflated asset values assigned to PPVA’s assets by the

Platinum Defendants and from the inflated distributions, fees and other payments made to

Platinum Management by PPVA. Beginning in 2014, Steinberg, together with Ezra Beren,

also was a co-investment advisor to BAM (defined below), the Beechwood entities’

investment advisor, for which he was paid based on the performance of the investments he

managed;

       (vii) Daniel Small (“Small”), was the managing director and portfolio manager

charged with originating, managing and overseeing many of PPVA’s investments,

including its investments in Black Elk, Implant Sciences, China Cablecomm, Desert Hawk

and Northstar until his employment was terminated in or about July 2015. Small was

responsible for identifying potential investment opportunities, performing due diligence on

potential investments, designing and implementing the structure of investments,

negotiating the terms of investments and monitoring and monetizing investment decisions.

Small was paid a base salary plus bonus compensation that was directly tied to the increase

in the value of the investments he managed, whether realized or unrealized. As such, he

personally benefitted from the inflated asset values assigned to PPVA’s assets by the

Platinum Defendants and from the inflated distributions, fees and other payments made to

Platinum Management by PPVA;

       (viii) Joseph SanFilippo (“SanFilippo”), chief financial officer for PPVA and a

member of the valuation and risk committees who also was an officer of certain



                                         8
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 15 of 190



subsidiaries through which PPVA held its investments. In his capacity as a member of the

valuation and risk committees and as chief financial officer, he was, among others,

responsible for determining the value of and risk associated with PPVA’s investments.

SanFilippo also was responsible for communicating with the third parties who routinely

performed valuation, accounting and administrative services on behalf of PPVA, including

calculating and reporting PPVA’s NAV on a monthly basis and providing valuation reports

each quarter. SanFilippo received a salary as well as bonus compensation, so he personally

benefitted from the inflated asset values assigned to PPVA’s assets by the Platinum

Defendants and from the inflated distributions, fees and other payments made to Platinum

Management by PPVA;

       (ix) David Ottensoser (“Ottensoser”), general counsel, chief compliance officer

and a member of the risk committee. Ottensoser participated in drafting, reviewing and/or

commenting on the contracts and other documents that bound PPVA to the improper

transactions comprising the First and Second Schemes and without which the First and

Second Scheme could not have occurred. As a member of the risk committee, he was

responsible for assessing the risk associated with PPVA’s investments, a significant issue

in determining value. At the same time, Ottensoser provided legal services to BAM/the

Beechwood Entities, even when those parties ostensibly were on opposite sides of a

transaction from PPVA. Ottensoser received a salary as well as bonus compensation, so

he personally benefitted from the inflated asset values assigned to PPVA’s assets by the

Platinum Defendants and from the inflated distributions, fees and other payments made to

Platinum Management by PPVA;




                                        9
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 16 of 190



       (x) Naftali Manela (“Manela”), was chief operating officer, a member of the

valuation committee and an officer of certain subsidiaries through which PPVA held its

investments, such as DMRJ. Manela was responsible for all aspects of the administration

of PPVA’s business. Manela also worked closely with senior management including

Nordlicht, Bodner, Huberfeld, Levy, Fuchs, and the portfolio managers such as Small and

Steinberg in structuring transactions and investments on behalf of PPVA. At the same

time, Manela worked for BAM/the Beechwood Entities, performing similar services, even

when those parties ostensibly were on opposite sides of a transaction from PPVA. Manela

received a salary as well as bonus compensation, so he directly benefitted from the inflated

asset values assigned to PPVA’s assets by the Platinum Defendants and from the inflated

distributions, fees and other payments made to Platinum Management by PPVA;

       (xi) Daniel Saks (“Saks”), was, until about 2014, a portfolio/investment manager

with oversight and control over numerous PPVA investments. In particular, by the end of

2013, Saks became responsible for overseeing and managing PPVA’s bio/pharma

investments in companies including Advaxis Inc., Angiolight, Inc., Echo Therapeutics Inc.,

FluoroPharma,     Navidea     Biopharmaceuticals      Inc.,   NewCardio      Inc.,   Urigen

Pharmaceuticals Inc., and Vistagen Therapeutics Inc., and previously was involved with

overseeing the investment in Golden Gate Oil. During 2014, Saks began working for the

Beechwood Entities, eventually serving as Chief Investment Officer and then President of

B Asset Manager LP during and after 2015; and

       (xii) Ezra Beren (“Beren”), who until the end of 2015 was an investment manager

with responsibility for overseeing and managing PPVA’s subsidiary RJ Credit and its

various investments (e.g., PEDEVCO), among other investments, as well as a required



                                        10
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 17 of 190



       member of the valuation committee that had responsibility for valuing all of PPVA’s assets

       and investments and was paid a salary plus incentive compensation based on the increased

       value of the investments he managed, whether realized or unrealized. In 2014, Beren also

       entered into an investment management agreement with BAM, for which he was paid based

       on the performance of the investments he managed, so he personally benefitted from the

       inflated asset values assigned to PPVA’s assets by the Platinum Defendants and from the

       inflated distributions, fees and other payments made to Platinum Management by PPVA.

       Beren worked for BAM/the Beechwood Entities even when those parties ostensibly were

       on opposite sides of a transaction from PPVA. As of January 1, 2016, he worked at BAM

       full time.

       13.        The Platinum and Beechwood Defendants scrambled to close the Agera

Transactions on June 9, 2016, the day after defendant Murray Huberfeld, a co-founder and

principal of Platinum Management, was arrested in connection with the misappropriation of PPVA

funds to bribe a pension official in exchange for investing in PPVA. A true and correct copy of

the Superseding Information in United States v. Murray Huberfeld, Case No. 16-CR-467 (AKH),

filed in connection with Huberfeld’s guilty plea for defrauding PPVA, is attached hereto as Exhibit

1.

       14.        After Murray Huberfeld’s arrest, the Federal Bureau of Investigation executed a

search warrant on Platinum Management’s offices in connection with multiple government

investigations.

       15.        By June 14, 2016, Nordlicht announced that reporting as to PPVA’s NAV would

be suspended and PPVA would be liquidated.




                                                 11
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 18 of 190



       16.     PPVA was placed into provisional liquidation under the supervision of the Grand

Court of the Cayman Islands on August 23, 2016 (the “Cayman Liquidation”). At that time,

Platinum Management and its executives were still publicly claiming that PPVA had a NAV of

nearly $1 billion.

       17.     In reality, as of the date the Cayman Liquidation was commenced, the First and

Second Schemes had left PPVA potentially liable for as much as $400-$800 million in creditor

claims and virtually no valuable assets other than litigation claims and defenses.

       18.     PPVA at one time, held valuable assets.

       19.     But from at least 2012 until the commencement of PPVA’s Cayman Liquidation,

the Platinum Defendants failed to abide by the balanced investment strategies set forth in PPVA’s

governing documents, which were designed to maintain PPVA’s liquidity and financial condition.

       20.     Rather, the Platinum Defendants caused PPVA’s investment portfolio to be

increasingly more concentrated in illiquid investments, including equity and debt positions in start-

up companies, many of which were not publicly traded.

       21.     By the end of 2012, the Platinum Defendants caused PPVA’s investments to

become concentrated such that 40% of its reported NAV was represented by investments in just

two oil and gas operations: Black Elk Energy Offshore Operations, LLC (“Black Elk”), a Gulf

of Mexico oil platform operator, and Golden Gate Oil, LLC (“Golden Gate”), a California-based

onshore oil operation.

       22.     Golden Gate was a highly speculative investment that the Platinum Defendants

realized was a failure at an early stage, as Golden Gate barely produced any oil, suffered large

operating losses and never made a single interest payment on loans originated by PPVA. Despite




                                                 12
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 19 of 190



this, Platinum Management falsely reported a five-fold increase in the value of PPVA’s Golden

Gate Oil investment during fiscal year 2013.

        23.      Black Elk was a Houston, Texas based publicly reporting company that mostly

operated offshore platforms located in the Gulf of Mexico. In November 2012, an explosion

occurred on Black Elk’s West Delta 32 platforms, resulting in the death of Black Elk employees

and prompting numerous investigations (the “Black Elk Explosion”). Following the Black Elk

Explosion, Black Elk’s financial results, liquidity and business operations deteriorated

significantly.

        24.      Given the impact that the Black Elk and Golden Gate Oil business losses would

have had on PPVA’s NAV if reported accurately, PPVA should have been liquidated in 2013.

Indeed, forty percent of PPVA’s total portfolio was worth far less than reported.

        25.      The Platinum Defendants refused to admit a loss or realize a write-down in value,

declaring instead that PPVA’s NAV actually increased during this period, in order to enrich

themselves with unearned partnership shares and/or fees.

        26.      The Platinum Defendants’ concentration of PPVA’s investments in illiquid assets

meant that the Platinum Defendants had significant discretion over their valuation, since there was

no ready market for such investments. The lack of a ready market also meant that many of these

investments could not be quickly or easily liquidated to meet the Platinum Defendants’ need for

cash to pay themselves, operate Platinum Management, and continue to hide the losses at PPVA.

        27.      To resolve this difficulty, the Platinum Defendants and the Beechwood Defendants,

among others, conceived of and executed the First Scheme.

        28.      In 2013, Nordlicht, Huberfeld, Bodner (collectively the co-founders of Platinum

Management), together with Levy, Scott Taylor (“Taylor”), and Moshe “Mark” Feuer (“Feuer”)



                                                13
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 20 of 190



created Beechwood and, between March 2013 and late 2015, these individuals used their positions

of trust, authority and control over PPVA to cause PPVA and the Beechwood Entities to engage

in the fraudulent, non-commercial transactions that comprise the First Scheme.

       29.     During the period from 2012 through 2015, the Platinum Defendants reported that

PPVA “experienced” annualized returns of between a maximum of 11.6% and a minimum of

7.15%, and reported that the net value of its assets under management for PPVA had increased

steadily from $688 million until they reached $789 million as of October 1, 2015, awarding

themselves partnership distributions, fees and other compensation based on these results.

       30.     By late 2015, the liabilities resulting from the non-commercial transactions to

which the Platinum and Beechwood Defendants had caused PPVA to become a party, coupled

with ongoing losses at PPVA’s most significant investments, made it clear that PPVA could not

continue to exist for much longer. At that time, Defendants conceived and executed the Second

Scheme to encumber or strip the last valuable assets away from PPVA to benefit themselves and

particularly Beechwood, PPCO, and certain insiders of the Platinum Defendants.

       31.     As a result of Defendants’ actions, hundreds of millions of dollars were diverted

from PPVA, PPVA’s remaining assets lost value or were purportedly encumbered, and tort and

contract claims crystalized against PPVA – all under circumstances where master funds like PPVA

are supposed to hold zero or minimal debt.

       32.     By the time the Cayman Liquidation was commenced, most of PPVA’s remaining

investments (i) had little to no net value; (ii) required so much investment and were at such an

early stage they effectively had no value to PPVA in liquidation; and/or (iii) were valuable but

subject to significant creditor liens and/or claims.




                                                  14
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 21 of 190



       33.     Thus, rather than the positive NAV that potentially could have been salvaged in

2013, Defendants ensured a 2016 liquidation outcome with NAV of zero and hundreds of millions

of dollars of creditor claims that PPVA could not pay.

       34.     Platinum Management, in its capacity as PPVA’s general manager, and its

principals/managers/advisors/owners, Nordlicht, Huberfeld, Bodner, Landesman, Bernard Fuchs,

Levy, Steinberg, Beren, Manela, Ottensoser, SanFilippo, and Small (collectively, the “Platinum

Defendants”) were obligated to manage and operate PPVA in good faith, in accordance with the

terms of the partnership agreement, other operating documents, marketing materials, and the

representations, statements and promises made to PPVA. Unless otherwise noted, all references

herein to the Platinum Defendants means that each of the persons named as such were involved in

the act, omission, misstatement, or breach at issue, provided however that references to the

Platinum Defendants for the time period after July 2015 do not include Small and provided further

that references to the Platinum Defendants for the period after January 2016 do not include Beren.

       35.     The Platinum Defendants breached this duty, and were materially assisted in this

breach by, among others: (i) Nordlicht, Huberfeld, Bodner, Levy, Beren, Manela, Ottensoser (each

to the extent they were acting on behalf of the Beechwood Entities), Daniel Saks (“Saks”), Taylor,

Feuer, Dhruv Narain (“Narain”) and Illumin Capital Management LP (“Illumin”) (collectively,

together with the Beechwood Entities, the “Beechwood Defendants”); (ii) the BEOF Funds

(defined below); (iii) the Preferred Investors of the BEOF Funds (defined below); (iv) Kevin

Cassidy; (v) Michael Katz; (vi) Michael Nordlicht; and (vii) Seth Gerszberg (collectively, the




                                               15
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 22 of 190



persons identified in subparagraphs (i)–(vii) together with the Platinum Defendants,

“Defendants”).2

        36.     Unless otherwise noted, all references herein to the Beechwood Defendants means

that each of the persons named as such were involved in the act, omission, misstatement, or breach

at issue, provided however that references to the Beechwood Defendants for the time period before

January 2016 do not include Narain or Illumin.

                         PARTIES RELEVANT TO THE JOLS’ CLAIMS

        37.     Plaintiffs Martin Trott and Christopher Smith are the duly appointed Joint Official

Liquidators and Foreign Representatives of Platinum Partners Value Arbitrage Fund L.P. (in

Official Liquidation).

        38.     Plaintiff Platinum Partners Value Arbitrage Fund L.P. (in Official Liquidation) is

an exempted limited partnership marketed as a multi-strategy investment fund and registered under

the Exempted Limited Partnership Law, 2014, of the Cayman Islands.

        39.     Platinum Management is a Platinum Defendant and a Delaware limited liability

company with its principal place of business in New York, New York. Platinum Management is

the general partner of PPVA.

        40.     Defendant Mark Nordlicht is a Platinum Defendant as well as a Beechwood

Defendant. Nordlicht is a resident of New Rochelle, New York.

        41.     Together with Huberfeld and Bodner, Nordlicht founded Platinum Management

and the Platinum affiliated group of funds that includes, inter alia, PPVA, PPCO, PPLO, the BEOF

Funds, and controlled and orchestrated the creation of Beechwood.



2
 Unless otherwise stated to the contrary, references herein to the Platinum Defendants and/or the Beechwood
Defendants refer to a certain Defendant to the extent he was employed or otherwise affiliated with Platinum
Management or Beechwood, respectively, at the given time.

                                                    16
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 23 of 190



       42.     Nordlicht was the managing member of Platinum Management and, together with

Landesman (at all relevant times until about first quarter 2015) then Levy (at all relevant times

from and after 2015), the co-chief investment officer of PPVA.

       43.     Nordlicht directly or indirectly holds ownership interests in Platinum Management,

and thus personally benefitted from the inflated fees and other payments made by PPVA to

Platinum Management as a result of the First and Second Scheme.

       44.     Nordlicht was a member of the risk committee, and in that capacity was responsible

for assessing the risks associated with PPVA’s investments, which is a significant factor in

determining the value of such investments.

       45.     Nordlicht also was a member of the valuation committee. In that capacity, he was

responsible for assessing the actual value of PPVA’s investments and reporting such values so that

PPVA’s NAV could be accurately determined and any fees and other charges accurately

calculated.

       46.     Nordlicht also was an owner and controlling person for Beechwood, operating the

business of Beechwood both directly and via intermediaries, including Defendants David Levy,

Naftali Manela, Daniel Saks, Dhruv Narain, Taylor and Feuer

       47.     Indeed, from and after the period when Beechwood commenced occupying office

space separate from Platinum Management through the end of 2014, Nordlicht even maintained

an office within Beechwood’s offices.

       48.     Nordlicht was involved in every aspect of the First and Second Schemes, including,

inter alia, (i) by using his position as a member of the valuation committee to falsely inflate the

value of PPVA’s assets, particularly during the period from 2012 through 2016, in order to report

information that resulted in PPVA’s NAV being inflated and overstated during that period, causing



                                                17
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 24 of 190



PPVA to pay excessive fees and other amounts to the Platinum Defendants; (ii) orchestrating the

Black Elk Scheme; (iii) orchestrating the series of transactions among PPVA and the Beechwood

Entities designed to mask the inflation of PPVA’s NAV and the overpayment of fees and other

amounts to the Platinum Defendants, (iv) orchestrating the series of transactions among PPVA,

Beechwood and/or affiliated entities in order to encumber or strip PPVA’s remaining valuable

assets; and (v) using his position to cause PPVA to engage in the transactions referred to herein as

the Security Lock-Up.

       49.     Defendant David Levy is a Platinum Defendant as well as a Beechwood Defendant.

Levy is a resident of New York, New York and defendant Huberfeld’s nephew.

       50.     From and after 2015, Levy served as co-chief investment officer of PPVA alongside

Nordlicht. Levy also was a portfolio manager with responsibility for overseeing and managing

several of PPVA’s most significant investments, including, as noted above, Implant Sciences and

Black Elk. He also was appointed as an officer/manager of certain of the PPVA subsidiaries,

including DMRJ, in which PPVA held its investments.

       51.     As a portfolio manager, Levy received a salary as well as a bonus based on the

realized and/or unrealized increase in the performance of the PPVA investments that he managed.

As co-chief investment officer, Levy received, among other things, a percentage of the profits of

Platinum Management. As such, he personally benefitted from the inflated valuations, and

excessive fees and other payments made by PPVA to Platinum Management as a result of the First

and Second Scheme.

       52.     Levy was a member of the valuation committee.            In that capacity, he was

responsible for assessing the actual value of PPVA’s investments and reporting such values so that




                                                18
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 25 of 190



PPVA’s NAV could be accurately determined and any fees and other charges accurately

calculated.

       53.     Beginning in 2013, Levy was instrumental in the creation of Beechwood and served

as chief investment officer of BAM I (defined below), the Beechwood asset management entity

until the end of 2014. Beechwood marketed Levy to potential clients as a member of its

management team and specifically highlighted Levy’s eight years of experience with Platinum

Management as a key to Beechwood’s future success. In late 2014/early 2015, in the wake of the

Black Elk Scheme, Levy returned to work at Platinum Management. Levy remained an owner of

Beechwood after his return to Platinum Management.

       54.     Levy was involved in every aspect of the First and Second Schemes, including,

inter alia, (i) by using his position as a member of the valuation committee to falsely inflate the

value of PPVA’s assets, particularly during the period from 2012 through 2016, in order to report

information that resulted in PPVA’s NAV being inflated and overstated during that period, causing

PPVA to pay excessive fees and other amounts to the Platinum Defendants; (ii) orchestrating the

Black Elk Scheme; (iii) orchestrating the series of transactions among PPVA and the Beechwood

Entities designed to mask the inflation of PPVA’s NAV and the overpayment of fees and other

amounts to the Platinum Defendants, (iv) orchestrating the series of transactions among PPVA,

Beechwood and/or affiliated entities in order to encumber or strip PPVA’s remaining valuable

assets; and (v) using his position to cause PPVA to engage in the transactions referred to herein as

the Security Lock-Up.

       55.     Defendant the Estate of Uri Landesman (“Landesman Estate”) is a Platinum

Defendant. Landesman was a resident of New Rochelle, New York until his death on September

14, 2018.



                                                19
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 26 of 190



       56.     At all relevant times until about April 2015, Landesman served as the President of

Platinum Management, a Director of the Feeder Funds (defined below) and co-Chief Investment

Officer of PPVA.

       57.     Until April 2015, Landesman shared responsibility with Nordlicht for all trading,

asset allocation and risk management on behalf of PPVA.

       58.     Landesman was a member of the risk committee, and in that capacity was

responsible for assessing the risks associated with PPVA’s investments, which was a significant

factor in determining value.

       59.     Landesman also was a member of the valuation committee. In that capacity, he

was responsible for assessing the actual value of PPVA’s investments and reporting such values

so that PPVA’s NAV could be accurately determined and any fees and other charges accurately

calculated.

       60.     Landesman was involved with sourcing investment opportunities, meeting with and

marketing to important investors and developing investment and business strategy for PPVA and

its investments.

       61.     Landesman directly or indirectly holds ownership interests in Platinum

Management, and thus personally benefitted from the inflated valuations and excessive fees and

other payments made by PPVA to Platinum Management as a result of the First and Second

Schemes.

       62.     Landesman was granted distributions and/or a salary in respect of his interest in

Platinum Management after his resignation, and thus he continued to be enriched by the inflated

fees and other payments made by PPVA to Platinum Management as a result of the First and

Second Scheme after April 2015.



                                               20
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 27 of 190



        63.     In connection with the First Scheme, Landesman was responsible for marketing

PPVA on behalf of Platinum Management, and making representations concerning PPVA’s NAV

and the status of its various investments, such as Black Elk. Despite his direct knowledge of

PPVA’s liquidity issues and the Platinum Defendants’ misrepresentation of PPVA’s NAV,

Landesman routinely misrepresented PPVA’s financial condition.

        64.     Even after Landesman resigned, he continued to be involved with PPVA investor

relations on behalf of Platinum Management.

        65.     During 2015 and 2016, Landesman was involved in discussions with Nordlicht,

Bodner, Huberfeld, Levy, Fuchs and other Platinum Defendants concerning the status of PPVA,

its true financial situations and liquidity issues.

        66.     Landesman materially misstated PPVA’s financial condition and omitted

information concerning the true status of its financial condition to PPVA and various third parties

during 2015 and 2016. As a result, the other Platinum Defendants were able to complete the

transactions comprising the Second Scheme, to PPVA’s detriment.

        67.     Defendant Murray Huberfeld is a Platinum Defendant as well as a Beechwood

Defendant. He resides in Lawrence, New York.

        68.     Huberfeld is a co-founder of Platinum Management and PPVA together with

Nordlicht and Bodner.

        69.     At all relevant times, Huberfeld directly or indirectly held ownership interests in

Platinum Management, and thus personally benefitted from the inflated fees and other payments

made by PPVA to Platinum Management as a result of the First and Second Schemes.

        70.     Until his indictment on June 8, 2016, Huberfeld continued to make management

decisions that directly impacted PPVA.



                                                      21
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 28 of 190



       71.     On or about May 25, 2018, Huberfeld pled guilty to federal charges of conspiracy

to commit wire fraud, in connection with a bribe Huberfeld offered to Norman Seabrook, the

former President of the Correction Officer’s Benevolent Association of New York (“COBA”), in

exchange for COBA’s investment of $20 million with PPVA and other Platinum-affiliated funds.

       72.     In 2013, Huberfeld was instrumental in the creation of Beechwood and helped

solicit the initial investment funds for use by Beechwood. At all relevant times, Huberfeld was a

direct or indirect owner of Beechwood.

       73.     Huberfeld was involved in every aspect of the First and Second Schemes, including,

inter alia, (i) using his position as a senior Platinum Management executive to participate in the

false inflation of the value of PPVA’s assets, particularly during the period from 2012 through

2016, in order to report information that resulted in PPVA’s NAV being inflated and overstated

during that period, causing PPVA to pay excessive fees and other amounts to the Platinum

Defendants; (ii) orchestrating the Black Elk Scheme; (iii) orchestrating the series of transactions

among PPVA and the Beechwood Entities designed to mask the inflation of PPVA’s NAV and the

overpayment of fees and other amounts to the Platinum Defendants, (iv) orchestrating the series

of transactions among PPVA, Beechwood and/or affiliated entities in order to encumber or strip

PPVA’s remaining valuable assets; and (v) using his position to cause PPVA to engage in the

transactions referred to herein as the Security Lock-Up.

       74.     Defendant David Bodner is a Platinum Defendant as well as a Beechwood

Defendant. Bodner is a resident of Monsey, New York.

       75.     Along with Huberfeld and Nordlicht, Bodner is a co-founder of Platinum

Management and PPVA who helped solicit the initial investment funds for PPVA from his contacts

in the New York Jewish community.



                                                22
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 29 of 190



       76.     At all relevant times, Bodner directly or indirectly held ownership interests in

Platinum Management, and thus personally benefitted from the inflated fees and other payments

made by PPVA to Platinum Management as a result of the First and Second Schemes.

       77.     Bodner was instrumental in the creation of Beechwood. At all relevant times,

Bodner directly or indirectly held ownership interests in Beechwood.

       78.     Bodner was involved in every aspect of the First and Second Schemes, including,

inter alia, (i) by using his position as a senior Platinum Management executive to participate in the

false inflation of the value of PPVA’s assets, particularly during the period from 2012 through

2016, in order to report information that resulted in PPVA’s NAV being inflated and overstated

during that period, causing PPVA to pay excessive fees and other amounts to the Platinum

Defendants; (ii) orchestrating the Black Elk Scheme; (iii) orchestrating the series of transactions

among PPVA and the Beechwood Entities designed to mask the inflation of PPVA’s NAV and the

overpayment of fees and other amounts to the Platinum Defendants, (iv) orchestrating the series

of transactions among PPVA, Beechwood and/or affiliated entities in order to encumber or strip

PPVA’s remaining valuable assets; and (v) using his position to cause PPVA to engage in the

transactions referred to herein as the Security Lock-Up.

       79.     In February 1990, Huberfeld and Bodner were arrested for sending imposters to

take their Series 7 brokerage licensing exams. They eventually pled guilty to misdemeanors and

were sentenced to two years of probation and paid substantial fines to the SEC.

       80.     Thereafter, in 1998, Huberfeld and Bodner settled civil allegations that they sold

more than 513,000 shares of restricted stock in an investment company. Huberfeld and Broad

Capital, the fund Bodner and Huberfeld were managing at that time, made large restitution claims

to the SEC in connection with these acts.



                                                 23
         Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 30 of 190



         81.   Huberfeld and Bodner’s checkered pasts are matters of public record. Published

articles concerning Platinum Management routinely mentioned their arrests, guilty pleas and SEC

fines.

         82.   Neither Huberfeld nor Bodner had an official title at Platinum Management.

Instead, Bodner and Huberfeld generally conducted business at Platinum Management via a shared

secretary, through whom the substantial majority of emails to and from Bodner and Huberfeld

were exchanged. The secretary would, in turn, either print out copies of the relevant emails and

attachments to show to Bodner and Huberfeld or forward the emails to Bodner and/or Huberfeld

at their personal email addresses. Attached as Exhibit 2 are true and correct copy of a February

11, 2016 email from Bernard Fuchs to the secretary for Huberfeld and Bodner, directing the

secretary to provide the email to Bodner.

         83.   Among other things, both Bodner and Huberfeld were involved with sourcing

investment opportunities, meeting with and marketing to important investors, dealing with issues

concerning liquidity and redemptions, and developing business and investment strategy for PPVA.

         84.   At all relevant times, Bodner and Huberfeld also were involved in the management

and operation of PPVA and of Platinum Management, taking part in meetings with attorneys,

interviewing new personnel, and meeting with investors. Although they did not have official titles,

Bodner and Huberfeld’s approval was required for all significant business, investment and

personnel decisions.

         85.   At all relevant times Nordlicht, Bodner and Huberfeld were the concealed owners

and co-lead managers of the Beechwood Entities. They wielded this power and control via

intermediaries, including the outward facing Beechwood Managers, Taylor, Feuer and Narain.

Their approval was required for all significant decisions including all investment decisions.



                                                24
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 31 of 190



       86.     On information and belief, both Bodner and Huberfeld also participated in

improperly inflating the values of PPVA’s assets in order to improperly increase PPVA’s NAV,

thereby causing PPVA to pay excessive distributions, fees and other payments to the Platinum

Defendants.

       87.     Defendant David Steinberg is a Platinum Defendant and a resident of Clifton, New

Jersey. Steinberg joined Platinum Management in May 2009, and at all relevant times served as

portfolio manager for various PPVA investment positions.

       88.     Steinberg also held the position of co-chief risk officer for Platinum Management

and PPVA, with responsibility for assessing the risk of PPVA’s investments.

       89.     Steinberg was involved in every aspect of the First and Second Schemes, including,

inter alia, (i) by using his position as a member of the valuation committee to participate in the

false inflation of the value of PPVA’s assets, particularly during the period from 2012 through

2016, in order to report information that resulted in PPVA’s NAV being inflated and overstated

during that period, causing PPVA to pay excessive distributions, fees and other amounts to the

Platinum Defendants; (ii) helping to orchestrate the Black Elk Scheme; (iii) helping to orchestrate

the series of transactions among PPVA and the Beechwood Entities designed to mask the inflation

of PPVA’s NAV and the overpayment of distributions, fees and other amounts to the Platinum

Defendants, (iv) helping to orchestrate the series of transactions among PPVA, Beechwood and/or

affiliated entities in order to encumber or strip PPVA’s remaining valuable assets; and (v) assisting

in the consummation of the transactions referred to herein as the Security Lock-Up.

       90.     Steinberg was involved with and responsible for negotiating and executing

numerous transactions involving PPVA that are part of both the First Scheme and Second




                                                 25
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 32 of 190



Schemes, including but not limited to the Black Elk Scheme, the January 2015 Montsant loan, the

PEDEVCO transaction, the March 2016 Restructuring and the Agera Transactions.

       91.     Due to his active management of various PPVA investment positions and his

positions as a member of the valuation and risk committees and co-chief risk officer, Steinberg

had direct knowledge of the Platinum Defendants’ inflation of the value of PPVA’s assets and the

misrepresentation of PPVA’s NAV.

       92.     Steinberg also was involved in the creation of Beechwood and even worked for

Beechwood at the same time as he was supposed to be working on behalf of PPVA.

       93.     Steinberg was a direct participant in the Black Elk Scheme, using an account

maintained in the name of his wife to purchase Black Elk bonds for the purpose of voting in favor

of the consent required to amend the Indenture, then subsequently reselling such bonds to an

affiliated fund, PPLO, after the scheme concluded.

       94.     Steinberg was a responsible person or officer or fiduciary for various PPVA

subsidiaries involved in the transactions comprising the First and Second Schemes, including

Montsant and PGS. Steinberg executed the original Montsant transaction documents, the Agera

Sale documents on behalf of PGS, was instrumental in negotiating the terms of significant

components of the Second Scheme including the March 2016 PPVA restructuring, the Agera

Transactions (as defined below), and the Security Lockup, which stripped PPVA of millions of

dollars’ worth of assets.

       95.     Defendant Daniel Small is a Platinum Defendant and a resident of New York, New

York. Small was an employee of Platinum Management from 2007 until July 2015, and served as

Platinum Management’s Managing Director.




                                               26
        Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 33 of 190



        96.        Together with Levy, Small served as portfolio manager for, inter alia, PPVA’s

investments in Black Elk, Implant Sciences, China Cablecomm, and China Horizon until he left

Platinum Management in July 2015. Small’s compensation as portfolio manager was based in part

on increases to the value of the assets he managed, so he profited from the inflated values ascribed

to those assets.

        97.        Small had direct knowledge of the Black Elk Explosion and the effect it had on the

value of PPVA’s investment in Black Elk and PPVA’s overall NAV, the subsequent financial

issues faced by Black Elk during 2013 and 2014. He was an architect of and helped carry out the

Black Elk Scheme and the transactions by which the remaining Black Elk assets were acquired to

create Northstar. Both of these transactions have been challenged as fraudulent transfers by the

Black Elk Trustee, resulting in tens of millions of potential liabilities to PPVA.

        98.        Joseph SanFilippo is a Platinum Defendant and a resident of Freehold, New Jersey.

At all relevant times, SanFilippo served as Chief Financial Officer of Platinum Management and

PPVA.

        99.        At all relevant times, SanFilippo was a member of both the valuation committee

and the risk committee. As such, SanFilippo was responsible for assessing the value of PPVA’s

assets and determining the risk associated therewith.

        100.       In his capacity as chief financial officer and member of the valuation and risk

committees, SanFilippo played an instrumental part in the systematic overvaluation of PPVA’s

assets by the Platinum Defendants and the resulting inflation of PPVA’s NAV.

        101.       SanFilippo was responsible for, inter alia, the creation of false financial disclosure

documents for PPVA.




                                                    27
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 34 of 190



       102.    SanFilippo also had responsibility for communicating with PPVA’s auditors, third

party valuation providers, and fund administrators and did so on a routine basis.

       103.    On information and belief, SanFilippo also was involved in preparing the

documents and information necessary to complete the March 2016 Restructuring and particularly

the transfer of assets to PPCO.

       104.    SanFilippo was involved in every aspect of the First and Second Schemes,

including, inter alia, (i) by using his position as a member of the valuation and risk committees to

participate in the false inflation of the value of PPVA’s assets, particularly during the period from

2012 through 2016, in order to report information that resulted in PPVA’s NAV being inflated and

overstated during that period, causing PPVA to pay excessive distributions, fees and other amounts

to the Platinum Defendants; (ii) helping to orchestrate the Black Elk Scheme; (iii) helping to

orchestrate the series of transactions among PPVA and the Beechwood Entities designed to mask

the inflation of PPVA’s NAV and the overpayment of distributions, fees and other amounts to the

Platinum Defendants, (iv) helping to orchestrate the series of transactions among PPVA,

Beechwood and/or affiliated entities in order to encumber or strip PPVA’s remaining valuable

assets; and (v) assisting in the consummation of the transactions referred to herein as the Security

Lock-Up.

       105.    David Ottensoser is a Platinum Defendant as well as a Beechwood Defendant. He

is a resident of Woodmere, New York. At all relevant times, Ottensoser served as general counsel

and Chief Compliance Officer for Platinum Management and PPVA.

       106.    Ottensoser was one of the in house counsel responsible for documenting the

transactions that comprised the First and Second Schemes and was actively involved in closing

those transactions.



                                                 28
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 35 of 190



       107.    Ottensoser also was involved in creating Beechwood and worked as general counsel

for Beechwood during its initial stages, providing legal services to Beechwood and PPVA even

when both parties ostensibly were on opposite sides of a transaction.

       108.    In his capacity as general counsel of Platinum Management, PPVA and

Beechwood, Ottensoser was aware of the conflicts between those entities and arising out of the

transactions comprising the First and Second Schemes, and that PPVA’s interests were being

subordinated to those of Beechwood, the Preferred Investors of the BEOF Funds, PPCO and/or

the counterparts in connection with the Security Lock Up.

       109.    As a member of the risk committee, Ottensoser was responsible for assessing the

risk associate with PPVA’s assets and investments, a significant issue in determining the value

thereof.

       110.    Ottensoser was involved in every aspect of the First and Second Schemes,

including, inter alia, (i) by using his position as a member of the risk committee to participate in

the false inflation of the value of PPVA’s assets, particularly during the period from 2012 through

2016, in order to report information that resulted in PPVA’s NAV being inflated and overstated

during that period, causing PPVA to pay excessive distributions, fees and other amounts to the

Platinum Defendants; (ii) helping to orchestrate the Black Elk Scheme; (iii) helping to orchestrate

the series of transactions among PPVA and the Beechwood Entities designed to mask the inflation

of PPVA’s NAV and the overpayment of distributions, fees and other amounts to the Platinum

Defendants, (iv) helping to orchestrate the series of transactions among PPVA, Beechwood and/or

affiliated entities in order to encumber or strip PPVA’s remaining valuable assets; and (v) assisting

in the consummation of the transactions referred to herein as the Security Lock-Up.




                                                 29
        Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 36 of 190



        111.      Bernard Fuchs, a/k/a Berish Fuchs, is a Platinum Defendant as well as a Preferred

Investor of the BEOF Funds (defined below).        Bernard Fuchs is a resident of Lawrence, New

York.

        112.      Bernard Fuchs is the direct or indirect holder of ownership interests in Platinum

Management. As such, he personally benefitted from the inflated distributions, fees and other

payments made by PPVA to Platinum Management as a result of the First and Second Schemes.

        113.      Bernard Fuchs did not have an official title, but nevertheless had day to day

involvement in the management and operations of Platinum Management and PPVA.

        114.      Among other things, Bernard Fuchs was involved with meeting with and marketing

to important investors, dealing with issues concerning liquidity and redemptions, and developing

business and investment strategy for PPVA.

        115.      Bernard Fuchs took part in meetings with attorneys, investors and investment

partners related to the operation and management of PPVA and the transactions comprising the

First and Second Schemes. He also was aware of and participated in the planning, marketing and

execution of various aspects of the transactions comprising the First and Second Schemes, such as

marketing to the Preferred Investors of the BEOF Funds in connection with the Black Elk Scheme

and assisting in the planning of the Agera Transactions.

        116.      During late 2015 and the first quarter of 2016, Bernard Fuchs engaged in numerous

discussions with investors seeking information concerning the status of PPVA, their investments

and requests for redemption, often exchanging emails with Nordlicht, Bodner Huberfeld, Levy

and/or Landesman concerning the best response to those investor inquiries and/or forwarding on

such inquiries.




                                                 30
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 37 of 190



       117.   During his exchanges with investors, Bernard Fuchs misrepresented the financial

status of PPVA and failed to provide information concerning PPVA’s actual financial status, even

encouraging investors to invest additional funds at a time when PPVA was unable to pay

redemptions and potentially insolvent.

       118.   In one email exchange during the last week of February 2016, Bernard Fuchs even

berated an investor who suggested that it would be forced to send a letter to the SEC seeking an

investigation as to why investors had not been paid for long outstanding redemption requests if

those redemption requests were not honored, claiming that the letter had done damage to Platinum

Management’s business. See Exhibit 2.

       119.   On information and belief, Bernard Fuchs’ misrepresentations and omissions

delayed and or dissuaded investors from taking steps to contact authorities, which enabled the

other Defendants to complete the various transactions comprising the March 2016 Restructuring,

the Agera Transactions and the Security Lock-Up, to the detriment of PPVA.

       120.   Defendant Ezra Beren is a Platinum Defendant as well as a Beechwood Defendant.

He is a resident of New York, New York. Beren is the son-in-law of Murray Huberfeld.

       121.   From March 2007 until December 2015, Beren served as Vice President of

Platinum Management. In January 2016, Beren was hired by BAM (defined below) as a credit

analyst.

       122.   Due to his management role with Platinum Management and Beechwood, Beren

was involved in the acts that comprise the First and Second Schemes, including the

misrepresentation of PPVA’s NAV, the creation of Beechwood and the series of transactions

between Beechwood Entities and PPVA that are included in the Second Scheme.




                                              31
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 38 of 190



       123.    Beren was a portfolio manager for various PPVA investments and in that capacity

participated in meetings of the valuation committee. As such, he personally benefitted from the

inflated asset values assigned to PPVA’s assets by the Platinum Defendants, and from the inflated

distributions, fees and other payments made to Platinum Management by PPVA.

       124.    Beren also was engaged as a portfolio manager for BAM beginning in 2014, at the

same time as he was working as a portfolio manager for PPVA.

       125.    Defendant Naftali Manela is a Platinum Defendant as well as a Beechwood

Defendant. He is a resident of Brooklyn, New York.

       126.    Manela worked interchangeably at Platinum Management and Beechwood,

assisting the Defendants in orchestrating the First and Second Schemes, including the Black Elk

Scheme and the Agera Transactions.

       127.    Manela was a member of the valuation committee, and in that capacity was

responsible for assessing the value of PPVA’s assets.

       128.    Manela was involved in every aspect of the First and Second Schemes, including,

inter alia, (i) by using his position as a member of the valuation committee to participate in the

false inflation of the value of PPVA’s assets, particularly during the period from 2012 through

2016, in order to report information that resulted in PPVA’s NAV being inflated and overstated

during that period, causing PPVA to pay excessive distributions, fees and other amounts to the

Platinum Defendants; (ii) helping to orchestrate the Black Elk Scheme; (iii) helping to orchestrate

the series of transactions among PPVA and the Beechwood Entities designed to mask the inflation

of PPVA’s NAV and the overpayment of distributions, fees and other amounts to the Platinum

Defendants, (iv) helping to orchestrate the series of transactions among PPVA, Beechwood and/or




                                                32
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 39 of 190



affiliated entities in order to encumber or strip PPVA’s remaining valuable assets; and (v) assisting

in the consummation of certain of the transactions referred to herein as the Security Lock-Up.

       129.    Michael Joseph Nordlicht is a Defendant and the nephew of Mark Nordlicht.

Michael Nordlicht resides in West Hempstead, New York. In or about 2014, Mark Nordlicht

installed Michael Nordlicht as in-house counsel for Agera Energy, LLC (“Agera Energy”), an

energy reseller managed by Platinum Management as a joint investment by PPVA and PPCO.

Prior to the Agera Transactions discussed below, Michael Nordlicht held a 95.01% indirect equity

interest in Agera Energy.

       130.    Michael Nordlicht participated in and helped facilitate the closing of the Agera

Transactions, to the detriment of PPVA.

       131.    Michael Katz (“Katz”) is a Defendant and a resident of New York, New York.

       132.    Katz is the grandson of Marcos Katz, a significant investor in PPVA.

       133.    In 2015, Marcos Katz sought to redeem his investment in PPVA but there was not

sufficient funds to honor this request. Instead, Nordlicht, Huberfeld, Bodner and Fuchs offered

Marcos Katz the opportunity to exchange his investment in PPVA for an interest in Platinum

Management and certain other consideration. As part of the proposed deal, Marcos Katz was

offered the opportunity to appoint a representative to oversee his interests.

       134.    Although a term sheet was prepared, final documents between and among Marcos

Katz and the other members of Platinum Management apparently were never finalized. Despite

this, Michael Katz, Marcos Katz’s grandson, began taking an active role at Platinum Management

beginning in or about January 2016.




                                                 33
        Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 40 of 190



        135.   Michael Katz knew Nordlicht, Levy, Huberfeld, Bodner and Fuchs before he began

representing his grandfather’s interests in 2016. In fact, Katz and Levy previously had invested in

an energy company that was merged into Agera in 2014, during the startup phase of that business.

        136.   By March 2016, Katz began formally advising Platinum Management in

connection with the Second Scheme, and, in particular, the Agera Transactions. In March 2016,

Katz conspired with Nordlicht, Levy and other Platinum Defendants to develop the plan to transfer

PPVA’s interest in Agera Energy to an “insider.” Katz had knowledge of certain Second Scheme

Transactions and exerted control over PPVA and its subsidiaries in connection with such Second

Scheme Transactions.

        137.   Kevin Cassidy (“Cassidy”) is a Defendant and a resident of Briarcliff Manor, New

York.

        138.   In 2007, Optionable Inc., a fund co-founded by Cassidy and affiliated with

Nordlicht, collapsed after Cassidy was arrested for deliberately misstating the value of Optionable,

Inc.’s natural gas derivatives. Cassidy, who had served two prior stints in prison, was sentenced

to be incarcerated for 30 months.

        139.   When Cassidy was released from prison in 2014, Nordlicht, Bodner and Huberfeld

installed him as the managing director of Agera Energy.

        140.   Starfish Capital, Inc. (“Starfish”), an entity created and controlled by Cassidy, was

made a party to the Agera Transactions as a means of paying Cassidy millions of dollars out of the

proceeds thereof for no apparent consideration.

        141.   Cassidy had knowledge of certain Second Scheme Transactions and exerted control

over PPVA and its subsidiaries in connection with such Second Scheme Transactions.




                                                  34
        Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 41 of 190



        142.   Seth Gerszberg (“Gerszberg”) is a Defendant and a resident of Englewood, New

Jersey. Beginning at the latest by about January 2016, Gerszberg served as an advisor to Platinum

Management in connection with various PPVA investment positions and negotiations with

PPVA’s creditors. Gerszberg orchestrated and executed certain of the transactions and transfers

that comprise the Second Scheme, particularly the purported encumbrance of the debt position in

Implant Sciences Corporation as well as the outflow of substantially all of PPVA’s cash on hand

immediately following the Agera Transactions. Gerszberg had knowledge of certain Second

Scheme Transactions and exerted control over PPVA and its subsidiaries in connection with such

Second Scheme Transactions.

        143.   Defendant Platinum Partners Black Elk Opportunities Fund LLC (“BEOF I”) is a

Delaware limited liability company with its principal place of business in New York. BEOF I is

not a subsidiary of PPVA, but rather an investment vehicle for the Platinum Defendants and their

preferred investors and creditors. The Platinum Defendants used BEOF I to provide themselves

and select insiders with the proceeds of the Renaissance Sale (defined below) to the detriment of

PPVA.

        144.   Defendant Platinum Partners Black Elk Opportunities Fund International Ltd.

(“BEOF II” and together with BEOF I, the “BEOF Funds”) is a limited company domiciled in

the Cayman Islands with its principal place of business in New York. BEOF II is not a subsidiary

of PPVA, but rather an investment vehicle for the Platinum Defendants and their preferred

investors and creditors. The Platinum Defendants used BEOF II to provide themselves and select

insiders with a majority of the proceeds of the Renaissance Sale to the detriment of PPVA.

        145.   Defendants “The Preferred Investors of the BEOF Funds” are various

individuals and entities, and their successors-in-interest and transferees (to be discovered), that



                                                35
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 42 of 190



were direct or indirect investors in the BEOF Funds and received proceeds from the Renaissance

Sale (defined below). The Preferred Investors of the BEOF Funds were aware of the actions of

the Platinum and Beechwood Defendants in furtherance of the Black Elk Scheme, as well as

Beechwood’s representations that it was unaffiliated with Platinum Management.

       146.    The Preferred Investors of the BEOF Funds include the following persons and

entities: (i) Morris Fuchs; (ii) Leon Meyers; (iii) Small; (iv) Levy; (v) MN Consulting NY LLC;

(vi) Estate of Jules Nordlicht; (vii) Barbara Nordlicht; (viii) Estate of Solomon Englander;

(ix) Estate of Gertrude Englander; (x) Rockwell Fulton Capital; (xi) Ditmas Park Capital, LP;

(xii) Platinum FI Group LLC; (xiii) FCBA Trust; (xiv) Aaron Parnes; (xv) Sarah Parnes;

(xvi) Shmuel Fuchs Foundation; (xvii) Solomon Werdiger; (xviii) Olive Tree Holdings LLC;

(xix) Huang Lai Tsu Hsia; (xx) Huberfeld Family Foundation; (xxi) Mind, Body & Soul Co.,

Limited; (xxii) Twosons Corporation; (xxiii) GRD Estates Ltd.; (xxiv) Meadows Capital LLC;

(xxv) Abraham C. Grossman; (xxvi) David Gichtin; (xxvii) Ora Gichtin; (xxviii) Golda Wilk;

(xxix) Estate of Marcos Katz; (xxx) Adela Katz; and (xxxi) John Does 1-100.

       147.    The Preferred Investors of the BEOF Funds are comprised of Platinum Defendants

such as Levy and Small, as well as persons and entities who are friends and family of or otherwise

personally or professionally connected to one or more of the Platinum Defendants.

       148.    For example, Preferred Investors of the BEOF Funds Barbara Nordlicht and, before

his death on or about August 3, 2018, Jules Nordlicht, are the parents of defendant Mark Nordlicht

and grandparents of defendant Michael Joseph Nordlicht.

       149.    Preferred Investors of the BEOF Funds Gertrude and Solomon Englander, both of

whom have since passed away, were long term investors in funds managed by the Platinum

Defendants.



                                               36
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 43 of 190



       150.    Preferred Investor of the BEOF Funds the Huberfeld Family Foundation is set up

for the benefit of the family of defendant Murray Huberfeld. The Huberfeld Family Foundation

itself also appears to have had transactions/connections with certain of the other Preferred

Investors of the BEOF Funds during the same time period, such as Aaron Elbogen.

       151.    Preferred Investor of the BEOF Funds Morris Fuchs is the brother of defendant

Bernard Fuchs and was a long term investor in various funds managed by the Platinum Defendants.

       152.    Preferred Investor of the BEOF Funds the Shmuel Fuchs Foundation is set up for

the benefit of the family of defendants Bernard Fuchs and Morris Fuchs.

       153.    Preferred Investor of the BEOF Funds Leon Meyers is a long term investor in

various funds managed by the Platinum Defendants who was a personal friend of both Nordlicht

and Levy.

       154.    On information and belief, Leon Meyers often had lunch and/or dinner with Levy

or Nordlicht, and spent time with both men and their families away from the office during holidays

and on weekends.

       155.    Preferred Investor of the BEOF Funds MN Consulting NY LLC is an investment

vehicle owned by Mark Friedman and Neil Einhorn, who are investors in a chain of nursing homes.

On information and belief, Einhorn and Friedman both have known Huberfeld for many years.

Einhorn is active in and a significant contributor to at least one charity in which Huberfeld serves

as vice president.

       156.    Preferred Investor of the BEOF Funds Solomon Werdiger is another close friend of

Huberfeld. On information and belief, Solomon Werdiger is active in and a significant contributor

to one or more charities in which Huberfeld serves as vice president. He also was long term

investor in various funds managed by the Platinum Defendants.



                                                37
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 44 of 190



       157.    On information and belief, Preferred Investor of the BEOF Funds Huang Lai Tsu

Hsia is a personal client of defendant Bernard Fuchs.

       158.    On information and belief, Preferred Investor of the BEOF Funds Olive Tree

Holdings was a longtime client of Murray Huberfeld. Huberfeld referred to Olive Tree as one of

“my people” and its managing member, Avi Schron, routinely attended lunches with Huberfeld

and Bodner and also is active in a religious/political group in which Huberfeld is active.

       159.    On information and belief, Preferred Investor of the BEOF Funds FCBA Trust is a

trust set up by Aaron and Chaya Elbogen, who are longtime friends of Bodner and Huberfeld as

well as Manela. The Elbogens and their various entities are long term investors in various funds

managed by the Platinum Defendants.

       160.    Notably, the SEC previously has charged Aaron Elbogen with aiding and abetting

another fraudulent scheme. In that case, the SEC alleged that Elbogen and others employed by

Datek Securities and Securities Corp. manipulated NASDAQ’s small order execution system

during the period from 1993 through 2001. Elbogen was chief executive officer of Datek, which

was a day trading firm that subsequently sold its day trading business to Heartland, a registered

broker dealer owned in part by Aaron Elbogen. Elbogen and the other parties charged in the

scheme settled the charges in 2003 and paid an aggregate of $70 million in fines and penalties,

including $1.4 million by Elbogen personally. Elbogen also agreed to an order barring him from

associating with any broker or dealer, which remains in effect today.

       161.    It should be noted that during 2014, the very same time that the Preferred Investors

of the BEOF Funds received the proceeds of the Black Elk Renaissance Sale as a result of the

Black Elk Scheme, Preferred Investor of the BEOF Funds the Huberfeld Family Foundation, Inc.,

a purported charitable foundation set up by defendant Huberfeld and his family, maintained two



                                                38
          Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 45 of 190



separate loans, each in the amount of $1.5 million, to another trust apparently related to Aaron

Elbogen (the Aaron Elbogen Irrevocable Trust). The two loans purportedly each bore interest at

the astounding rate of 700%. A true and correct copy of the 2014 Tax Return for the Huberfeld

Family Foundation is attached as Exhibit 3.

          162.   On information and belief, Preferred Investor of the BEOF Funds Platinum FI

Group LLC, is a longtime client, and its principal, Mark (Moshe) Leben, is a close friend, of

Huberfeld.

          163.   On information and belief, Preferred Investor of the BEOF Funds GRD Estates Ltd.

is a longtime client of Huberfeld, and its principal, Gordon Diamond, is Huberfeld’s close personal

friend.

          164.   Preferred Investor of the BEOF Funds Meadows Capital LLC is an investment firm

located in New Jersey and managed by Robert Cohn. Mr. Cohen was an acquaintance of Mr.

Huberfeld, and held several meetings with Huberfeld and Bodner leading up to the Renaissance

Sale.

          165.   Preferred Investor of the BEOF Funds Abraham C. Grossman is a long-term

investor with Murray Huberfeld and Mark Nordlicht various funds, including the BEOF Funds

and PPVA.

          166.   On information and belief, Preferred Investor of the BEOF Funds Golda Wilk is an

investment manager located in Belgium. Ms. Wilk is one of the largest investors in the BEOF

Funds, receiving a distribution of more than $4 Million in connection with the Renaissance Sale.

          167.   The late Marcos Katz, along with his wife, Adela Katz, are Preferred Investors of

the BEOF Funds. Marcos Katz was a significant investor of the BEOF Funds, PPVA and other




                                                39
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 46 of 190



funds managed by Nordlicht, Huberfeld and Bodner. In March 2016, Marcos Katz was permitted

to appoint Michael Katz at Platinum Management to directly oversee his investment with PPVA.

       168.     Preferred Investor of the BEOF Funds Ora Gichtin is the sister of Mark Nordlicht.

Along with her husband, David Gichtin, Ms. Gichtin was provided an interest in the BEOF Funds

at the direction of Mark Nordlicht.

       169.     On information and belief, Preferred Investor of the BEOF Funds Mind Body &

Soul Co. Ltd. was a client of Huberfeld. Mind Body & Soul Co. Ltd. was represented by its agent

Ezra Erani, a close friend of Huberfeld, who arranged for Mind Body & Soul Co. Ltd. to invest in

the BEOF Funds among other Platinum related investments. Ezra Erani was invited to attend the

celebrations following Huberfeld’s daughter’s wedding.

       170.     On information and belief, Preferred Investor of the BEOF Funds Aaron Parnes and

his wife Sarah also are clients of Murray Huberfeld and were referred to by him as among “his

people.” They were long terms investors in various funds managed by the Platinum Defendants.

       171.     On information and belief, Preferred Investor of the BEOF Funds Rockwell Fulton

Capital, L.P. and Ditmas Park Capital L.P., both of which have common ownership, were clients

of Nordlicht.

       172.     Defendant Twosons Corporation (“Twosons”) purports to be a foreign corporation

authorized to do business in New York. As a Preferred Investor of the BEOF Funds, Twosons

received $15.4 million of proceeds from the Black Elk Renaissance Sale (defined below).

Twosons and its principals the Harari family were good friends and clients of Huberfeld.

       173.     Defendant Daniel Saks is a Beechwood Defendant and a resident of Teaneck, New

Jersey. Until 2014, Saks worked as a portfolio manager at Platinum Management.




                                               40
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 47 of 190



       174.       During 2014, Saks began working at BAM, although he was still also working for

PPVA/Platinum Management.

       175.       In late 2014, Daniel Saks replaced Levy as chief investment officer for BAM

subsequent to Levy’s return to Platinum Management, and later served as its President.

       176.       Saks routinely received and was involved in commenting on the third party

valuation reports sent to BAM that included inflated valuations of the Beechwood transactions

with PPVA.

       177.       Saks was instrumental to Beechwood’s involvement in the First Scheme and

Second Scheme discussed below, and acted as signatory on behalf of various Beechwood Entities

in connection with several of the transactions among Beechwood Entities and PPVA. For

example, Saks was involved in orchestrating the January 2015 Montsant transaction and executed

the transaction documents on behalf of BAM. Saks similarly was involved in negotiating

amendments to the Golden Gate Oil transaction documents.

       178.       Defendant Moshe M. Feuer is a Beechwood Defendant and a resident of Lawrence,

New York. Feuer, Levy and Taylor were the original public face of Beechwood and, together with

Nordlicht, Bodner and Huberfeld, founded the company. Feuer remained with Beechwood at all

relevant times.

       179.       At all relevant times, Feuer (through trusts) owned common stock in various

Beechwood Entities and had managerial authority over the Beechwood Entities. Feuer also acted

as signatory for Beechwood as to certain transactions comprising the Second Scheme, such as the

Nordlicht Side Letter.

       180.       Before establishing Beechwood, Feuer was the CEO of Marsh USA Inc. and had

pre-existing relationships with Nordlicht, Huberfeld and certain other Platinum Defendants. Feuer



                                                41
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 48 of 190



had long known the senior executives at Platinum Management, who were active in the same social

community on New York’s Long Island. Feuer and Huberfeld served on the board of a charity

together, and Feuer’s sister went to the same school as Nordlicht.

       181.    Feuer had knowledge of certain First Scheme Transactions and Second Scheme

Transactions, and exerted control over PPVA and its subsidiaries in connection therewith.

       182.    For example, Feuer was the person who witnessed Nordlicht’s execution of the

Nordlicht Side Letter.

       183.    Defendant Scott Taylor is a Beechwood Defendant and a resident of New York,

New York. Taylor, Feuer and Levy founded Beechwood together with Nordlicht, Bodner and

Huberfeld. Taylor, Feuer and Levy were the original public face of Beechwood, and Taylor

remained with Beechwood at all relevant times.

       184.    At all relevant times, Taylor (through trusts) owned common stock in Beechwood

and had managerial authority over the Beechwood Entities.

       185.    Prior to forming Beechwood, Taylor had been an executive of Marsh & McLennan

and COO for Merrill Lynch Wealth Management’s Private Banking and Investments Group.

       186.    Taylor had knowledge of certain First Scheme Transactions and Second Scheme

Transactions, and exerted control over PPVA and its subsidiaries in connection therewith.

       187.    Taylor, together with Levy, helped prepare the marketing documents by which

various reinsurance clients were induced to invest funds with the Beechwood Reinsurance

Companies, and which did not disclose the connections between the Beechwood entities and

Platinum Management.

       188.    On information and belief, Taylor and Feuer were involved in orchestrating the

various transactions comprising the First and Second Schemes.



                                                42
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 49 of 190



       189.    Defendant Dhruv Narain is a Beechwood Defendant and a resident of Purchase,

New York.

       190.    Narain became a senior executive at BAM (defined below) and the Beechwood

Entities (defined below) no later than January 2016, and was instrumental in the execution of

certain transactions comprising the Second Scheme, including the March 2016 PPVA

Restructuring (including execution of the Master Guaranty), the 2016 Montsant Transaction,

matters involving PEDEVCO during 2016, and the Agera Transactions.

       191.    Narain was one of the primary persons who orchestrated the terms of the March

2016 Transaction and the Agera Transactions, and exerted control over PPVA and its subsidiaries

in connection therewith.

       192.    Narain was aware of the true value of Agera, having obtained third party valuation

reports about that company.

       193.    Narain worked with Nordlicht, Levy, Steinberg, Ottensoser, Fuchs, Bodner,

Huberfeld, Katz, Cassidy, Michael Nordlicht, Platinum Management and the Beechwood

Defendants to transfer ownership and control of Agera to the Beechwood Entities, which were

controlled and owned, at least in part, by Nordlicht, Bodner, Huberfeld and Levy.

       194.    Defendant Beechwood Capital Group, LLC (“Beechwood Capital”) is a

Beechwood Entity and a New York limited liability company with its principal place of business

in Lawrence, New York, at the same address as Feuer’s principal residence.

       195.    Defendant B Asset Manager LP (“BAM I”) is a Beechwood Entity and a Delaware

limited partnership, which had its principal place of business in New York, New York at all

relevant times.   BAM I served as an investment advisor for Beechwood and its various

investments.



                                               43
          Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 50 of 190



          196.    Defendant B Asset Manager II LP (“BAM II” and, collectively with BAM I,

“BAM”) is a Beechwood Entity and a Delaware limited partnership, which had its principal place

of business in New York, New York at all relevant times. BAM II served as an investment advisor

for Beechwood and its various investments. Nordlicht, Bodner, Huberfeld and Levy owned nearly

70% of the partnership interests in BAM.

          197.    Defendant Beechwood Re Investments, LLC (“Beechwood Investments”) is a

Beechwood Entity and a Delaware limited liability company, which had its principal place of

business in New York, New York at all relevant times. Beechwood Investments was used as a

vehicle by Nordlicht, Bodner and Huberfeld to purchase all the preferred shares in the Beechwood

Reinsurance Companies. The managing member of Beechwood Investments was N Management,

LLC, a Nordlicht-controlled entity, and the other members of Beechwood Investments were

entities owned or controlled by Nordlicht, Bodner, Levy or Huberfeld through various Beechwood

Trusts.

          198.    Defendant Beechwood Re Holdings, Inc. (“Beechwood Holdings”) is a Delaware

corporation and a Beechwood Entity. Beechwood Holdings holds all the common stock of

Beechwood Re Ltd.

          199.    Defendant Beechwood Re Ltd. (“Beechwood Cayman”) is a Beechwood Entity

and a reinsurance company domiciled in the Cayman Islands, which had its principal place of

business in New York, New York at all relevant times. Nearly 70% of the common stock of

Beechwood Re was held by various Beechwood Trusts created by Nordlicht, Bodner, Huberfeld

and Levy.        Beechwood Investments, an entity owned and controlled by Nordlicht, Bodner

Huberfeld and Levy through trusts, owned all preferred shares of Beechwood Re.




                                               44
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 51 of 190



       200.   Defendant Beechwood Bermuda International Ltd. (“Beechwood Bermuda” and,

collectively with Beechwood Cayman, the “Beechwood Reinsurance Companies”) is a

Beechwood Entity and a reinsurance company domiciled in Bermuda which had its principal place

of business in New York, New York at all relevant times.

       201.   Defendant BAM Administrative Services LLC (“BAM Administrative”) is a

Beechwood Entity and a Delaware limited liability company which had its principal place of

business in New York, New York at all relevant times. BAM Administrative served as agent for

the Beechwood Insurance Trusts and acts as agent and signatory on behalf of the Beechwood

Reinsurance Companies in connection with certain transactions within the First and Second

Schemes.

       202.   Defendants BBLN-PEDCO Corp. and BHLN-PEDCO Corp. are special purpose

vehicles (collectively, the “Beechwood SPVs”) and Beechwood Entities that, at all relevant times,

were managed by BAM Administrative and administered in New York, New York.

       203.   Defendants BRe BCLIC Primary, BRe BCLIC Sub, BRe WNIC 2013 LTC

Primary, BRe WNIC 2013 LTC Sub and BBIL ULICO 2014 Trust (collectively, the “Beechwood

Insurance Trusts”) are insurance trusts and Beechwood Entities that, at all relevant times, were

managed by BAM Administrative and administered in New York, New York.

       204.   Defendants Beechwood Trust Nos. 1 through 20 (each a “Beechwood Trust”) are

Beechwood Entities created in connection with transactions that occurred in New York, New York.

The Beechwood Trusts were owned and controlled by Nordlicht, Bodner, Huberfeld and Levy

through their families. The Beechwood Trusts owned approximately 70 percent of the common

stock of Beechwood Cayman.




                                               45
        Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 52 of 190



        205.      Each of the Beechwood Trusts is an alter ego of its respective direct or indirect

owner, having been dominated and controlled by Nordlicht, Bodner, Huberfeld and Levy for the

purpose of concealing their ownership and control of the Beechwood Entities.

        206.      Defendants Beechwood Re Investments, LLC Series A through Beechwood Re

Investments, LLC Series I (each a “Beechwood Series”, and together with Beechwood Capital,

Beechwood      Holdings,     BAM,     Beechwood        Investments,   Beechwood   Cayman,     BAM

Administrative, Beechwood Bermuda, the Beechwood Insurance Trusts, the Beechwood SPVs and

the Beechwood Trusts, the “Beechwood Entities”) are Beechwood Entities and Delaware limited

liability companies which had their principal place of business in New York, New York at all

relevant times.

        207.      The Beechwood Series were owned and controlled by Nordlicht, Bodner,

Huberfeld and Levy through their families. The Beechwood Series owned all of the membership

interests in Beechwood Investments, which owned all of the preferred stock in Beechwood Re.

        208.      Each of the Beechwood Series is an alter ego of its respective direct or indirect

owner, having been dominated and controlled by Nordlicht, Bodner, Huberfeld and Levy for the

purpose of concealing their ownership and control of the Beechwood Entities.

        209.      Defendant Illumin Capital Management LP is a Beechwood Defendant and a

Delaware limited partnership, which had its principal place of business in New York, New York

at all relevant times. On information and belief, Illumin is owned and control by Dhruv Narain,

who joined Beechwood in January 2016. Illumin acted as an investment advisor to Beechwood

during the course of the Second Scheme.

                                  JURISDICTION AND VENUE

        210.      This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 1331, 1334 and

1367.
                                                  46
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 53 of 190



       211.    Venue of this case is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1409.

       212.    This court has personal jurisdiction over each of the Defendants because they:

(i) are a citizen otherwise domiciled in the United States; (ii) are authorized to do business in the

United States; (iii) have transacted business in the United States, including the State of New York,

with respect to certain of the agreements and other matters at issue in this case and have consented

to the jurisdiction of the state and federal courts in New York, New York to resolve any disputes

arising out of such agreements; or (iv) have committed tortious acts within the United States,

including within the State of New York.

                                  FACTUAL BACKGROUND

A.     The PPVA Investment Structure

       213.    PPVA was formed in 2003. It was marketed as a multi-strategy hedge fund.

       214.    At the time its insolvency proceeding was commenced, PPVA was operating

pursuant to a Second Amended and Restated Limited Partnership Agreement, dated July 1, 2008,

registered with the Cayman Islands Registrar of Exempted Limited Partnerships (the “PPVA

Partnership Agreement”). A true and correct copy of the PPVA Partnership Agreement is

attached hereto as Exhibit 4.

       215.    The PPVA Partnership Agreement provides that Platinum Management is the

general partner and certain Feeder Funds (defined below) are the limited partners of PPVA.

       216.    Platinum Partners Value Arbitrage Fund (USA) L.P. (the “Onshore Feeder

Fund”) is a limited partner under the PPVA Partnership Agreement, with investors within the

United States serving as limited partners of the Onshore Feeder Fund.

       217.    Platinum Partners Value Arbitrage Fund (International) Limited (in official

liquidation) (the “Offshore Feeder Fund”) served as the vehicle to attract offshore investors and

served as a limited partner of PPVA until June 22, 2010, when the Offshore Feeder Fund ceased

                                                 47
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 54 of 190



to be a limited partner of PPVA and Platinum Partners Value Arbitrage Intermediate Fund Ltd. (in

official liquidation) (the “Intermediate Offshore Feeder Fund” and, collectively with the

Offshore Feeder Fund and the Onshore Feeder Fund, the “Feeder Funds”) took its place as a

limited partner of PPVA.

       218.   The Feeder Funds and PPVA form a master/feeder investment fund structure

typical of Cayman Islands-based funds whereby:

                 offshore and U.S. tax-exempt investors invested in the Offshore Feeder Fund,
                  which in turn invested in the Intermediate Offshore Feeder Fund, which in turn
                  invested in PPVA;

                 onshore investors invested in the Onshore Feeder Fund, which in turn invested
                  in PPVA;

                 the investment activities of the Offshore Feeder Fund, the Onshore Feeder Fund
                  and PPVA were managed by Platinum Management in its separate capacity as
                  a General Partner of PPVA and as investment manager, appointed pursuant to
                  the terms of the Investment Management Agreement (defined below);

                 PPVA was marketed to these investors as a multi-strategy hedge fund that
                  sought to achieve significant returns while attempting to minimize downside
                  risk; and

                 PPVA’s operations were managed by Platinum Management from its offices in
                  New York, New York.

       219.   From February 22, 2006 until June 15, 2016, two employees of DMS Offshore

Investment Services, David Bree and Don Seymour (the “DMS Directors”) served as directors

for the Offshore Feeder Fund and Intermediate Offshore Feeder Fund (together, the “Offshore

Funds”), which were limited partners under the PPVA Limited Partnership Agreement.

       220.   Landesman served as a director for the Offshore Feeder Fund and Intermediate

Offshore Feeder Fund until April 15, 2015, at which time he was replaced by Nordlicht.

       221.   The DMS Directors regularly attended and participated in board meetings for the

Offshore Funds, which were limited partners of PPVA, at which (i) the financial condition of


                                              48
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 55 of 190



PPVA was discussed; and (ii) representatives of Platinum Management confirmed that it was

abiding by all applicable requirements set forth in the governing documents of PPVA and the

Feeder Funds, including the Private Placement Memoranda (collectively, the “PPMs”) and

applicable law.

        222.    The approval of the DMS Directors was required for certain transactions entered

into and disclosures made by PPVA.

        223.    The DMS Directors notified the Platinum Defendants of their resignation as

directors of the Offshore Funds, effective as of June 15, 2016.

B.      Platinum Management as General Partner

        224.    Platinum Management is a Delaware limited liability company organized on or

about August 22, 2001. A true and correct copy of the January 1, 2011 Second Amended and

Restated Operating Agreement for Platinum Management is attached hereto as Exhibit 5.

        225.    In addition to being the general partner of PPVA at all relevant times, Platinum

Management managed several other funds, including PPCO and Platinum Partners Liquid

Opportunities Fund L.P. (“PPLO”).

        226.    The founders and, at certain times, owners of Platinum Management included

Nordlicht, Huberfeld and Bodner and various trusts and entities for which they held a direct or

indirect beneficial interest.

        227.    Landesman and Fuchs were also managers of and holders of membership interests

in Platinum Management.

        228.    Upon information and belief, Levy held membership interests in Platinum

Management.

        229.    Platinum Management and the individual Platinum Defendants operated out of

various locations in New York, New York. From 2012 until the date of the Indictment (defined
                                                49
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 56 of 190



below), the office of Platinum Management and the Platinum Defendants was located at 250 West

55th Street, 14th Floor, New York, NY 10019.

       230.    Section 2.02 of the PPVA Partnership Agreement provides that “the management

of the Partnership shall be vested exclusively in the General Partner” i.e., Platinum Management.

       231.    According to Section 1.06 of the PPVA Partnership Agreement, the “Purposes of

the Partnership” are “realizing capital appreciation by investing and trading in U.S. and non-U.S.

Securities . . . and to engage in all activities and transactions as the General Partner [Platinum

Management] may deem necessary or advisable in connection therewith, including, without

limitation:”

               (i) to invest on margin, to engage in short sales and option writing, to enter into
               repurchase agreements and reverse repurchase agreements or to engage in such
               other investment techniques as the General Partner believes to be appropriate;

               (ii) to purchase, hold, sell, exchange, transfer and otherwise acquire and dispose
               of and exercise all rights, powers, privileges and other incidents of ownership or
               possession with respect to Securities and other property, funds or rights held or
               owned by the Partnership including, without limitation, such property, funds or
               rights which constitute non-traditional investment instruments;

               (iii) to allocate and invest discrete segments of the Partnership’s assets to entities
               managed by others (“Portfolio Entities”) and, pursuant to agreements granting
               trading authority over the segments of the Partnership’s assets, to investment
               managers selected by the General Partner (“Managed Accounts”); provided, that
               the General Partner shall be responsible for monitoring the trading activities of the
               Partnership, the Portfolio Entities and the Managed Accounts;

               (iv) to borrow or raise moneys, and to issue, accept, endorse and execute
               promissory notes and other negotiable or non-negotiable instruments and
               evidences of indebtedness, and to secure the payment of such or other obligations
               of the Partnership by hypothecation or pledge of all or part of the property of the
               Partnership, whether at the time owned or thereafter acquired;

               (v) to engage personnel, including Affiliates (as defined in Section 2.05) of the
               General Partner, whether part-time or full-time, and do such other acts as the
               General Partner may deem necessary or advisable in connection with the
               maintenance and administration of the Partnership; and



                                                 50
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 57 of 190



                (vi) to engage attorneys, independent accountants, consultants, investment
                managers, investment advisors, traders or such other persons as the General
                Partner may deem necessary or advisable.

        232.    As General Partner, Platinum Management was responsible for allocating Net

Capital Appreciation and Net Capital Depreciation to the accounts of all partners, and for

calculating PPVA’s NAV. See PPVA Partnership Agreement at Sections 3.05, 3.06.

        233.    Although the PPVA Partnership Agreement made Platinum Management

responsible for calculating PPVA’s NAV, it provided criteria as to how NAV must be calculated:

        (i) Listed Securities. Freely marketable Securities listed or admitted to trading on any
U.S. or non-U.S. stock exchange or the U.S. NASDAQ National Market System or comparable
non-U.S. market system (“NMS”) shall be valued (A) at the last reported sale price of the Security
on the primary stock exchange or the NMS, as the case may be, on the date of determination, or
in case there shall have been no sale of such security on such date, then (B) at the mean between
representative “bid” and “asked” prices for such security on such exchange or the NMS at the
close of business on the date of determination, or if no such “bid” and “asked” prices are reported
on such date, then (C) at the last reported sale or mean between representative “bid and “asked”
price within the five-day period preceding such date; or, if neither such last sale price nor “bid”
and “asked” prices are reported during such period, then (D) at such price as the General Partner
deems to be fair market value.

        (ii) Unlisted Securities. Freely marketable Securities traded over-the-counter or on another
dealer market shall be valued (A) at the “last sale” price as reported by the National Association
of Securities Dealers Automated Quotation System (“NASDAQ”) or other primary U.S. or non-
U.S. quotation system as of the date of determination or, if no such price is reported for such date,
then (B) at the mean between representative “bid” and “asked” prices at the close of business on
the date of determination, as reported in NASDAQ or such other system (or, if not so reported,
then as reported by a recognized quotation service); or, if no such price is reported on such date,
then (C) at the “last sale” or mean between representative “bid” and “asked” prices so reported
within the five-day period preceding such date; or, if neither such “last sale” price nor such “bid”
and “asked” prices are reported during such period, then (D) at such price as the General Partner
deems to be fair market value.

         (iii) Restricted Securities. All Securities which are not freely marketable by reason of legal
restrictions (“Restricted Securities”), if readily and immediately convertible into or exercisable
for freely marketable Securities, shall be valued on the basis applicable to such underlying
Securities, reduced by the applicable conversion or exercise price, as the case may be, and all
other Restricted Securities will be valued at their fair value, on the basis of the last representative
sale price of similarly restricted Securities, or if no such sale price is available, then at such price
as the General Partner deems to be fair value.



                                                   51
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 58 of 190



       (iv) Short Positions. Securities held short by the Partnership will be valued as respectively
provided in (i), (ii) or (iii) hereof, as applicable. The value of Securities held short by the
Partnership shall be treated as a liability of the Partnership and, together with the amount of any
margin or other loans on account thereof, shall be subtracted from the Partnership’s assets in
determining net assets of the Partnership.

        (v) Options. Options for the purchase or sale of Securities will be valued as respectively
provided in (i), (ii), (iii) or (iv) hereof, as applicable, except that options listed on an exchange
will in any event be valued at the mean between the representative “bid” and “asked” prices at
the close of business on the date of determination. Premiums from the sale of options written by
the Partnership shall be included in the assets of the Partnership and the market value of such
options shall be included as a liability of the Partnership.

        (vi) Dividends. Dividends declared but not yet received, and rights in respect of Securities
which are quoted ex-dividend or ex-rights, shall be included at the fair value thereof, less any
applicable taxes thereon, as determined by the General Partner, which may, but need not, be the
fair market value so determined on the day the particular Securities are first quoted ex-dividend
or ex-rights.

        (vii) Commodity Interests. Positions in commodities, commodity futures contracts,
options on such futures contracts or other interests in commodities traded on an exchange, through
a clearing firm or a bank or other financial institution shall be valued at their most recent
settlement price, or closing market quotation, as appropriate, on the applicable exchange or with
such firm or institution on the applicable determination date. If such contract cannot be liquidated,
due to the operation of daily limits or otherwise, as of such determination date, the liquidating
value on the first subsequent day on which the contract would be liquidated may be used or such
other value as the General Partner may deem fair and reasonable.

         (viii) Cash Items. Short-term money market instruments and bank deposits shall be valued
at cost (together with accrued and unpaid interest) or market, depending on the type of investment,
as the General Partner shall deem appropriate.

       (ix) Assets Allocated to Portfolio Managers. All assets of the Partnership that are allocated
to an independent portfolio manager (through a Portfolio Entity or Managed Account) for
management shall be valued by the portfolio manager at their market value.

        (x) Other Assets. The value of any other assets of the Partnership (or the value of the assets
mentioned in this subsection (a) in situations not covered thereby, or in the event of any other
happening determined by the General Partner in its discretion to make another method of
valuation advisable) shall be their fair value, determined in such manner as may be selected from
time to time by the General Partner in its discretion. All values assigned to assets by the General
Partner pursuant to this Article III shall be final and conclusive as to all of the Partners.

See PPVA Partnership Agreement at Section 3.06.




                                                  52
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 59 of 190



       234.    PPVA was required to reimburse Platinum Management for any expenses it

incurred on its behalf in its capacity as General Manager, including overhead/salaries. See PPVA

Partnership Agreement at Section 2.09.

       235.    The partners of PPVA, including Platinum Management, also were entitled to

distributions from their capital accounts as determined by the General Partner, Platinum

Management. See PPVA Partnership Agreement at Article 4.

       236.    Platinum Management, PPVA and the Feeder Funds also were parties to that

certain investment management agreement initially dated as of March 9, 2007 (as at any time

amended and restated, the “Investment Management Agreement”). In addition to any fees and

capital amounts due to it as General Partner, Platinum Management charged PPVA certain

management and incentive fees in its capacity as investment manager, calculated using as their

base the NAV of the realized and unrealized value of PPVA’s assets. Id.

       237.    Between January 1, 2013 and August 23, 2016, PPVA paid the Platinum

Defendants, either directly or indirectly, distributions and/or fees totaling at least $95,112,245.00,

based on the Platinum Defendants’ calculation of PPVA’s purported net asset value.

C.     Platinum Defendants’ Valuation and Risk Assessment Process
       and Representations Concerning Investments and NAV

       238.    At all relevant times, Platinum Management maintained a valuation committee

and a risk committee to assess the value of and risk associated with PPVA’s investments.

       239.    The members of the valuation and risk committees shifted over time as personnel

changes occurred.

       240.    Nordlicht and SanFilippo were members of the valuation committee throughout

the relevant period. Landesman was a member of the valuation committee until he resigned as

President of Platinum Management in April 2015. Levy, Steinberg and Manela also were


                                                  53
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 60 of 190



members of the valuation committee.

       241.    Nordlicht and Ottensoser were members of the risk committee. Landesman was

a member of the risk committee until he resigned as President of Platinum Management in April

2015. Steinberg was a member of the risk committee and later became co-chief risk officer.

       242.    The portfolio managers, such as Small, Beren, Levy and Steinberg also

contributed to valuation and risk determinations.

       243.    On information and belief, Huberfeld, Bodner and Fuchs also had input into

determinations as to the value of and risk associated with PPVA’s investments.

       244.    In addition to the valuation and risk committees, which met periodically,

SanFilippo, Nordlicht and other Platinum Management staff routinely communicated valuation

information to PPVA’s external fund administrator, SS&C Technologies, Inc., which, in turn

would use that information to perform the calculations necessary to prepare PPVA’s monthly

NAV statements.

       245.    During the period from 2012 through 2015, the Platinum Defendants reported to

PPVA that it had annualized returns of 11.58% (2012) to 8.76% (2015), with the lowest

annualized return during that time period being 7.11% for FY 2013. See Platinum Management’s

March 2016 Tear Sheet for PPVA, a true and correct copy of which is attached as Exhibit 6.

       246.    PPVA further reported to PPVA that PPVA had a return of 2.6% for the first three

months of 2016, and a cumulative return since PPVA’s inception of 687.40%. Id.

       247.    The Platinum Defendants represented to PPVA that the value of PPVA’s assets

under management had increased steadily from $688 million on January 1, 2012 to $789 million

as of October 1, 2015. See September 2015 Due Diligence Questionnaire (“DDQ”), a true and

correct copy of which is attached as Exhibit 7.



                                                  54
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 61 of 190



       248.      The Platinum Defendants paid themselves distributions, fees and other

compensation based on these reported financial results.

       249.      The Platinum Defendants were required to manage PPVA as a liquid fund.

       250.      The PPMs for the Feeder Funds, consistent with their respective limited

partnership agreements and governing articles, set out a fixed, orderly redemption process for all

investors: quarterly redemptions, upon 60 or 90 days’ advance notice (depending on the version

of the PPM), with the fund “intend[ing] to pay” to the investor at least 90% of the amount

requested within 30 days, with the remaining 10% potentially held back for completion of the

fund’s audit. A true and correct copy of a November 2012 PPM for the Offshore Feeder Fund is

attached hereto as Exhibit 8.

       251.      The Platinum Defendants represented to PPVA that PPVA’s investments would

be and were allocated across a variety of different investment strategies, including short-term

relative value, event-driven, and asset-based finance. See September 2015 Due Diligence

Questionnaire.

       252.      A December 2015 Presentation created by the Platinum Defendants stated that the

Platinum Defendants would cause PPVA to target “30% risk allocation to short term trading and

relative value strategies, 30% to event driven strategies and 40% to asset based finance

strategies.” A true and correct copy of the December 2015 Presentation is attached hereto as

Exhibit 9.

       253.      The September 2015 DDQ stated, in part:

       How long does it take to exit the most liquid positions in the portfolio?

       The Fund’s most liquid positions could, under normal market conditions, typically
       be liquidated in less than a week, including assets in the Energy and Power
       Arbitrage, Long/Short Fundamental Equity, Event Driven, Quantitative and Asia
       Based Arbitrage strategies.


                                                55
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 62 of 190



See September 2015 DDQ at p. 17.

       254.    According to the Platinum Defendants’ representations, investments in the listed

liquid investment strategies represented as much as 61% of PPVA’s portfolio. See March 2016

Tear Sheet at p. 2.

       255.    As the general partner and/or the persons or entities who exercised day-to-day

management over PPVA, its subsidiaries and its assets, the Platinum Defendants had fiduciary

duties of due care and loyalty to PPVA and were obligated to manage and operate PPVA in good

faith, in accordance with its operating documents. Those fiduciary duties included investing

PPVA’s assets in accordance with PPVA’s investment parameters, assessing the net value of its

assets at their market or fair value (depending on the asset), maintaining adequate liquidity, not

acting in their own interests to the detriment of the interests of PPVA, not paying themselves

unearned fees and stripping or causing liens to be placed on PPVA assets for the benefit of

themselves, the Beechwood Defendants, PPCO and other “friends and family.”

       256.    Instead, the Platinum Defendants reneged on their obligations and breached their

duties of due care and loyalty to PPVA, and acted in bad faith and with blatant disregard for the

terms of PPVA’s operating documents.

       257.    The Beechwood Defendants, together with Defendants Katz, Gerszberg, Cassidy,

the BEOF Funds and the Preferred Investors of the BEOF Funds, among others, materially and

knowingly aided and abetted the Platinum Defendants’ breach of their fiduciary duties to PPVA.

D.     The Collapse and Liquidation of PPVA

       258.    By December 2015, cash redemption payments to PPVA’s investors had ceased,

with the notable exception of select redemption payments to insiders of Platinum Management

and the Defendants.



                                                56
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 63 of 190



       259.    During the first six months of 2016, PPVA’s financial condition continued to

worsen. PPVA was unable to comply with its ongoing obligations to its investments, which

caused the value of those investments to deteriorate significantly. It also faced numerous

demands and lawsuits from creditors.

       260.    For example, on January 8, 2016, Levy received an email from the operator of

Desert Hawk Gold Corp. (“Desert Hawk”) – a gold mining operation and a company in which a

PPVA subsidiary had invested – claiming that Desert Hawk was “an absolute living hell … It is

not possible to run … without proper capitalization.” A true and correct copy of the January 8,

2016 Desert Hawk email is attached hereto as Exhibit 10.

       261.    On February 18, 2016, a Desert Hawk representative emailed Levy that the

company could not complete its audit because of insufficient funding. A true and correct copy

of the February 18, 2016 Desert Hawk email is attached hereto as Exhibit 11.

       262.    Likewise, PPVA repeatedly failed to meet its lending obligations to Urigen

Pharmaceuticals, Inc. (“Urigen”), a pharmaceutical startup in which it had invested.

       263.    In a series of emails from March 29-April 1, 2016, the president of Urigen

informed Nordlicht and Levy that, as a result of PPVA’s failure to provide the agreed-upon

financing, Urigen had missed payroll and monthly overhead and had failed to pay creditors. True

and correct copies of the Urigen emails are attached hereto as Exhibit 12.

       264.    Similarly, on June 15-22, 2016, a Platinum Management representative exchanged

a series of email with a representative of Golden Gate Oil (an investment marketed at various

times as worth more than $100 million according to the Platinum Defendants), whereby Golden

Gate Oil complained that, due to PPVA’s inability to fund working capital, Golden Gate Oil was

unable to meet payroll expenses for the second month in a row. True and correct copies of the



                                               57
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 64 of 190



Golden Gate Oil emails are attached hereto as Exhibit 13.

       265.   PPVA’s financial distress was exacerbated by the events of June 2016, which

culminated in the commencement of the Cayman Liquidation.

       266.   On June 8, 2016, the United States Attorney’s Office for the Southern District of

New York filed criminal charges against Huberfeld in connection with a bribery scheme by which

Huberfeld used PPVA funds to pay kickbacks to a New York City Correction Officer’s Union

official (the “Huberfeld Arrest”).

       267.   On June 14, 2016, Nordlicht announced on an investor call that Platinum

Management had decided that PPVA would stop taking in new investors and all PPVA

investments would be unwound and liquidated. Attached hereto as Exhibit 14 is a true and

correct copy of Nordlicht’s June 30, 2016 letter to investors, confirming the suspension of NAV

reporting for PPVA and the Feeder Funds.

       268.   Following Nordlicht’s announcement that PPVA would be liquidated, PPVA’s

brokerage firms began to declare events of default, made margin calls, demanded additional

collateral, and sought the immediate unwinding of their relationships with PPVA.

       269.   On or about June 22, 2016, the Federal Bureau of Investigation executed a search

warrant at Platinum Management’s offices in connection with a broad, multi-agency federal

investigation of PPVA’s business practices (the “Search Warrant”).

       270.   On July 8, 2016, when PPVA was facing margin calls by its securities transaction

counterparties, PPVA had less than $100 cash on hand. Attached as Exhibit 15 is a true and copy




                                              58
        Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 65 of 190



of an email from Mark Nordlicht containing Platinum Management’s July 8, 2016 cash report for

PPVA.

        271.   On July 28, 2016, Parris Investment Limited, an investor in the Offshore Funds,

filed an involuntary petition against the Offshore Feeder Fund in the Grand Court of the Cayman

Islands (the “Grand Court”), seeking commencement of an involuntary liquidation proceeding

and appointment of the JOLs’ predecessors as joint official liquidators for the Offshore Feeder

Fund.

        272.   On August 23, 2016, the Grand Court entered a winding up order, commencing

the liquidation of the Offshore Feeder Fund and appointing Christopher Kennedy and Matthew

Wright as joint official liquidators.

        273.   On August 23, 2016, Platinum Management, as general partner of PPVA, filed a

voluntary petition seeking the liquidation of PPVA and the appointment of Christopher Kennedy

and Matthew Wright as joint provisional liquidators (the “Cayman Petition”). A true and correct

copy of the Cayman Petition is attached hereto as Exhibit 16.

        274.   Accompanying the Cayman Petition was the August 23, 2016 Second Affidavit of

Mark Nordlicht (the “Nordlicht Affidavit”). A true and correct copy of the Nordlicht Affidavit

is attached hereto as Exhibit 17.

        275.   In the Nordlicht Affidavit, Nordlicht states that the value of PPVA’s assets as of

August 23, 2016 is approximately $1.1 billion, provided that PPVA was able to wind down its

operations in the ordinary course of business pursuant to a proposed restructuring plan. See

Nordlicht Affidavit at ¶ 33.

        276.   On August 25, 2016, the Grand Court entered an order (the “August 25, 2016

Order”) directing the provisional liquidation of PPVA and appointing Matthew Wright and



                                               59
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 66 of 190



Christopher Kennedy as its joint provisional liquidators (the “Cayman Liquidation”). A true

and correct copy of the August 25, 2016 Order is attached hereto as Exhibit 18.

       277.    After their appointment as liquidators for PPVA, Messrs. Wright and Kennedy

began learning that Nordlicht’s assertions as to the value of PPVA’s assets were false and that

there would be insufficient funds coming in from PPVA’s investments to fund the restructuring

plan proposed in the Nordlicht Affidavit.

       278.    Messrs. Wright and Kennedy also learned that significant claims would be made

against PPVA in connection with the Black Elk Scheme and the acts of the Platinum Defendants

and Beechwood Defendants, but did not have full access to PPVA’s documents and records, so

as to learn the extent of the schemes, until the Spring of 2018.

       279.    On October 26, 2016, the litigation trustee for the Black Elk bankruptcy estate (the

“Black Elk Trustee”) filed an adversary complaint against, among others, PPVA, seeking

recovery of more than $90 million in fraudulent transfers in connection with the Black Elk

Scheme and other relief, in a case styled, Schmidt v. Platinum Partners Value Arbitrage Fund LP

et al., Adv. No. 16-03237, pending in the United States Bankruptcy Court for the Southern

District of Texas (the “Black Elk Adversary Complaint”).

       280.    On October 18, 2016, the predecessors of the JOLs filed petitions and

accompanying Declarations of Christopher Kennedy (respectively, the “Chapter 15 Petitions”

and “Kennedy Chapter 15 Declarations”) seeking recognition of the Cayman liquidations of

PPVA and the Offshore Feeder Fund as foreign main proceedings and the JOLs as foreign

representatives and certain other relief under chapter 15 of the Bankruptcy Code (the “Chapter

15 Bankruptcy”) in the United States Bankruptcy Court for the Southern District of New York,

jointly administered as Case No. 16-12925 (the “Chapter 15 Court”).



                                                 60
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 67 of 190



       281.   On October 27, 2016, the Grand Court entered an order directing that PPVA’s

Cayman Liquidation be converted to an official liquidation and, after determining that PPVA and

the Offshore Feeder Fund should not share the same liquidators, appointing Messrs. Wright and

Kennedy as Interim Joint Official Liquidators until a final hearing in December 2016 (the

“October 27, 2016 Order”). A true and correct copy of the October 27, 2016 Order is attached

hereto as Exhibit 19.

       282.   On November 23, 2016, the Chapter 15 Court entered an order recognizing the

Cayman Liquidation and Messrs. Kennedy and Wright as a foreign main proceeding, and as

foreign representatives, respectively, pursuant to 11 U.S.C. 1501 et seq. (the “Chapter 15

Recognition Order”). A true and correct copy of the Chapter 15 Recognition Order is attached

hereto as Exhibit 20.

       283.   On December 16, 2016, the Grand Court entered an order appointing Messrs.

Wright and Kennedy as Joint Official Liquidators of PPVA the (the “December 16, 2016

Order”). A true and correct copy of the December 16, 2016 Order is attached hereto as Exhibit

21. In connection with their appointment as Joint Official Liquidators, Messrs. Wright and

Kennedy resigned as liquidators of the Offshore Feeder Fund.

       284.   Martin Trott and Christopher Smith are the current Joint Official Liquidators of

PPVA. Attached hereto as Exhibit 22 are true and correct copies of Orders entered by the Grand

Court reflecting: (i) the September 29, 2017 appointment of Martin Trott and corresponding

release of Matthew Wright as a Joint Official Liquidator; and (ii) the July 6, 2018 appointment




                                              61
          Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 68 of 190



of Christopher Smith and corresponding release of Christopher Kennedy as a Joint Official

Liquidator.

          285.   On December 19, 2016, a Grand Jury for the Eastern District of New York

returned a criminal indictment, pending as Case No. 16-cr-00640, against, among others,

Nordlicht, Levy, Landesman and Small, stating charges including Securities Fraud, Investment

Advisor Fraud and Wire Fraud (the “Indictment”).

          286.   On December 19, 2016, the Securities and Exchange Commission filed a parallel

civil action against, among others, Nordlicht, Levy, Small, Landesman and Platinum

Management (the “SEC Action”), in the United States District Court for the Eastern District of

New York as Case No. 16-cv-06848, alleging civil damages for violations of, among other things,

the Investment Advisors Act of 1940, 15 U.S.C.§ 80b-1 et seq., the Securities Act of 1933, 15

U.S.C. § 77a et seq. and the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq. A true and

correct copy of the December 19, 2016 civil complaint filed by the Securities and Exchange

Commission is attached hereto as Exhibit 23.

          287.   Since their appointment, the JOLs have continued their investigation into the

assets and liabilities of PPVA, and have been engaged in the process of liquidating PPVA’s

assets.

          288.   Among other things, as of the date of this complaint, the JOLs have realized

$73,719,174 in connection with the liquidation of PPVA and its subsidiaries, and estimate that

the gross, total realization in connection with PPVA’s assets will be between $75,719,174 and

$88,294,174, less encumbrances, claims, fees and litigation claims to the recovery – at the

subsidiary level – and not including any amounts recovered as a result of litigation against third

parties commenced by the JOLs.



                                                62
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 69 of 190



        289.   The aggregate amount of proofs of debt filed in the Cayman Liquidation is

$1,156,949,339, with at least $132,000,000 of such debt being on account of purported secured

creditors.

        290.   The aggregate amount of proofs of debt filed in the Cayman Liquidation by parties

affiliated with Beechwood is $79,146,350.64.

        291.   On November 20, 2018, the Grand Court entered an Order permitting the JOLs to

file this complaint against the Defendants (“Sanction Order”).

E.      Concentration in Illiquid Investments

        292.   By about the end of 2012, the Platinum Defendants’ statements to PPVA

concerning the amount of and purported growth in PPVA’s NAV, as well as their claims

regarding the allocation of PPVA’s investments and the liquidity thereof were false.

        293.   Notwithstanding the representations made to PPVA, the Platinum Defendants had

concentrated PPVA’s investments in certain highly illiquid investments, including equity and

debt positions in start-up companies, many of which were not publicly traded.

        294.   As of December 31, 2012, approximately 37-43% of PPVA’s reported NAV

consisted of its investments in Black Elk and Golden Gate Oil. A true and correct copy of selected

portions of the 2012 4th Quarter Valuation Report commissioned by Platinum Defendants and

prepared by Sterling Valuation Group, Inc. is attached hereto as Exhibit 24.

        295.   Under the terms of the PPVA Partnership Agreement, the value of assets of the

partnership for which a valuation method was not prescribed or where the Platinum Management

believed other methods were advisable, was to be their “fair value” as determined in Platinum

Management’s discretion. See PPVA Partnership Agreement at Section 3.06(x).




                                                63
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 70 of 190



       296.    PPVA’s PPMs required that the Platinum Defendants exercise their discretion in

determining net asset value so that the results represent “fair value.” See November 2012 PPM

for the Offshore Feeder Fund.

       297.    The Platinum Defendants stated in its DDQs that valuations of PPVA’s assets

were verified and finalized by an internal valuation committee. See September 2015 DDQ, at p.

26.

       298.    The Platinum Defendants, however, routinely engaged in the practice of adjusting

NAV subsequent to valuation committee meetings, in order to continue the illusion of a steadily

increasing NAV, in order to award themselves fees. For example, attached as Exhibit 25 is a

true and correct copy of a January 21-22, 2015 email exchange among Platinum Management

employees discussing Nordlicht’s readjustment of NAV subsequent to a valuation committee

meeting.

F.     Misrepresentation of PPVA’s NAV in the Wake of the Black Elk Explosion

       299.    As of the fourth quarter of 2012, PPVA’s investment in Black Elk was its single

biggest position.

       300.    As noted above, the Black Elk Explosion occurred in November 2012. The Black

Elk Explosion caused the deaths of Black Elk employees and a serious devaluation in PPVA’s

investment in Black Elk.

       301.    In the wake of the Black Elk Explosion, Black Elk faced increasing liquidity

problems throughout 2013.

       302.    Nevertheless, the Platinum Defendants actually increased their valuation of

PPVA’s investment in Black Elk during this same period.

       303.    At the time of the Black Elk Explosion, approximately 40% of PPVA’s total

portfolio was worth significantly less than reported to PPVA by the Platinum Defendants, and
                                              64
        Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 71 of 190



the remaining “assets” were speculative and early-stage investments that would have required

significant capital unavailable to PPVA for any hope of profitability.

        304.     Instead of winding down in the face of these events, the Defendants conceived and

executed the First Scheme and then the Second Scheme to award fees to Platinum Defendants

and eventually to strip PPVA of its remaining valuable assets.

        305.     Keeping a substantial majority of PPVA’s assets concentrated in illiquid positions,

most of them categorized for accounting purposes as “Level 3” assets3 that were not publicly

traded and for which there were no readily available market prices, enabled the Platinum

Defendants to retain control over how those assets would be valued for purposes of determining

PPVA’s NAV.

        306.     The Platinum Defendants’ control over the valuation of PPVA’s illiquid positions

in turn enabled them to ensure that PPVA’s performance, which was largely composed of

unrealized gains, steadily increased, thereby ensuring that there would always be distributions

and fees due to Platinum Management and its members, Nordlicht, Bodner, Huberfeld,

Landesman, Fuchs and Levy, and bonuses due and payable to the individuals, such as David

Levy, Dan Small, David Steinberg, Ezra Beren and others whose compensation was directly tied

to such increases.

        307.     The lack of liquidity in PPVA’s investments as well as the misrepresented NAV

created problems when investors sought to redeem their investments on the short timeline provided

for in the PPMs and the applicable limited partnership agreements, and when the Platinum

Defendants sought to pay themselves.



3
  Level 3 assets are assets whose fair value cannot be determined by using observable inputs or measures, such as
market prices or models. Level 3 assets are typically very illiquid, and fair values can only be calculated using
estimates or risk-adjusted value ranges.

                                                       65
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 72 of 190



       308.    Despite the financial reports and the PPMs representing PPVA as a liquid fund,

the Platinum Defendants routinely relied upon funds invested by new investors in order to pay

redemptions, as a significant amount of PPVA’s assets were concentrated in illiquid “Level 3”

assets that were grossly overvalued by the Platinum Defendants and did not provide PPVA with

a source of liquidity.

G.     Misrepresentation of Value for Golden Gate Oil

       309.    An example of the Platinum Defendants misrepresenting the value of PPVA’s

assets concerns PPVA’s debt and equity position in Golden Gate Oil.

       310.    At the end of 2012, PPVA held 48% of the equity in Golden Gate via a wholly

owned subsidiary, Precious Capital LLC (“Precious Capital”). See Exhibit 24 at pp. 143-146.

       311.    Precious Capital also had extended a working capital loan to Golden Gate that was

secured by all of Golden Gate’s assets (the “Golden Gate Oil Loan”). At the end of 2012, the

principal and interest outstanding on the Golden Gate Oil Loan totaled $12,893,000. See id.

       312.    At the end of 2012, the Platinum Defendants valued PPVA’s 48% equity

investment in Golden Gate Oil at $37 million, which implied a total value for the company of

approximately $78 million, and valued the Golden Gate Oil Loan at par. Id.

       313.    One year later, the Platinum Defendants reported that the value of PPVA’s 48%

investment in Golden Gate Oil had risen sharply, to as much as $173 million. The Platinum

Defendants once again valued the Golden Gate Oil Loan, which by then had grown to

$24,392,489, at par. True and correct copies of selected portions of Sterling Valuation’s 4th

Quarter 2013 Valuation Report are attached hereto as Exhibit 26.

       314.    The Golden Gate Oil equity interests and Golden Gate Oil Loan constituted

approximately 19% of PPVA’s reported NAV as of the end of 2013, and other than Black Elk

was one of PPVA’s largest investments.
                                               66
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 73 of 190



        315.    The value ascribed to PPVA’s investment in Golden Gate Oil by the Platinum

Defendants, including the value of the Golden Gate Oil Loan, was significantly inflated.

        316.    Golden Gate’s first stage of operations involved the drilling of seven wells (the

“Golden Gate Oil Wells”), but it encountered large drilling cost overruns, as well as delays in

obtaining needed permits.

        317.    As a result, Golden Gate Oil had utilized the $18 million borrowed from PPVA

by the end of 2013.

        318.    More problematic than the delays and cost overruns was the fact that the Golden

Gate Oil Wells that eventually were completed produced mostly water and many were shut in

(i.e., not producing).

        319.    During 2013, the revenue realized from the only consistently-producing Golden

Gate Oil Well was less than 10% of initial projections.

        320.    As a result, far from generating the millions in present cash flow that had been

expected to pay for future drilling, Golden Gate Oil suffered $6 million in net losses in 2013.

        321.    The Platinum Defendants did not disclose any of this information in its valuation

reports when valuing PPVA’s investment in Golden Gate Oil.

        322.    In November 2013, Black Elk reported in a public filing that it had obtained an

option to purchase all membership interests in Golden Gate Oil for $60 million. True and correct

copies of the relevant pages from the Form 10-Q filed with the Securities and Exchange

Commission by Black Elk are attached hereto as Exhibit 27.

        323.    This disclosure demonstrated that the value the Platinum Defendants placed on

Golden Gate Oil was inflated.




                                                67
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 74 of 190



       324.    On May 23, 2014, Ari Hirt, a Platinum Management portfolio manager for Golden

Gate Oil, told Nordlicht, Levy, Saks and Steinberg that a potential third-party lender had brought

up Black Elk’s SEC filing, saying “the issue is that it publicly discloses the value of the option

and therefore pegs GGO [Golden Gate Oil]’s value to $60M. This is ultimately a marketing issue

that could be dealt with but something we should all be aware of.” A true and correct copy of

this May 23, 2014 email is attached hereto as Exhibit 28.

       325.    Internal emails indicate that Nordlicht and the other Platinum Defendants were

well aware that the values ascribed to Golden Gate Oil were inflated as early as 2012.

       326.    For example, in early 2012, Nordlicht scoffed at his portfolio manager’s optimistic

projections concerning Golden Gate Oil’s performance: “I cringe at the 1 billion PV-10 number

[a measure of the present value of the oil reserves] as it doesn’t mean anything . . . . when u have

billion pv 10 on fields that are worth 15 [$15 million] in sale now, it doesn’t really mean much...”

A true and correct copy of this April 3, 2012 Nordlicht email is attached hereto as Exhibit 29.

       327.    Likewise, in late 2012, one of Platinum Management’s project managers for

Golden Gate Oil wrote to Nordlicht that once Golden Gate Oil, as a first step, had the first seven

Golden Gate Oil Wells producing at its two fields, the value of Golden Gate Oil would rise to

$45 million. A true and correct copy of this email is attached hereto as Exhibit 30.

       328.    Yet, at the end of 2013, when Golden Gate Oil’s drilling program had fallen far

short even of that goal and Golden Gate Oil was deeply in debt, the Platinum Defendants

increased their valuation of PPVA’s equity interest in Golden Gate Oil to $173 million.

       329.    The Platinum Defendants also continuously valued the Golden Gate Oil Loan

at par, even though it appears that Golden Gate Oil never made a single interest payment to

the holder of the debt during the entire period the Golden Gate Loan was outstanding.



                                                 68
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 75 of 190



H.     Creation of Beechwood

       330.   In order to justify charging PPVA for increasing partnership distributions and

other fees, the Platinum Defendants had to keep up the pretense that PPVA’s NAV was steadily

increasing.

       331.   As a corollary, the Platinum Defendants had to keep pace with ongoing requests

for investor redemptions, or risk disclosure of the liquidity issues and true NAV of PPVA.

       332.   The Platinum Defendants had caused PPVA’s assets to be invested in illiquid

investments, however, which made this difficult.

       333.   Nordlicht, Huberfeld, Levy and Bodner, together with Feuer and Taylor,

developed a scheme to create Beechwood as a way to generate capital in a new business venture

that they could use for their personal benefit to, among other things, allocate to themselves an

ever increasing share of PPVA assets.

       334.   The majority ownership in and ultimate control of Beechwood was in fact held by

Nordlicht, Huberfeld, Bodner and Levy, while Taylor and Feuer maintained ostensible and

nominal management authority, with Levy.

       335.   The Platinum Defendants established Beechwood while working out of Platinum

Management’s offices. The effort was coordinated by Nordlicht, Levy, Huberfeld, Taylor, Feuer

and Bodner.

       336.   Beechwood’s investment professionals were simply a revolving door of Platinum

Management personnel, including Levy, Saks, Manela, Ottensoser, Beren, and others.

       337.   The Platinum Defendants and individual Beechwood Defendants used a portion

of the funds entrusted to the Beechwood Entities to enrich themselves, as the Beechwood Entities

provided Platinum Management with transaction partners that could be used to justify the First

Scheme and PPVA’s inflated NAV, while ultimately causing significant harm to PPVA.
                                               69
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 76 of 190



       338.    The Beechwood Entities were conceived of and functioned as the alter ego of

Platinum Management for this wrongful purpose.

       339.    David Bodner himself confirmed that Platinum Management and the Beechwood

Entities are alter egos and that the connections between the entities were hidden from third parties

in order to serve the purposes of the Platinum and Beechwood Defendants.

       340.    In a July 29, 2015 email that Bodner apparently asked his secretary to type and

send to his personal email and which was sent two years after the framework for Beechwood was

first conceived, Bodner expressed concern that a Beechwood client not discover that the funds it

had entrusted to Beechwood for investment actually were invested in illiquid investments at

PPVA, which did not fit the client’s investment parameters.

       341.    In the same email, Bodner stated that he did not want the client to find out that the

Beechwood Defendants “weren’t exactly honest” about the fact that Beechwood and Platinum

Management “really were integrated.”

       342.    If this information came out, Bodner cautioned that the client might seek to pull

all of its money out, which could result in Beechwood having to dissolve. A true and correct

copy of this July 29, 2015 email is attached hereto as Exhibit 31.

       343.    The scheme began in about February 2013, when Bodner, Huberfeld, Nordlicht

and Levy commenced working with Taylor and Feuer to create the Beechwood Entities.

       344.    By February 28, 2013, Levy and Nordlicht were advising Beechwood Capital and

designating Taylor as Beechwood Capital’s manager.

       345.    On February 26-28, 2013, writing from “beechwoodcapitalgroup.com” email

domains, Taylor and Feuer, copying Levy at his Platinum Management email address, discussed

the execution of an NDA between Beechwood Capital and Alpha Re Limited, another reinsurance



                                                 70
           Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 77 of 190



company. A true and correct copy of this February 26-28, 2013 email exchange is attached hereto

as Exhibit 32.

           346.     On March 28, 2013, Steinberg sent an email to Huberfeld forwarding a list of wire

transfers.4 Included among them is a transfer by Platinum Management of $1,749,666.51 to

Beechwood Capital, evidencing Platinum Management’s initial investment in Beechwood and

corresponding control thereof. A true and correct copy of this email is attached hereto as Exhibit

33.

           347.     On or around April 17, 2013, Taylor drafted a memorandum intended to provide

Beechwood’s captive managers with an overview of Beechwood’s corporate structure (the

“Beechwood Overview Memorandum”). A true and correct copy of a cover email from Taylor

to Levy, attaching the Beechwood Overview Memorandum, is attached hereto as Exhibit 34.

           348.     On or about May 15, 2013, Levy executed initial due diligence documents for

Beechwood Cayman as required by the Cayman Islands Monetary Authority. True and correct

copies of April-May 2013 correspondence between Levy and Crystal O’Sullivan concerning the

Beechwood questionnaire are attached hereto as Exhibit 35.

           349.     On or about May 30, 2013, Levy emailed Nordlicht a draft term sheet for

Beechwood Cayman. A true and correct copy of this email together with the draft term sheet is

attached hereto as Exhibit 36.

           350.     On or about May 31, 2013, Crystal O’Sullivan sent Levy an invoice for $25,000

for filing, licensing, legal, and administrative services in connection with the creation of the

Beechwood Reinsurance Companies, so that Platinum Management could pay such fees on behalf

of Beechwood. A true and correct copy of the cover email from Crystal O’Sullivan, together



4
    The list also appears to reflect investments connected to certain of the Preferred Investors of the BEOF Funds.

                                                            71
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 78 of 190



with the invoice, is attached hereto as Exhibit 37.

       351.    On June 4, 2013, Taylor emailed Levy under the subject “when you have a set of

sample investment guidelines, please send them.” The text of the email states “I am creating our

Beechwood Re [Beechwood Cayman] ‘document.’” A true and correct copy of this June 4, 2013

email is attached hereto as Exhibit 38.

       352.    On June 12, 2013, Taylor emailed Nordlicht, seeking Nordlicht’s approval in

regard to several potential “deal” opportunities for the Beechwood Reinsurance Companies. A

true and correct copy of this June 12, 2013 email correspondence between Taylor and Nordlicht

is attached hereto as Exhibit 39.

       353.    Also on June 12, 2013, Taylor sent Levy a general management and strategy

document to assist Levy in drafting an unspecified “investment document.” See id.

       354.    On June 16, 2013, Taylor emailed Levy a PowerPoint Presentation that he

prepared entitled “Beechwood Re Investment Strategy & Guidelines Discussion Document” (the

“Beechwood Re Presentation”). A true and correct copy of the June 16, 2013 cover email from

Taylor to Levy, together with the attached Beechwood Re Presentation, is attached hereto as

Exhibit 40.

       355.    The Beechwood Re Presentation identifies Levy as a key member of the

management team, and touts his 8 years of experience with Platinum Management as a strategy

for Beechwood’s future success. See id. at 12. The presentation did not, however, indicate that

Levy would continue to work at Platinum Management while working at Beechwood.

       356.    Platinum Management engaged the law firm of Bryan Cave LLP (“Bryan Cave”)

as outside counsel to assist in the creation of the Beechwood Entities. True and correct copies of

emails dated June 20, 2013, between Andrew E. Auerbach of Bryan Cave, Levy and David



                                                72
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 79 of 190



Ottensoser, discussing the opening of a new matter for creation of “Beechwood Re Investment

LLC,” are attached hereto as Exhibit 41. A true and correct copy of the Bryan Cave engagement

letter, directed to “David Levy at Beechwood Re, c/o Platinum Partners,” is attached hereto as

Exhibit 42.

       357.    By July 3, 2013, Bryan Cave prepared the initial corporate documents, including

an LLC agreement for Beechwood Reinvestment LLC and subscription documents for

investment in the membership interests in that entity.

       358.    These documents were sent to the Platinum Defendants and used by them to grant

Nordlicht, Bodner, Huberfeld and Levy majority ownership and control over Beechwood. A true

and correct copy of an email from Laurel A. Durham of Bryan Cave to Levy and Ottensoser,

attaching a draft of the Beechwood Reinvestment LLC Operating Agreement and subscription

documents is attached hereto as Exhibit 43.

I.     Structure and Ownership of Beechwood

       359.    As a result of the foregoing actions by the Platinum Defendants acting in concert

with the Beechwood Defendants, by February 26, 2014, the Beechwood Reinsurance Companies

were established and had received significant funds for investment from insurance investors,

including SHIP.

       360.    The common stock of Beechwood Cayman was held by Beechwood Holdings.

       361.    Beechwood Holdings’ equity, and the share capital of Beechwood Bermuda, was

in turn owned by Feuer, Taylor, Levy, Nordlicht, Bodner and Huberfeld.

       362.    Nordlicht, Bodner and Huberfeld together owned nearly 70% of the common stock

in Beechwood Holdings and Beechwood Bermuda, and held their shares through Beechwood

Trusts No. 1-19, in which each of their children were the beneficiaries.



                                                73
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 80 of 190



       363.    Levy held his common stock in Beechwood Holdings and Beechwood Bermuda as

the beneficiary of Beechwood Trust No. 20.

       364.    The Platinum Defendants and Beechwood Defendants also created BAM to manage

and invest the assets obtained through reinsurance agreements with the Beechwood Reinsurance

Companies.

       365.    Nordlicht, Bodner, Huberfeld and Levy owned a controlling interest in BAM.

       366.    To attract reinsurance business and also satisfy the requirements of regulators,

Beechwood required a source of capital.

       367.    In the materials used to market the Beechwood Reinsurance Companies, the

Beechwood Defendants indicated that they were capitalized with cash provided by Feuer, Taylor,

Levy and certain investors.

       368.    For example, Levy, Feuer and Taylor created and showed potential clients an

“Unaudited Balance Sheet September 1, 2013,” which stated that the Beechwood Reinsurance

Companies held assets totaling $114,801,585, including over $37 million in shares issued by a

publicly traded company and over $10 million in “cash and cash equivalents,” but no liabilities.

A true and correct copy of the September 1, 2013 Balance Sheet is attached hereto as Exhibit 44.

       369.    Nordlicht, Huberfeld, Bodner, Levy, Feuer and Taylor caused the creation of

another Delaware limited liability company, Beechwood Investments.

       370.    The managing member of Beechwood Investments was N Management LLC, an

entity controlled by Nordlicht.

       371.    The other nine members of Beechwood Investments were denominated as

Beechwood Re Investments, LLC Series A through Beechwood Re Investments, LLC Series I.




                                              74
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 81 of 190



        372.   On information and belief, each Beechwood Series, in turn, was beneficially owned

by Nordlicht, Bodner, Huberfeld, Levy and their families.

        373.   From the time they were formed and at all relevant times thereafter, Feuer was

Chief Executive Officer and Taylor was President of the Beechwood Reinsurance Companies.

        374.   Levy served as BAM’s Chief Financial Officer and Chief Investment Officer until

the end of 2014, when he was replaced by Saks, another Platinum Management executive.

        375.   Narain became a senior executive of BAM no later than January 2016. On

information and belief, Narain held ownership interests and/or control in certain of the Beechwood

Entities.

        376.   At all relevant times, the management teams of the Beechwood Entities served and

worked at the sole discretion of Beechwood’s ultimate beneficial owners – Nordlicht, Bodner,

Huberfeld and Levy -- and functioned as the alter ego of Platinum Management to PPVA’s

detriment.

        377.   The management team of the Beechwood Entities largely was comprised of

personnel employed by or otherwise connected to Platinum Management.

        378.   For example, the Beechwood team included, from time to time, the following

persons: (i) Levy, as “Chief Investment Officer”; (ii) Will Slota, as “Chief Operations Officer”;

(iii) Paul Poteat, as “Chief Technology Officer”; (iv) David Ottensoser, as “General Counsel”; and

(v) Daniel Small, as the “Senior Secured Collateralized Loans PM.”

        379.   Although each of the foregoing persons had titles at Beechwood, they also were

full-time officers or employees of Platinum Management.

        380.   During the following two years, additional Platinum Management employees also

worked at Beechwood or otherwise directed the activities of the Beechwood Entities.



                                               75
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 82 of 190



       381.    Stewart Kim, a former Platinum Management employee, was hired by Feuer and

Taylor as the Beechwood Reinsurance Companies’ Chief Risk Officer.

       382.    Beren, Huberfeld’s son-in-law, was hired by Feuer and Taylor in January 2016 to

be a portfolio manager at Beechwood after serving in a similar capacity at Platinum Management

from 2011 through 2015.

       383.    After Levy left Beechwood to return to Platinum Management full time, Feuer and

Taylor hired Saks to replace Levy as CIO and president of BAM

       384.    Manela and Eli Rakower, both employees of Platinum Management, provided

extensive and regular consulting services to the Beechwood Entities while also employed by

Platinum Management.

       385.    BAM and the other Beechwood Entities operated out of Platinum Management’s

office space until at least the end of February 2014.

       386.    Even after separate office space was set up, Nordlicht maintained an office at

Beechwood through at least 2014, and Huberfeld took over Nordlicht’s office at Beechwood when

Nordlicht moved out.

J.     Beechwood and the First Scheme

       387.    Immediately after the Beechwood Entities gained access to the first reinsurance

trust assets, the Platinum Defendants and the individual Beechwood Defendants caused PPVA to

enter into numerous non-commercial transactions with the Beechwood Entities and, in some cases,

to co-invest with the Beechwood Entities in third-party companies.

       388.    The prices at which assets/loans were bought and sold were used to support the

Platinum Defendants’ valuations of the relevant equity, debt or investment.

       389.    These were not real market transactions in which prices are established as a result

of arm’s-length negotiations.
                                                 76
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 83 of 190



       390.    To the contrary, the transactions between and among the Beechwood Entities and

their clients, on the one hand, and PPVA and its subsidiaries/affiliates on the other, were insider

transactions, orchestrated by the Platinum Defendants and the Beechwood Defendants, including

the Platinum Management executives that owned the Beechwood Entities, which transactions

harmed PPVA.

       391.    The prices and the terms of these transactions were set without regard to the actual

value of the underlying asset or the likelihood that principal or interest on a loan ever would be

repaid, but rather to further the goal to enrich the Platinum Defendants and Beechwood by

increasing the fees payable to Platinum Management and BAM (the “First Scheme

Transactions”)

       392.    In some cases the First Scheme Transactions were used to justify ever-increasing

valuations of the underlying assets as reported by Platinum Management.

       393.    In other cases, the First Scheme Transactions were used to mask the performance

failures at the underlying operating companies.

       394.    In all cases, the First Scheme Transactions were used as a basis to pay the Platinum

Defendants unearned partnership shares and/or fees.

       395.    Platinum Defendants used First Scheme Transactions in which significant loans

were extended/purchased or investments made by a “third party,” i.e., the Beechwood Entities, as

evidence of the validity of the Platinum Defendants’ “estimate” as to the true enterprise value of

the underlying company.

       396.    These were insider transactions, however. Also, in most cases, any investment or

loan made by the Beechwood Entities was backed by a guarantee from or a put right back to PPVA,

and thus was not a valid basis upon which to assess the merits of the underlying business.



                                                  77
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 84 of 190



       397.    In other cases, PPVA’s prior rights in collateral were made subordinate to the rights

of the Beechwood Entities.

       398.    The Platinum and Beechwood Defendants damaged PPVA because they favored

the rights of the Beechwood Entities – which were owned by Nordlicht, Huberfeld, Levy, Bodner,

Feuer and Taylor – over those of PPVA, by causing PPVA to grant guarantees and put rights in

favor of the Beechwood Entities, and to subordinate its rights in collateral in favor of the

Beechwood Entities.

       399.    These inflated valuations enabled the Platinum Defendants to report to PPVA a

steady rise in the NAV of the assets they managed, which in turn enabled the Platinum Defendants

to pay themselves excessive partnership shares, investment management and performance fees, to

the detriment of PPVA.

       1.      Golden Gate Oil

       400.    An example of a First Scheme Transaction used to artificially inflate the reported

value of PPVA’s investments is the sale of Precious Capital’s interest in the Golden Gate Oil Loan

to the Beechwood Entities.

       401.    Given Golden Gate Oil’s ongoing operational issues, steep losses and the serious

questions concerning the true value of its business, it would be difficult to find an arm’s length

lender willing to purchase its debt, and certainly not for anything close to par.

       402.    On February 3, 2014, Nordlicht sent an email to Platinum Management executives

complaining about Golden Gate Oil’s lack of performance and increased need for financing. A

true and correct copy of Nordlicht’s February 3, 2014 email is attached hereto as Exhibit 45.

       403.    On February 26, 2014, the Platinum Defendants and Beechwood Defendants

caused BAM I, acting as agent for certain Beechwood reinsurance trusts, to purchase the Golden

Gate Oil Loan from Precious Capital.
                                                 78
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 85 of 190



       404.    As of February 26, 2014, the total amount of principal and interest outstanding on

the Golden Gate Oil Loan was in excess of $28 million.

       405.    The   Platinum    Defendants     and   Beechwood    Defendants    caused    BAM

Administrative, on behalf of its clients, to buy the Golden Gate Oil Loan at par. A copy of the

February 26, 2014 Note Purchase Agreement by and among Precious Capital and BAM

Administrative (the “GGO Note Purchase Agreement”) is attached hereto as Exhibit 46.

       406.    This transaction provided the Platinum Defendants with a basis upon which to

justify their valuation of that investment as reported to PPVA.

       407.    However, the GGO Note Purchase Agreement contained a hidden failsafe for the

benefit of Beechwood.

       408.    The GGO Note Purchase Agreement specifically provided that BAM I could put

the Golden Gate Oil Loan it had purchased to PPVA and that PPVA would guarantee payment of

that debt in full (the “GGO Put Option and Guaranty”). See GGO Note Purchase Agreement at

¶ 8.

       409.    The Platinum Defendants and Beechwood Defendants used BAM I’s purchase of

the Golden Gate Oil Loan as a way to justify their then-current valuation of PPVA’s investment

in Golden Gate Oil, which had inexplicably risen from $37 million to $173 million during 2013,

and to justify their management fees, but nevertheless left PPVA liable to pay the Beechwood

Entities in the event that the underlying operating company failed to repay the Golden Gate Loan,

which all parties knew would likely occur.

       410.    The GGO Put Option and Guaranty protected Beechwood’s investment in Golden

Gate Oil at the expense of PPVA.




                                                79
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 86 of 190



       2.      PEDEVCO

       411.    During the following months, the Platinum Defendants and Beechwood Defendants

caused PPVA and the Beechwood Entities to engage in a series of additional transactions whereby

PPVA was required to subordinate, willfully and improperly, its interests to those of Beechwood.

       412.    By such transactions, the Platinum Defendants breached their fiduciary duties to

PPVA, and such breaches were aided and abetted by the Beechwood Defendants.

       413.    Although the Platinum Defendants directed PPVA and its subsidiaries to enter into

certain multi-party agreements with certain Beechwood Entities as co-lenders, the Platinum

Defendants did not ensure that the interests of PPVA were protected.

       414.    Instead, the Platinum Defendants, with the assistance of the Beechwood

Defendants, acted to protect the interests of the Beechwood Entities at the expense and to the

detriment of the interests of PPVA.

       415.    For example, on March 7, 2014, Platinum Defendants, and Beechwood Defendants

caused a subsidiary of PPVA – RJ Credit LLC (“RJ Credit”) – as well as certain Beechwood

Entities to purchase certain senior secured notes (the “PEDEVCO Notes”) issued by PEDEVCO

Corp. (“PEDEVCO”), a publicly traded oil and gas company based in Texas. A true and correct

copy of the Note Purchase Agreement by which RJ Credit obtained its interest in PEDEVCO is

attached hereto as Exhibit 47.

       416.    Under the terms of the PEDEVCO Notes, RJ Credit was the only lender obligated

to make continuing loans to PEDEVCO, such that the Platinum Defendants and Beechwood

Defendants favored the interests of the Beechwood Entities and its clients over PPVA with this

transaction.

       417.    The PEDEVCO Notes held by PPVA’s subsidiary were also subordinated in

priority to those held by the Beechwood Entities and its clients such that no interest could be paid
                                                80
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 87 of 190



on the PEDEVCO Notes held by RJ Credit unless and until all interest due to Beechwood’s clients

was paid in full.

       418.    In addition, no principal could be paid on the PEDEVCO Notes held by RJ Credit

until all principal on the PEDEVCO Notes held by the Beechwood investors was paid in full.

       419.    In May 2016, the PEDEVCO Notes were restructured due to the falling price of oil

and other operational issues that had caused a significant revenue shortfall at the company, as a

result of which PEDEVCO was unable to pay interest on the notes and its other liabilities.

       420.    Beechwood Defendant Dhruv Narain caused certain affiliates of the Beechwood

Entities to make a further investment in PEDEVCO. The monies invested by these affiliates of

the Beechwood Entities in May 2016 were made senior in priority to the monies invested by certain

Beechwood Entities in March 2014, however, further subordinating the PEDEVCO Notes held by

RJ Credit.

       421.    Despite the fact that they were aware that the PEDEVCO Notes held by RJ Credit

were now subordinated to two layers of financing and that, by spring 2016, PEDEVCO was unable

to pay interest on its secured debt and that PEDEVCO’s ability to pay the note and other liabilities

was in significant doubt, the Platinum Defendants nevertheless claimed that the net asset value of

PPVA indirect interests in PEDEVCO still were worth approximately $28 million.

       422.    The Beechwood Defendants had direct knowledge of this misrepresented valuation

and participated in misleading PPVA as to the value of this asset.

       3.      Implant Sciences

       423.    Also in March 2014, the Platinum Defendants and Beechwood Defendants caused

BAM Administrative, on behalf of its clients, to refinance $20 million of the revolving loan issued

by PPVA’s subsidiary, DMRJ Group, LLC (“DMRJ”), to Implant Sciences Corporation

(“IMSC”).
                                                81
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 88 of 190



       424.      The revolving loan and certain existing term loans also held by DMRJ were secured

by liens on and security interests in all of the assets of IMSC and its affiliates.

       425.      The Platinum Defendants could have arranged for IMSC to issue a new term note

to Beechwood that would be pari passu with the existing IMSC debt held by DMRJ, as had been

done previously when IMSC revolver debt was refinanced.

       426.      Instead the Platinum Defendants and Beechwood Defendants caused DMRJ to

subordinate all of its liens on IMSC’s assets, including the lien securing DMRJ’s revolving loan

to IMSC – even though that lien secured future loans to that company – to the liens securing

repayment of BAM Administrative’ s term loan. The intercreditor agreement between DMRJ and

BAM Administrative also ceded to BAM I significant rights in the event of an IMSC bankruptcy,

even though DMRJ held much larger loans to that company. A true and correct copy of the March

2014 Intercreditor Agreement by and between BAM Administrative and DMRJ is attached hereto

as Exhibit 48.

K.     Black Elk Scheme

       427.      The Platinum Defendants also conspired with the Beechwood Defendants, as well

as the BEOF Funds and the Preferred Investors of the BEOF Funds, to help the Platinum

Defendants and the Preferred Investors of the BEOF Funds cash out their investment in a rapidly

deteriorating Black Elk ahead of the interests of PPVA. The Platinum Defendants returned the

favor by causing PPVA to cash out the Beechwood Entities, leaving PPVA holding the bag.

       428.      As noted above, Black Elk was an oil and gas company headquartered in Houston,

Texas. Most of its producing assets were located offshore in the Gulf of Mexico.

       429.      In 2009, the Platinum Defendants caused PPVA to acquire ownership of a majority

of Black Elk’s common equity in connection with a loan made to the company. The original loan



                                                  82
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 89 of 190



was repaid in December 2010, with a portion of the proceeds realized by Black Elk through the

private placement of $150 million in 13.75% Senior Secured Notes.

       430.    In August 2011, Black Elk completed an exchange offer by which the original

Black Elk 13.75% Senior Secured Notes were exchanged for new notes with substantially the same

terms, except that the new notes were publicly listed and did not contain trading restrictions (the

“13.75% Senior Secured Notes”).

       431.    PPVA and/or its subsidiaries held a significant portion of the 13.75% Senior

Secured Notes, while the remainder were publicly held.

       432.    The indenture governing the 13.75% Senior Secured Notes (the “Indenture”) did

not permit Black Elk to use the proceeds of an asset sale to make a dividend to or otherwise redeem

its preferred equity. A true and correct copy of the Indenture is attached hereto as Exhibit 49.

       433.    The Black Elk Explosion occurred in November 2012.

       434.    The Platinum Defendants represented that, as of the end of 2012, PPVA’s

investment in Black Elk’s common and preferred equity was worth between $208 to 286 million.

See Exhibit 24.

       435.    PPVA’s investment in Black Elk constituted approximately 35% of PPVA’s total

reported net asset value at the end of 2012 and was by far the largest position held by PPVA.

       436.    The Black Elk Explosion was followed by a series of investigations and litigation

and a significant deterioration in Black Elk’s financial condition and liquidity that worsened

throughout 2013.

       437.    During the first quarter of 2013, the Platinum Defendants caused PPVA, via its

subsidiary PPVA Black Elk (Equity) LLC, to buy $10 million of Series E preferred equity units

and additional class B equity units, and to exchange class D preferred units that PPVA already



                                                83
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 90 of 190



held for more Series E preferred equity from Black Elk.       The agreements between Black Elk

(Equity) LLC and Black Elk were signed by David Levy.

       438.    In addition, the Platinum Defendants set up the BEOF Funds. The BEOF Funds

were not PPVA subsidiaries.

       439.    Rather the BEOF Funds were a standalone mechanism by which Platinum

Management personnel, their family and friends, and certain preferred investors were offered the

opportunity to invest in Black Elk “outside of the regular funds.” See, e.g., February 1, 2013 Email

from Murray Huberfeld to Fabrice Harari of Twosons describing opportunity to invest in BEOF

Funds, a true and correct copy of which is attached as Exhibit 50.

       440.    The key persons managing the BEOF Funds included Mark Nordlicht, Uri

Landesman, Naftali Manela, David Levy and Daniel Small. In addition, Nordlicht, Fuchs,

Huberfeld, Landesman and Bodner were heavily involved in marketing the investment to potential

investors and were aware of and involved in the planning of all aspects of the transactions between

and among the BEOF Funds and PPVA.

       441.    Twosons was one of the “important client[s] and good friend[s]” to which Murray

Huberfeld pitched an investment in Black Elk via the BEOF Funds during the first quarter of 2013.

A true and correct copy of a February 7, 2013 email from Huberfeld to Fabrice Harari, copying

David Levy, is attached hereto as Exhibit 51. Others included Jules and Barbara Nordlicht, Mark

Nordlicht’s parents, and the Huberfeld Family Foundation, an investment vehicle related to

Murray Huberfeld.

       442.    Collectively, the Preferred Investors of the BEOF Funds purchased an aggregate of

$40 million of the Series E preferred equity pursuant to contribution agreements executed between

Black Elk and BEOF I during the first quarter of 2013.



                                                84
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 91 of 190



       443.    Daniel Small and David Levy each signed one or more contribution agreements

between BEOF I and Black Elk on behalf of BEOF I.

       444.    The first round of BEOF Fund investment in Black Elk occurred during the first

quarter of 2013, before the full extent of Black Elk’s financial difficulties arising out of the Black

Elk Explosion was fully known.

       445.    Nevertheless, the onerous terms of the series E preferred clearly indicate that Black

Elk was having difficulty obtaining financing even as early as the beginning of 2013.

       446.    Pursuant to the Third Amendment to the Second Amended and Restated Operating

Agreement of Black Elk, which is dated January 25, 2013 and which set the terms of the series E

preferred equity, Black Elk was obligated to pay 20% interest per annum on that security through

March 24, 2014, with such interest to be capitalized each quarter and added to the balance to the

extent not distributed, plus additional class B shares. If the total principal and interest due with

respect to the series E preferred equity was not repaid by March 24, 2014, interest would increase

to 36% per annum.

       447.    During 2013, Black Elk accrued significant unsecured liabilities in addition to its

secured obligations, because it was not paying its trade creditors on a timely basis. As a result,

Black Elk may even have been insolvent by the end of 2013.

       448.    The facts concerning Black Elk’s deteriorating financial condition, were reported

clearly and in detail by Black Elk in its public filings.

       449.    In addition, during 2013 the rating agencies downgraded Black Elk, first in June

and then in September 2013. On June 7, 2013, Moody’s downgraded Black Elk because of “the

significant deterioration in [Black Elk’s] liquidity position since the third quarter of 2012.” On

September 17, 2013, Reuters published an article titled “S&P cuts Black Elk Energy Offshore



                                                  85
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 92 of 190



rating to ‘CCC+’,” reporting a downgrade in both Black Elk’s credit rating and Note rating. That

article stated: “The outlook is negative” and explained its rationale that “[t]he rating on Black

Elk reflects our view of its ‘vulnerable’ business risk and ‘highly-leveraged’ financial risk,

incorporating the company’s small reserve and production base, high operating costs, and

acquisitive growth strategy.”

       450.    Black Elk’s second quarter 2013 10-Q, issued on August 14, 2013, discussed at

length the legal effects of the Black Elk explosion and again showed that total liabilities

exceeded total assets, accounts payable and accrued expenses growing to $160.1 million, a

members deficit of $186.0 million, and acknowledged “restricted credit availability.” Black Elk

also reported that it was evaluating other credit sources, including Platinum.

       451.    Black Elk reported in its public filings that, as of December 31, 2013, entities

affiliated with Platinum Management beneficially owned approximately 85% of its outstanding

voting membership interests and approximately 66% of total outstanding membership interests. A

true and correct copy of relevant pages from Black Elk’s 10-K for FY 2013 is attached hereto as

Exhibit 52.

       452.    As a result, Black Elk stated that “for as long as [the Platinum entities] hold a

membership interest in us, Platinum has the ability to remove and appoint key personnel, including

all of our managers, and to determine and control our company and management policies, our

financing arrangements, the payment of dividends or other distributions, and the outcome of

certain company transactions or other matters submitted to our members for approval, including

potential mergers or acquisitions, asset sales and other significant corporate transactions. As a

controlling member, Platinum could make decisions that may conflict with noteholders’ interests.”

Id.



                                                86
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 93 of 190



       453.     The Platinum Defendants aggressively exercised this power, through Nordlicht, as

well as through Levy and Small who were the portfolio managers for Black Elk. However, the

other individual Platinum Defendants, including Bodner, Huberfeld, Landesman, Manela,

SanFilippo, Ottensoser, Steinberg, Beren and Fuchs were aware of and participated in the actions

and transactions with respect to Black Elk and the Black Elk Scheme as set forth below.

       454.     Nordlicht, Levy and Small exercised this power by, inter alia, appointing a majority

of Black Elk’s Board of Managers, appointing Jeffrey Shulse (“Shulse”) as CFO of Black Elk,

repeatedly forcing the Black Elk CEO to rescind his firing of Shulse as CFO and otherwise

usurping the CEO’s authority. True and correct copies of a collection of these communications

are attached hereto as Exhibit 53.

       455.     In early 2014, at the direction of the Platinum Defendants, Black Elk entered into

negotiations to sell a significant portion of its prime assets (the “Renaissance Sale”) to

Renaissance Offshore, LLC (“Renaissance”).

       456.     The Indenture required that unless the proceeds of such a sale were to be used to

purchase replacement assets, Black Elk was required to use the sale proceeds to repay the holders

of the 13.75% Senior Secured Notes, a significant portion of which were held by PPVA or its

subsidiaries.

       457.     In addition to the 13.75% Senior Secured Notes that were held by PPVA and its

affiliates, a significant number of such Notes were then held by public bondholders.

       458.     By 2014, Black Elk had tens of millions of unsecured debt in addition to the

amounts it owed with respect to the 13.75% Senior Secured Notes.

       459.     If the proceeds of the Renaissance Sale were to be distributed to the bondholders,

it was unlikely that there would be any recovery for holders of Black Elk’s preferred and equity



                                                 87
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 94 of 190



interests, a substantial portion of which were held by the Preferred Investors of the BEOF Funds

such as Twosons, Jules and Barbara Nordlicht, the Huberfeld Family Foundation and other friends

and family of the Platinum Defendants.

       460.    On information and belief, at least certain of the investors in the BEOF Funds raised

concerns as to the status of their investment by the beginning of 2014.

       461.    As a result, Platinum Management’s statements concerning the value of PPVA’s

investment in Black Elk’s equity would be exposed as a lie, and the Preferred Investors of the

BEOF Funds would lose their investment.

       462.    The Platinum Defendants and Beechwood Defendants developed the Black Elk

Scheme to divert the proceeds from the Renaissance Sale to redeem the series E preferred shares

in Black Elk for the benefit of the Preferred Investors of the BEOF Funds and to hide Platinum

Management’s false valuations of the Black Elk equity.

       463.    An amendment to the Indenture governing the 13.75% Senior Secured Notes was

needed to allow Black Elk to use the proceeds of the Renaissance Sale to redeem its series E

preferred shares and accomplish their goal.

       464.    The Indenture required a majority vote of the holders of the 13.75% Senior Secured

Notes to amend the Indenture.

       465.    While Platinum Management and affiliates controlled a significant portion of the

13.75% Senior Secured Notes by that time, they could not vote in favor of an amendment to the

Indenture, because the consent solicitation (the “Consent Solicitation”) specifically provided that

“Notes owned by [Black Elk] or by any person directly or indirectly controlling or controlled by

or under direct or indirect common control with [Black Elk] shall be disregarded for purposes of

determining the majority.”



                                                88
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 95 of 190



       466.    Therefore, the Platinum Defendants, led by Nordlicht, Levy and Small, needed to

obtain the necessary consents in a manner that deceived independent noteholders.

       467.    To that end, Nordlicht, Landesman, Small, Levy and the other managers of the

BEOF Funds, working with Huberfeld and Platinum Defendants, caused PPVA to transfer a

portion of the 13.75% Senior Secured Notes it held to the BEOF Funds, partly in exchange for

series E preferred equity held by the BEOF Funds.

       468.    The debt for equity swaps were made subsequent to a March 2014 offering by the

BEOF Funds, by which investors were offered the opportunity to roll over their existing investment

in the BEOF Funds and/or invest additional capital, which purportedly would be used to purchase

13.75% Senior Secured Notes from PPVA or its affiliates, the open market or from Black Elk in

the event it issued additional Notes (none were issued).

       469.    The Preferred Investors of the Preferred Funds each agreed to participate in the

March 2014 offering, either by rolling over their existing investment in the BEOF Funds (and thus

in Black Elk) and/or by investing additional capital. For example, Twosons invested $10 million

in connection with the March 2014 offering.

       470.    Given Black Elk’s precarious financial condition, the Preferred Investors of the

BEOF Funds clearly were aware of and agreed to participate in the March 2014 offering in order

to aid Nordlicht, Levy, Small, Landesman, Manela and the other Platinum Defendants and the

Beechwood Defendants in their scheme to ensure that those Preferred Investors would not lose

their investment in Black Elk, with actual knowledge that Beechwood was affiliated with the

Platinum Defendants.

       471.    The true purpose of the swaps was to create the appearance that independent

entities, i.e., the BEOF Funds, were the owners of the 13.75% Senior Secured Notes,



                                                89
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 96 of 190



notwithstanding that the same people, including Nordlicht, Levy, Small, Landesman, Manela,

Huberfeld, Bodner and SanFilippo, were managing both PPVA and the BEOF Funds.

       472.    Platinum Management thereafter caused PPVA to sell approximately $24.5 million

worth of the 13.75% Senior Secured Notes to Beechwood Entities managed by BAM at prices

solely designated by Nordlicht.

       473.    Levy and the other Beechwood Defendants also caused certain Beechwood Entities

to purchase 13.75% Senior Secured Notes on the “open market,” and through allegedly

independent noteholders, including but not limited to the wife of Steinberg. A true and correct

copy of an email dated March 3, 2015 from Platinum Management Chief Compliance Officer

David Ottensoser confirming that Steinberg’s wife purchased certain of the 13.75% Senior Secured

Notes is attached hereto as Exhibit 54.

       474.    Numerous emails reflect the involvement of Nordlicht, Levy, Small, and other

Platinum Defendants and Beechwood Defendants in this scheme. For example, in a May 13, 2014

email, Nordlicht instructed that “Beechwood is buying 8 million black elk from PPVA. What is

the best way to cross? Can we do it today please.”

       475.    Similarly, on June 23, 2014, Nordlicht emailed: “I want to move/sell 10 million of

black elk bonds to bbil the nomura account. Please take care of it.”

       476.    After confirming that “BBIL” (a Beechwood reinsurance trust) was buying 13.75%

Senior Secured Notes from PPVA, Nordlicht emailed instructions on July 1, 2014, to sell $7

million in 13.75% Senior Secured Notes from PPVA to a Beechwood reinsurance trust. True and

correct copies of these emails are attached hereto as Exhibit 55.

       477.    Levy’s position as CIO for BAM (along with the fact that many other Platinum

Management employees also worked at Beechwood) assured Nordlicht that the Beechwood



                                                90
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 97 of 190



Entities would support the scheme by purchasing the required amount of 13.75% Senior Secured

Notes and supporting amendment of the Black Elk Note Indenture.

       478.   Similarly, the BEOF Funds supported the amendment to the Black Elk Notes

Indenture.

       479.   By July 2014, Platinum Management, Beechwood and their affiliates managed or

controlled approximately 66% of the 13.75% Senior Secured Notes.

       480.   The Beechwood Defendants worked with their own counsel and with counsel for

Black Elk to draft the Consent Solicitation to be circulated to the holders of the 13.75% Senior

Secured Notes, which contained two closely related parts.

       481.   The first part was a tender offer, which included an offer by Black Elk to buy back

the 13.75% Senior Secured Notes at par.

       482.   The second part was a request that noteholders consent to certain amendments to

the Indenture. The most notable proposed amendment provided that, after payment of any

tendered 13.75% Senior Secured Notes, the proceeds of the Renaissance Sale could be used to

redeem Black Elk preferred shares.

       483.   The final Consent Solicitation contained this false representation:

       As of the date hereof, there are $150 million aggregate principal amount of Notes
       issued and outstanding under the Indenture. Platinum Partners Value Arbitrage
       Fund, L.P. and its affiliates, which own approximately 85% of our outstanding
       voting membership interests, own approximately $18,321,000 principal amount of
       the outstanding Notes.

       Otherwise, neither we, nor any person directly or indirectly controlled by or under
       direct or indirect common control with us, nor, to our knowledge, any person
       directly or indirectly controlling us, hold any Notes. (Emphasis added.)

       484.   The $18 million figure was a vast understatement, as it failed to disclose the $72

million in 13.75% Senior Secured Notes held by other funds managed by the Platinum Defendants

and the Beechwood Defendants.

                                               91
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 98 of 190



        485.    The Platinum Defendants and Beechwood Defendants were aware that the Consent

Solicitation contained this falsehood, that the vote was rigged, and the result would be a massive

loss to PPVA to the benefit of the BEOF Funds and their equity interests.

        486.    Despite this, Small signed as a manager and directed the CEO to sign the Black Elk

Board of Managers’ authorization for Black Elk to conduct the Consent Solicitation, and to

implement the solicitation should the requisite number of consents be obtained. A true and correct

copy of this authorization is attached hereto as Exhibit 56.

        487.    The Platinum Defendants and Beechwood Defendants caused all of the 13.75%

Senior Secured Notes held by the other funds managed by the individual Platinum Defendants

(including the BEOF Funds) and the Beechwood Entities to vote in favor of the Consent

Solicitation.

        488.    On August 21, 2014, Black Elk issued a Form 8-K announcing that it had received

“the requisite consents” of noteholders to, among other things, apply the proceeds from the

recently-concluded Renaissance Sale to retire the tendered notes and use the remaining proceeds

to repurchase preferred equity issued by Black Elk. A true and correct copy of the August 21,

2014 Black Elk 8-K, exhibits excluded, is attached hereto as Exhibit 57.

        489.    On August 18, 2014, Small sent an email from his Platinum Management email

address that purported to speak for the Black Elk Board of Managers directing Shulse to wire $70

million in partial payment of series E preferred shareholders. Levy also sent Shulse specific wire

instructions for sending the designated parties most of the proceeds from the Renaissance Sale.

After Nordlicht emailed Shulse to “send these wires out already,” Shulse complied with the

directions and caused the wire transfers to be sent out. A true and correct copy of the August 18,

2014 email is attached hereto as Exhibit 58.



                                                92
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 99 of 190



       490.      Between August 18 and 21, 2014, Black Elk wired approximately $98 million in

Renaissance Sale proceeds to holders of its series E preferred equity.

       491.      Included in this amount was approximately $47 million that was transferred to a

Sterling Bank Account in the name of PPVA (the “Sterling Bank Deposit”). A true and correct

copy of PPVA’s Sterling Bank account statement for the month of August 2014 is attached hereto

as Exhibit 59.

       492.      In the days following the Sterling Bank Deposit, the Platinum Defendants caused

PPVA to transfer approximately $36 million of the Sterling Bank Deposit to bank accounts in the

name of the BEOF Funds at North Fork Bank. A true and correct copy of wire records evidencing

wire transfers from PPVA’s Sterling Bank account to the BEOF Funds’ bank account is attached

hereto as Exhibit 60.

       493.      On information and belief, the BEOF Funds subsequently distributed the amounts

they received to the Preferred Investors of the BEOF Funds. The following is a list detailing the

date[s] and amount of the distributions to each of the Preferred Investors of the BEOF Funds, along

with their investment positions at critical points:




                                                  93
         Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 100 of 190



                                                                                   Investment
                                                                                                                  Final Capital Distribution     Date
                                                                   As of 31 December 13     As at 1 August 14
Platinum Partners Black Elk Opporutnities Fund LLC
Jules Nordlicht                                                    $          7,000,000   $           7,000,000   $             7,187,005      21-Aug-14
Jules and Barbara Nordlicht Foundation Inc                         $            500,000   $             500,000   $               513,357      21-Aug-14
Morris Fuchs                                                       $          3,000,000   $           2,000,000   $             2,053,430      21-Aug-14
Shmuel Fuchs Foundation Inc                                        $          1,500,000   $           1,000,000   $             1,026,715      21-Aug-14
David Levy                                                         $            250,000   $             250,000   $               256,679      21-Aug-14
Dan Small                                                          $            100,000   $             100,000   $               102,672      21-Aug-14
Leon Meyers                                                        $          3,250,000   $           3,250,000   $             3,433,002      21-Aug-14
GRD Estates Ltd                                                    $          2,000,000   $           1,898,000   $             1,948,705      21-Aug-14
Olive Tree Holdings LLC                                            $            500,000   $             500,000   $               513,357      21-Aug-14
Solomon and Gertrude Englander                                     $            500,000   $             500,000   $               513,357      21-Aug-14
Platinum F.I Group LLC                                             $            750,000   $             750,000   $               770,036      21-Aug-14
Aaron Parnes                                                       $          1,000,000   $           1,000,000   $             1,026,715      21-Aug-14
Sol Werdiger                                                       $          1,000,000   $           2,000,000   $             2,053,430      21-Aug-14
Rockwell Fulton Capital, L.P.                                      $            550,000   $             550,000   $               564,693      21-Aug-14
Ditmas Park Capital L.P.                                           $            500,000   $             500,000   $               616,029      21-Aug-14
FCBA Trust                                                         $          1,500,000   $           1,000,000   $             1,026,715      21-Aug-14
MN Consulting NY LLC                                               $                -     $             250,000   $               256,679      21-Aug-14
Meadows Capital LLC                                                $            500,000   $             500,000   $               508,329      21-Aug-14
Abraham C. Grossman                                                $            250,000   $             500,000   $               508,329      August-14
David and Ora Gichtin                                              $            500,000   $             500,000   $               508,329      21-Aug-14
Platinum Partners Black Elk Opporutnities Fund Internaitonal LLC
Huberfeld Family Foundation                                        $          1,000,000   $           1,000,000   $             1,026,677      21-Aug-14
Twosons Corp.                                                      $                -     $          15,000,000   $            15,400,152      21-Aug-14
Mind, Body and Soul Co. LTD                                        $                -     $           1,000,000   $             1,026,677      21-Aug-14
Huang Lai Tsu Hsia                                                 $                -     $             500,000   $               513,338      21-Aug-14
Golda Wilk                                                         $            300,000   $           4,002,145   $             4,068,741      21-Aug-14
Marcos and Adela Katz                                              $          4,000,000   $           4,000,000   $             4,066,560      21-Aug-14


           494.        An involuntary bankruptcy petition was filed against Black Elk in August 2015 in

the United States Bankruptcy Court for the Southern District of Texas, which subsequently was

converted to a voluntary chapter 11 case in September 2015 (the “Black Elk Bankruptcy”).

           495.        At the time of the Black Elk Bankruptcy, PPVA held approximately $22 Million of

13.75% Senior Secured Notes, which remained unpaid.

           496.        During the Black Elk Bankruptcy, the creditors’ committee commenced an

investigation of the events surrounding the 13.75% Senior Secured Notes Consent Solicitation.

           497.        The investigation of the Black Elk Scheme, orchestrated by the Platinum

Defendants and Beechwood Defendants, resulted in the commencement of litigation against PPVA

by the Black Elk post-confirmation litigation trustee in which the trustee has asserted millions of

dollars of claims against PPVA. Among other things, the trustee sought to avoid and recover all




                                                                         94
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 101 of 190



transfers to PPVA and to equitably subordinate PPVA’s claims in connection with its 13.75%

Senior Secured Notes.

       498.    The Black Elk Scheme also forms one of the primary bases for the Criminal Action

and the SEC Action, which had the effect of further devaluing PPVA’s assets. A true and correct

copy of the Black Elk Adversary Complaint against, among others, PPVA, is attached hereto as

Exhibit 61.

       499.    The Platinum Defendants, under Nordlicht’s direction, generated certain reports to

PPVA regarding PPVA’s performance, such as financial statements that reported fund

performance based, in part, on the outcome of the Black Elk Scheme.

       500.    These reports omitted the material fact that the proceeds initially paid to PPVA on

account of its Black Elk Class E preferred shares were based on the above-referenced conduct and

for the benefit of the BEOF Funds and not PPVA.

       501.    If the Platinum and Beechwood Defendants had not engaged in the Black Elk

Scheme, the proceeds of the Renaissance Sale likely would have been used to pay off the Black

Elk 13.75% Senior Secured Notes in full, a portion of which would have gone to PPVA in respect

of the Notes it held, including the Notes it sold to the Beechwood Entities.

       502.    Instead, as a result of the actions of the Platinum and Beechwood Defendants, the

Black Elk Scheme enabled the Preferred Investors of the BEOF Funds to recoup their equity

investment ahead of the higher priority bonds held by PPVA, render those bonds and re-acquired

bonds worthless, and enabled the Platinum Defendants to pay themselves inflated distributions

and/or fees, while leaving PPVA vulnerable to millions of dollars of claims by the Black Elk

Litigation Trustee.




                                                95
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 102 of 190



L.     Creation of Montsant and Repurchase of Black Elk Bonds

       503.    In connection with the Black Elk Scheme, the Platinum Defendants and Beechwood

Defendants caused the Beechwood Entities to purchase approximately $25 million worth of

13.75% Senior Secured Notes from PPVA and its subsidiaries.

       504.    In addition, Platinum Defendants and Beechwood Defendants caused the

Beechwood Entities to purchase additional 13.75% Senior Secured Notes on the open market, such

that the total amount of 13.75% Senior Secured Notes ultimately held by the Beechwood Entities

was approximately $37 million.

       505.    Once the Platinum Defendants diverted the proceeds from the Renaissance Sale to

themselves and their friends and family at the BEOF Funds, the 13.75% Senior Secured Notes held

by the Beechwood Entities for purposes of the Black Elk Scheme were worth significantly less

than they had been before the Renaissance Sale.

       506.    Moreover, the Platinum Defendants and Beechwood Defendants were aware that

and acknowledged that any recovery Beechwood received with respect to the 13.75% Senior

Secured Notes would be subject to a claim for equitable subordination once the Black Elk Scheme

was inevitably disclosed in connection with Black Elk’s bankruptcy.

       507.    Black Elk’s quarterly report for the third quarter of 2014 indicates that, after the

Black Elk bond solicitation described above was completed and the proceeds of the Renaissance

Sale distributed to the holders of Black Elk series E preferred and the few non-consenting

bondholders, Black Elk was left with $138 million of outstanding bonds, approximately $100

million of accounts payable as well as significant other liabilities, but limited assets or sources of

revenue with which to pay such liabilities. A true and correct copy of the Black Elk 2014 Third

Quarter 10-Q Report is attached hereto as Exhibit 62.



                                                 96
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 103 of 190



       508.   Due to these public reports and their own inside knowledge of Black Elk, the

Platinum Defendants and Beechwood Defendants were well aware that Black Elk would be unable

to meet its obligations under the 13.75% Senior Secured Notes.

       509.   Despite this, on or about January 31, 2015, the Platinum Defendants and

Beechwood Defendants caused a subsidiary of PPVA, Montsant Partners LLC (“Montsant”), to

purchase all of the 13.75% Senior Secured Notes held by the Beechwood Entities at 93.5% of par,

and to pay interest on the Golden Gate Oil Loan.

       510.   To finance these transactions, Platinum Defendants and Beechwood Defendants

caused Montsant to “borrow” $35.5 million at 12% interest from SHIP, a Beechwood client, via a

loan administered by Beechwood (the “2015 Montsant Loan”).

       511.   Although the 2015 Montsant Loan initially was made on an unsecured basis, the

transaction documents required that collateral be posted to secure the loan post-closing. A true

and correct copy of the promissory note evidencing the 2015 Montsant Loan is attached hereto as

Exhibit 63.

       512.   David Steinberg, listed as an “authorized signatory” executed the transaction

documents related to the 2015 Montsant Loan on behalf of Montsant. Steinberg also negotiated

the terms of the 2015 Montsant Loan in his capacity as a fiduciary of this wholly owned PPVA

subsidiary.

       513.   Thereafter, Platinum Management transferred equity securities and notes belonging

to PPVA and DMRJ to an account pledged as collateral to secure amounts due under the 2015

Montsant Loan (the “Montsant Collateral Account”), under transactions and circumstances that

are the subject of continuing investigation. A true and correct copy of the May 13, 2015 Pledge

Agreement by and between Montsant and BAM Administrative, as agent (the “Montsant Pledge



                                              97
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 104 of 190



Agreement”) is attached hereto as Exhibit 64.

       514.      SanFilippo, Steinberg, and Levy, among other Platinum Defendants, were involved

with and responsible for transferring the PPVA and DMRJ assets and securities to the Collateral

Account.

       515.      As a result, the Platinum Defendants caused PPVA assets to be pledged to secure a

debt to benefit Beechwood, the Platinum Defendants’ new business venture, which debt was only

incurred in order to repay Beechwood for its corrupt participation in the Black Elk Scheme for the

BEOF Funds’ benefit and to PPVA’s detriment. Additional details related to this transaction are

set forth below.

M.     Northstar

       516.      In May 2014, Platinum Defendants and Beechwood Defendants entered into

negotiations to invest in certain oil and gas properties located in the Gulf of Mexico and owned by

a predecessor to Northstar Offshore Group, LLC (“Northstar”).

       517.      Northstar’s initial acquisition of assets in 2014 was financed in part by the issuance

of $80 million of notes (the “Northstar Notes”), of which $50 million subsequently were

purchased by Beechwood Entities. The initial Northstar acquisition was completed in Fall 2014.

True and correct copies of the Northstar Notes issued to Beechwood Entities are attached hereto

as Exhibit 65.

       518.      The Northstar Notes were supposed to be fully secured by all of the assets of

Northstar.

       519.      The Platinum Defendants and Beechwood Defendants nevertheless took additional

steps to protect the interests of Beechwood over those of PPVA by granting certain Beechwood

Entities a lien on PPVA’s interests in Agera Energy, one of PPVA’s most significant assets, as

additional collateral to secure repayment of the Northstar Notes (the “Agera Security
                                                  98
          Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 105 of 190



Agreement”). A true and correct copy of the Agera Security Agreement is attached hereto as

Exhibit 66.

           520.     In or around Spring 2015, the Platinum Defendants caused Northstar to purchase

certain remaining assets of Black Elk, with the consideration for such purchase being the

assumption by Northstar of the obligation to pay approximately $65 million worth of Black Elk

13.75% Senior Secured Notes held by PPVA and funds affiliated with Platinum Management,

which the Platinum Defendants subsequently caused to be converted to equity in the parent

company of Northstar5.

           521.     The Platinum Defendants represented to investors that PPVA’s equity interests in

its oil and gas investments (including Northstar, Black Elk and Golden Gate Oil) were worth

approximately $240 million as of the end of 2014.

           522.     By the first quarter of 2015, the Platinum Defendants claimed that PPVA’s interests

in the preferred equity of Northstar’s parent separately were worth an additional $26-28 million.

True and correct copies of the selected portions of PPVA’s 4th Quarter 2014 and 1st Quarter 2015

Valuations are attached hereto as Exhibit 67 and Exhibit 68 respectively.

           523.     By June 2016, the Platinum Defendants valued PPVA’s equity interests in

Northstar as approximately $200 million, or 21.3% of PPVA’s NAV. A true and correct copy of

the June 30, 2016 Indicative NAV Report shared with PPVA’s investors is attached hereto as

Exhibit 69.

           524.     The Platinum Defendants consistently valued PPVA’s approximately $8 million of

unsecured loans to Northstar at par.




5
    Even after this transaction, PPVA still held a portion of Black Elk 13.75% Senior Secured Notes.

                                                          99
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 106 of 190



       525.    By June 30, 2016, the Platinum Defendants and Beechwood Defendants had caused

PPVA to engage in a series of transactions with the Beechwood Entities and PPCO that resulted

in PPVA holding $22 million worth of the Northstar Notes, which it reported as being secured by

a second priority interest in all of Northstar’s assets and also valued at par.

       526.    Throughout the first six months of 2016, the equity, preferred equity and debt

investment in Northstar was the largest portion of PPVA’s reported net asset value. A true and

correct copy of portions of PPVA 1st Quarter 2016 Valuation is attached hereto as Exhibit 70.

       527.    The Platinum Defendants’ valuation of Northstar was inflated, false and omitted

material information.

       528.    For example, the Platinum Defendants’ claim that PPVA’s interest in $22 million

of Northstar Notes was secured by liens on all of Northstar’s assets was materially false.

       529.    No mortgages or financing statements were filed on behalf of the holders of the

Northstar Notes with respect to the properties acquired from Black Elk.

       530.    At all relevant times, Platinum Defendants controlled P Administrative Services

LLC, the entity serving as trustee for the Northstar Notes, but failed to ensure that the necessary

filings to perfect the security interests and liens of holders of the Northstar Notes were ever made.

       531.    By 2016, Northstar was experiencing significant challenges managing operations

and expenses due to the reduction in revenue resulting from falling oil prices.

       532.    As a result, Northstar had accumulated millions of dollars in unpaid trade payables

and accrued and unpaid interest on the Northstar Notes, with Platinum Management largely

financing Northstar’s day-to-day operations by allowing it to draw on unsecured credit lines from

PPVA and PPCO.




                                                 100
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 107 of 190



       533.    Moreover, the Northstar transactions detailed above, which were engineered by the

Platinum Defendants, were the subject of claims for breach of fiduciary duty, usurpation of a

corporate opportunity and other allegations against PPVA and potential fraudulent conveyance

claims against Northstar by the Black Elk Trustee. See Black Elk Adversary Complaint, Exhibit

61.

       534.    A Platinum Management employee served on the Northstar board of directors and

thus the Platinum Defendants were well aware of Northstar’s financial condition.

       535.    On August 12, 2016, certain of Northstar’s creditors filed an involuntary chapter 7

bankruptcy petition against the company. Northstar subsequently moved to convert the case to a

case under chapter 11 of the Bankruptcy Code, and an order for relief was entered on December

2, 2016.

       536.    Northstar’s assets eventually were sold pursuant to a transaction effected under 11

U.S.C. § 363 for $13,250,000 in cash, a $19 million working capital facility in order to pay

assumed liabilities, replacement of certain plugging & abandonment bonds and up to $150,000 to

fund a post-confirmation litigation trust (the “Northstar Sale”). A true and correct copy of the

Order of the United States Bankruptcy Court for the Southern District of Texas approving the

Northstar Sale, exhibit excluded, is attached hereto as Exhibit 71.

       537.    Holders of the Northstar Notes and Northstar’s preferred and common equity,

including PPVA and its subsidiaries, received no recovery from the proceeds of the Northstar Sale.

N.     The Second Scheme

       538.    Despite the actions of the Defendants set forth above, by mid-2015 PPVA still held

assets worth approximately $300 million, a significant portion of which was comprised of PPVA’s

investment positions in IMSC and Agera Energy (the “Remaining PPVA Assets”).



                                               101
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 108 of 190



       539.    Beginning in late 2015, the Defendants conspired to commence the Second

Scheme, engaging in an intentional scheme to transfer or encumber nearly all of the Remaining

PPVA Assets to or for the benefit of the Platinum Defendants, the Beechwood Defendants, PPCO

and select insiders of the Platinum Defendants, and to the detriment of PPVA.

       540.    Throughout the course of the Second Scheme, the Platinum Defendants deliberately

granted the Beechwood Entities, PPCO and other insiders/friends/preferred investors liens on

PPVA’s investments at the subsidiary level, and the Platinum Defendants would consistently

report PPVA’s NAV without taking into account the encumbrances provided to these insider

parties, thereby inflating the total amount of fees and other compensation due to them. See Exhibit

70.

       541.    The Second Scheme was executed successfully by the Defendants, such that by the

time the Cayman Liquidation of PPVA had commenced, PPVA had hundreds of millions in

liabilities and minimal assets.

       542.    Certain of the transactions comprising the Second Scheme (“Second Scheme

Transactions”) are set forth below.

       1.      Use of Montsant to Hide Beechwood Encumbrance of PPVA Assets

       543.    As noted above, the Platinum Defendants used Montsant to provide subsidiary level

liens on certain of the Remaining PPVA Assets to or for the benefit of the Beechwood Defendants

by way of the Montsant Collateral Account.

       544.    At the direction of the Platinum Defendants and Beechwood Defendants, Montsant

was a party to a series of transactions whereby Beechwood was granted liens on certain of the

Remaining PPVA Assets that held actual value.

       545.    Notably, Beechwood was not granted liens on PPVA’s oil and gas investments,

which the Platinum Defendants and Beechwood Defendants knew had little or no value.
                                               102
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 109 of 190



       546.    Instead, interests in oil and gas companies such as Golden Gate Oil and PEDEVCO

were used as illusory consideration to offload assets and security interests to Beechwood during

the course of the Second Scheme.

       547.    As noted above, the Beechwood Entities held liens against PPVA’s assets via the

Montsant Collateral Account.

       548.    The Platinum Defendants transferred assets held by PPVA into the Montsant

Collateral Account at will and generally with no consideration.

       549.    Although the assets within the Montsant Collateral Account were still included in

calculations of PPVA’s NAV as though they held value to PPVA, the assets were wholly

encumbered, at the subsidiary level, for the benefit of Beechwood and its clients in connection

with the First and Second Schemes.

       550.    The existence of these subsidiary level encumbrances were not incorporated in the

PPVA NAV calculations by SanFilippo, Manela or the other Platinum Defendants.

       551.    The assets that the Platinum Defendants caused PPVA and its subsidiaries to

transfer into the Montsant Collateral Account included equity securities in Navidea

Biopharmaceuticals, Inc. (“Navidea”) and equity securities and debt instruments issued by

Vistagen Therapeutics, Inc. (“Vistagen”).

       552.    The Navidea and Vistagen shares transferred into the Montsant Collateral Account

were previously directly held by PPVA and/or another of its subsidiaries.

       553.    Similarly, on May 4, 2015, DMRJ and Montsant entered into an agreement (the

“Montsant Assignment Agreement”) by which DMRJ assigned to Montsant its rights, title, and

interest in that certain December 2008 Term Note issued by IMSC with an original principal




                                              103
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 110 of 190



amount of $5.6 million (the “December 2008 Note”). A true and correct copy of the Montsant

Assignment Agreement is attached hereto as Exhibit 72.

       554.      The Platinum Defendants and Beechwood Defendants thereafter caused Montsant

to deposit the December 2008 Note into the Montsant Collateral Account, as part of the collateral

securing Montsant’s obligations under the 2015 Montsant Loan.

       555.      Steinberg executed the 2015 Montsant Loan agreement as an “authorized

signatory” on behalf of Montsant.

       2.        Nordlicht Side Letter

       556.      In January 2016, the Platinum Defendants and Beechwood Defendants faced a

crisis at Beechwood.

       557.      The Beechwood Entities were saddled with the approximately $37 million due and

owing under the Golden Gate Oil Loan, with, as they were aware, no prospect for Golden Gate Oil

to repay this debt. They also had purchased shares of Navidea stock from Montsant on or about

October 25, 2015 at the then market price of $6,137.215.50, but by January the value of the stock

had dropped significantly.

       558.      Until January 2016, the Platinum Defendants caused PPVA to pay the interest on

the Golden Gate Oil loan to Beechwood. At that time, however, PPVA no longer was able to do

so because it was facing margin calls of more than $1.5 million and had only $16,700.00 in

available cash. A true and correct copy of PPVA’s January 13, 2016 cash report is attached hereto

as Exhibit 73.

       559.      On information and belief, at the same time, the Beechwood Entities were facing

questions from regulators due to the significant drop in the share price of the Navidea stock they

had purchased from PPVA only a few months before.



                                               104
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 111 of 190



        560.   To help his Beechwood interests, but to the detriment of PPVA, on or about January

13, 2016, Nordlicht apparently executed the Nordlicht Side Letter.

        561.   The Nordlicht Side Letter states that it is made on behalf of Nordlicht, PPVA,

PPCO “and each of their affiliates” and provides:

        To the extent not otherwise in violation of applicable law, upon the sale of the assets
        and/or equity (collectively, the “Sale”) of Implant Sciences, Inc. and/or any of its
        subsidiaries (collectively, the “Company”), the proceeds of such Sale that inure,
        directly or indirectly, to the benefit of Platinum, shall immediately upon
        consummation of such Sale be applied and remitted to B Asset Manager, LP
        (“BAMLP”), in such amount necessary to purchase and/or repay in full all
        indebtedness owing by Golden Gate Oil Inc. to BAMLP and each of its investment
        advisory clients at such time (collectively, “BAM”); provided, that, nothing herein
        shall modify the obligations of the Company herein to first repay all indebtedness
        owing by the Company to BAM with proceeds of a Sale (“Implant Repayment”).

A true and correct copy of the Nordlicht Side Letter is attached hereto as Exhibit 74.

        562.   The Nordlicht Side Letter further states that Nordlicht agrees “to take or cause to

be taken all additional actions deemed by BAM to be reasonably necessary in furtherance of the

foregoing, as well as to create a perfected security interest in the obligations described above to

the extent requested by BAM.” Id.

        563.   The Nordlicht Side Letter is purportedly signed by Beechwood Defendant Mark

Feuer as a witness.

        564.   Neither PPVA nor any of its subsidiaries received any consideration whatsoever

for the Nordlicht Side Letter.

        565.   At the time of execution of the Nordlicht Side Letter, IMSC was being marketed

for sale.

        566.   By executing the Nordlicht Side Letter, Nordlicht purported to grant the

Beechwood Entities an interest in the proceeds of a separate investment held by another PPVA




                                                 105
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 112 of 190



subsidiary, that otherwise would not have been available to them to pay off the Golden Gate Oil

Loan, to the detriment of PPVA.

       567.    At the time the Nordlicht Side Letter was executed, approximately $37 million was

due and owing under the Golden Gate Oil Loan.

       568.    The Nordlicht Side Letter benefits the Beechwood Entities, owned by Nordlicht,

Huberfeld, Bodner, Levy, Feuer and Taylor, at the expense of PPVA.

       569.    The executed Nordlicht Side Letter was circulated among the executives and

lawyers employed by Platinum Management, including Ottensoser and Manela. Despite this, the

Nordlicht Side Letter was not considered when determining the value of the PPVA assets to which

it ostensibly applied, thereby inflating the value of those assets.

       570.    The existence of the Nordlicht Side Letter also was not disclosed in the Nordlicht

Affidavit or any of the supporting documents submitted in connection with the Cayman

Liquidation.

       571.    BAM subsequently has asserted a claim that the Nordlicht Side Letter was a valid

and binding encumbrance upon the proceeds of PPVA’s subsidiary DMRJ’s interest in IMSC, and

has asserted a claim to recover up to the full amount of the Golden Gate Oil debt out of the proceeds

that DMRJ received from IMSC pursuant to the terms of the Nordlicht Side Letter.

       3.      March 2016 “Restructuring” of PPVA/PPCO/Beechwood Transactions

       572.    A few weeks later, in March 2016, Platinum Defendants and Beechwood

Defendants orchestrated a series of transactions in connection with a “restructuring” of all of the

transactions previously entered into between and among PPVA, PPCO and the Beechwood

Entities, whereby all the benefits flowed directly to certain Beechwood Entities and PPCO, and

thus to the individual Platinum and Beechwood Defendants who owned and managed those entities

and were entitled to charge them for partnership shares and fees, to the detriment of PPVA.
                                                 106
         Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 113 of 190



         573.   For example, on March 21, 2016, Montsant and BAM entered into a series of

agreements (the “2016 Montsant Transactions”) by which the 2015 Montsant Loan was amended

and restated, and Montsant purportedly borrowed an additional $6,137,215.50 from BAM client

and Beechwood Entity BBIL ULICO 2014 to fund Montsant’s purported re-purchase of certain

Navidea shares.

         574.   The 2016 Montsant Transactions reversed the October 25, 2015 sale by which

Montsant had sold equity securities in Navidea from the Montsant Collateral Account to certain

Beechwood Entities for $6,137.215.50. The October 2015 sale was made for the then market price

of $1.95 per share. Attached as Exhibit 75 is the stock ticker price reflecting the October 26, 2015

share price for Navidea on the open market.

         575.   The actual closing price for Navidea stock as of March 21, 2016 was approximately

$1 per share. True and correct copies of stock ticker reports evidencing the March 21, 2016 share

price for Navidea are attached hereto as Exhibit 76.

         576.   Nevertheless, pursuant to the 2016 Montsant Transactions, Montsant re-purchased

the Navidea shares from the Beechwood Entities at $1.95 per share.

         577.   Nothing in the original October 25, 2015 transaction documents granted the

Beechwood Entities the right to put the Navidea stock back to PPVA at the October 2015 sale

price.

         578.   Rather than purchase the Navidea stock at the market price, the Platinum

Defendants and Beechwood Defendants conspired for Montsant to purchase the Navidea shares at

double the market price, in order to boost the Beechwood Entities’ secured claim against

Montsant and PPVA and further enrich the Beechwood Entities at PPVA’s expense.




                                                107
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 114 of 190



       579.    The assets in the Montsant Collateral Account, including the December 2008 Note

and the Navidea shares that were re-purchased by Montsant pursuant to the 2016 Montsant

Transactions, were pledged for the repayment of both the original amounts owing to SHIP under

the 2015 Montsant Loan as well as the additional amounts purportedly borrowed from BBIL

ULICO 2014 by Montsant in March 2016.

       580.    Also on March 21, 2016, Precious Capital, BAM Administrative, Golden Gate Oil

and certain Beechwood Entities entered into the Sixth Omnibus Amendment to the Golden Gate

Oil Loan (the “Sixth Omnibus Amendment”), by which notes evidencing the Golden Gate Oil

Loan were reissued in the following amounts (the “GGO Notes”):

              Fifth Amended and Restated Senior Secured Promissory Note, dated March 21,
               2016, in the initial principal amount of $11,249,414.40, originally issued to SHIP;

              Fifth Amended & Restated Senior Secured Promissory Note, dated March 21, 2016,
               in the initial principal amount of $551,147.03, originally issued to BRe BCLIC Sub;

              Fifth Amended and Restated Senior Secured Promissory Note, dated March 21,
               2016, in the initial principal amount of $20,405,749.26, originally issued to BRe
               WNIC 2013 LTC Primary; and

              Fifth Amended and Restated Senior Secured Promissory Note, dated March 21,
               2016, in the initial principal amount of $999,370.23, originally issued to BRe
               WNIC 2013 LTC Sub.

       581.    Also on or about March 21, 2016, Montsant, PPVA, Golden Gate Oil and BAM

Administrative entered into the Master Guaranty, by which, inter alia, Montsant agreed to guaranty

amounts owed to various Beechwood Entities and SHIP by Golden Gate Oil, to the extent of the

assets contained in the Montsant Collateral Account. A true and correct copy of the Master

Guaranty is attached hereto as Exhibit 77.

       582.    The Master Guaranty further purported to provide BAM Administrative, as agent

for certain Beechwood Entities and SHIP, with a non-recourse guaranty from PPVA of amounts

owed by Golden Gate Oil and amounts owed by Montsant.

                                               108
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 115 of 190



       583.   The guaranty was limited to certain amounts to be received by PPVA from the

anticipated future sale of IMSC. As stated in the Master Guaranty:

       Immediately following PPVA’s receipt of any payments, proceeds, distributions
       and/or other amounts arising in any manner whatsoever from any right, title and/or
       interest, PPVA may have in and to Implant Sciences Corporation (the “Proceeds”),
       PPVA shall immediately following such receipt remit such Proceeds in
       immediately available funds as follows:

       (a) First, PPVA shall make or cause to be made a payment to BAM [BAM
       Administrative] in an amount equal to Twenty-Million Dollars ($20,000,000.00) to
       prepay the principal amount owed by GGO to the Investors, as such term defined
       in that certain Note Purchase Agreement, (as same may be amended, restated,
       modified and or supplemented from time to time), dated as of April 10, 2012, by
       and between GGO and BAM (as successor agent to Precious); and

       (b) Second, PPVA shall make or cause to be made a payment of any remaining
       Proceeds to pay in full all outstanding obligations and liabilities under that certain
       Note Purchase Agreement, dated as of March 19, 2014, by and between Implant
       Sciences Corporation, each of the investors party thereto, and the Agent [BAM
       Administrative].

Master Guaranty at ¶ 1

       584.   The Master Guaranty was further secured by collateral assignments from PPVA to

Beechwood Entities of: (i) amounts owed under certain promissory notes issued by China Horizon

Investment Group (“China Horizon”) to PPVA, in the original principal amount of $4,764,872;

and (ii) carbon credits, emission reductions and related assets due and payable to PPVA under

certain carbon credit portfolio agreements. True and correct copies of the Collateral Assignment

and Turnover Agreement assigning PPVA’s interests in the China Horizon promissory note to

BAM Administrative are attached as Exhibit 78 and Exhibit 79, respectively. A true and correct

copy of the Collateral Assignment of carbon credits from PPVA to BAM Administrative is

attached as Exhibit 80.




                                                109
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 116 of 190



       585.   Also on March 21, 2016, the Montsant Pledge Agreement in favor of BAM was

amended to provide that the Montsant Collateral Account would secure all of Montsant’s

obligations under the March 2016 Guaranty and the 2016 Montsant Transactions.

       586.   The Master Guaranty in no way benefitted PPVA.

       587.   Rather, the Master Guaranty benefited Beechwood by providing it with additional

collateral to secure the non-performing Golden Gate Oil Loan, comprised of a significant portion

of PPVA’s remaining valuable assets.

       588.   In connection with the Master Guaranty, several of the transactions entered into

during the prior two years among PPVA and its subsidiaries and Beechwood were effectively

reversed for Beechwood’s benefit and to PPVA’s detriment via a $70 million “loan” to PPCO, by

which certain Platinum positions were transferred from certain Beechwood reinsurance trusts to

PPCO, which was thought to be solvent (unlike PPVA), and then, in a classic insider and

undervalue transaction, valuable assets of PPVA, then worth in excess of $20-$80 Million, were

transferred to PPCO without valuable consideration.

       589.   On March 22, 2016, various documents were executed among various Beechwood

Entities and PPCO, by which PPCO became indebted to these Beechwood Entities in the original

principal amount of $70,000,000 (the “PPCO Indebtedness”).

       590.   Thereafter, the Platinum Defendants caused PPCO to transfer approximately $20

million in uncollectable Northstar debt to PPVA at par, in exchange for certain known “good and

collectable” assets of PPVA, including PPVA’s equity and debt interests in certain investments,

such as Navidea, Urigen, and Airdye Solutions, LLC, among others.




                                              110
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 117 of 190



       591.    The Platinum Defendants and PPCO were aware that the Northstar notes had no

value, while the assets transferred to PPCO were believed to have significant value at the time they

were transferred to PPCO. In fact, the Navidea note ultimately was paid at par.

       592.    The net effect of this March 2016 “restructuring” was to prop up Beechwood and

PPCO to PPVA’s substantial detriment, under circumstances where Beechwood and PPCO were

chosen as the “good funds” to continue onward, while PPVA was left heading towards liquidation

with the Platinum Defendants’ insiders largely paid out for their actual investments.

       593.    The transaction documents evidencing the March restructuring were signed by

Mark Nordlicht on behalf of PPVA, Montsant and Golden Gate Oil. Notably, David Steinberg is

listed as the notice party in the documents.

       594.    The terms of and specific steps by which the various transactions comprising the

March 2016 restructuring were accomplished were developed, coordinated and accomplished by

Nordlicht, Huberfeld, Bodner, Levy, Bernard Fuchs, Steinberg, SanFilippo and Ottensoser,

working together with Narain, Taylor, and Feuer.

O.     The Agera Transactions

       595.    As early as March 2016, the Platinum Defendants and Beechwood Defendants had

conspired to transfer the rest of the Remaining PPVA Assets by way of a series of “insider”

transactions in order to clear out the uncollectable debt obligations owed to Beechwood by

companies such as Golden Gate Oil and PEDEVCO, leaving PPVA with little to nothing in

exchange for the transactions.

       596.    The scheme was initiated by Defendant Katz, who, by email on March 13, 2016,

suggested to Mark Nordlicht a “potential sale to an insider” as a “solution” in order to keep PPVA’s




                                                111
        Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 118 of 190



interest in Agera with the Platinum Defendants’ friends and family. Attached as Exhibit 81 is a

true and correct copy of the March 13, 2016 email from Katz to Nordlicht.

        597.   Katz is an advisor to Platinum Management and the grandson of Platinum investor

Marcos Katz.

        598.   In March 2016, Nordlicht introduced Katz as an advisor to Platinum Management

to oversee the final stages of the Second Scheme. A true and correct copy of Nordlicht’s March

21, 2016 email introducing Katz to certain Platinum Management employees is attached hereto as

Exhibit 82.

        1.     Agera Energy

        599.   Agera Energy is a Delaware limited liability company and a leading energy reseller

to the consumer and business markets.

        600.   Agera Energy maintains a principal place of business in Briarcliff Manor, New

York.

        601.   Agera Energy was formed through the combination of Agera Energy LLC, an entity

formed at the direction of the Platinum Defendants, and the assets of Glacial Energy Holdings

LLC, which were purchased pursuant to a June 17, 2014 sale order entered by the United States

Bankruptcy Court for the District of Delaware pursuant to Section 363 of the Bankruptcy Code

(the “Glacial Energy Purchase”).

        602.   PPVA and PPCO owned a controlling interest in Agera Energy through a jointly-

owned subsidiary, Principal Growth Strategies, LLC (“PGS”). Before June 8, 2016, PPVA held

55% of the membership interests in PGS, and PPCO held 45% of the PGS membership interests.

        603.   At all relevant times before the Agera Sale, PGS was the holder of a May 19, 2014

promissory note convertible into approximately 95% of the equity in Agera Energy (the “Agera



                                              112
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 119 of 190



Note”). A true and correct copy of the Second Amended and Restated Agera Note is attached

hereto as Exhibit 83.

       604.    Shortly after the Glacial Energy Purchase, at the direction of Nordlicht, Kevin

Cassidy was hired by Agera Energy as a senior executive.

       605.    Cassidy, who had served two prior stints in prison, was arrested a third time in 2007

for deliberately misstating the value of natural gas derivatives held by one of Nordlicht’s previous

funds, Optionable Inc., which had collapsed amid scandal in 2007.

       606.    Nordlicht or other persons employed by Platinum Management caused Cassidy to

be hired as a senior executive by Agera Energy upon Cassidy’s release from prison, despite the

fact that he had no prior experience in the energy sector.

       607.    Despite Cassidy’s multiple convictions, Nordlicht vouched for Cassidy’s integrity

when questioned by a reporter. A true and correct copy of a March 21, 2016 email from Nordlicht

to a reporter for Thomson Reuters, attached as Exhibit 84.

       608.    Agera Energy is a wholly owned subsidiary of Agera Holdings, LLC, a Delaware

limited liability company (“Agera Holdings”).

       609.    Agera Holdings’ sole business is to act as a holding company and control the

business of its wholly owned subsidiaries. Those subsidiaries are Agera Energy, Utility Recovery

LLC and Agera Solutions LLC.

       610.    Immediately prior to the Agera Sale, Agera Holdings was owned 95.01% by

Michael Joseph Nordlicht and 4.99% by MF Energy Holdings, LLC (“MF Holdings”). Feuer held

all of the membership interests in MF Holdings.

       611.    Michael Joseph Nordlicht is Nordlicht’s nephew.




                                                113
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 120 of 190



       612.    According to his LinkedIn profile, he graduated from Georgetown University Law

Center in 2012 and then he worked a few months as a law clerk for the Public Defender’s office

in Baltimore, Maryland. He also was an associate attorney for about eight months at the Maryland

Attorney General’s office in the Department of Public Safety and Correctional Services.

       613.    In or about late 2013, Nordlicht installed his nephew as the general counsel of

Agera Energy, despite the fact that he appears to have had no prior experience in private practice

or in the energy sector.

       614.    Michael Nordlicht did not pay anything for the equity he held in Agera Holdings.

       2.      The Agera Energy Valuation

       615.    Based on its December 31, 2015 financial statements, Agera Energy achieved FYE

2015 revenues of $301.4 million and EBITDA of $20.2 million.

       616.    Agera Energy’s value as of March 31, 2016 was estimated to be between

$225,533,000 and $283,553,000. See PPVA 1st Quarter 2016 Valuation, Exhibit 70 at p. 128.

This valuation report was issued on the same day as the Agera Sale.

       617.    In a July 15, 2016 investment memorandum sent to BAM, Narain stated that due to

Agera Energy’s profitable financial performance, the true valuation of Agera Energy was closer

to the high end of available estimates. A true and correct copy of this investment memorandum

from Narain to BAM is attached as Exhibit 85.

       3.      The Agera Sale Process

       618.    By March 27, 2016, Nordlicht, Bodner, Huberfeld, Levy, Bernard Fuchs and Katz

began planning an insider sale of Agera to a “[B]eechwood led consortium.” A true and correct

copy of this email is attached hereto as Exhibit 86.

       619.    Between May 1, 2016 and June 9, 2016, the specific terms by which the Agera Sale

was effected were put in place by Steinberg, Ottensoser, Taylor and Narain, all operating with the

                                               114
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 121 of 190



knowledge of and in conjunction with the other Platinum Defendants, Katz, the Beechwood

Defendants, SHIP, Cassidy and Michael Nordlicht. Steinberg and Michael Nordlicht, together

with help from Cassidy, also worked together to create the schedules and back up for the deal

documents.

       620.   Steinberg also worked directly with Cassidy and his counsel to create the

mechanism by which 8% of the Agera purchase price was paid to an entity set up by Cassidy to

avoid having taxes withheld from such payment.

       621.   Platinum Management portfolio managers typically were compensated with a

bonus calculated as a percentage of the profits earned on the PPVA investments they managed.

Between 2014 and June 2016, Platinum Management had alleged in responses to SEC inquiries

that Cassidy was not employed as a portfolio manager at Platinum Management. Cassidy also did

not have a written contract with Platinum Management, PPVA or PGS that would entitle him to

any payment in connection with the sale of the Agera Note.

       622.   On information and belief, during the period between 2014 and June 2016, Cassidy

was paid a salary of $135,000 per year and Starfish was paid approximately $2.5 million by Agera

in connection with Cassidy’s work at Agera.

       623.   Steinberg, Ottensoser, Michael Nordlicht, Narain and Cassidy, worked together to

prepare the documents by which the various parts of the Agera transaction were accomplished.

       624.   Michael Nordlicht and Kevin Cassidy actively participated in the negotiation and

closing of the Agera Transactions, with actual knowledge of the deflated sale price and that

Beechwood would be paid substantial fees from the closing.




                                              115
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 122 of 190



       625.    The insider transaction was intended to be substantially below fair value and was

the product of the insider relationship between Beechwood and Platinum Management. The

transaction was executed, performed, overseen and then managed by Narain and Illumin.

       626.    The Platinum Defendants did not attempt to market the Agera Note and actively

dissuaded potential buyers from inquiring into the purchase of the Agera Note.

       627.    For example, on May 11, 2016, in response to an inquiry by a non-investor potential

purchaser, Nordlicht stated that PPVA’s interest in Agera Energy was off the market. A true and

correct copy of this May 11, 2016 email is attached hereto as Exhibit 87.

       628.    The Platinum Defendants also did not obtain a fairness opinion in connection with

the Agera Sale.

       629.    IMSC, PPVA’s other remaining investment of significant value, was being

marketed for sale at the same time as the Platinum Defendants and Beechwood Defendants were

“negotiating” the Agera Sale.

       630.    By contrast to their actions in connection with the sale of the Agera Note, the

Platinum Defendants arranged for IMSC to hire an investment banker to openly market IMSC for

sale and took all necessary due diligence actions customary for the legitimate sale of an operating

company.

       4.      The Agera Sale

       631.    On June 9, 2016, the day after the arrest of Huberfeld, the Platinum Defendants,

working in concert with the Beechwood Defendants and SHIP, caused PGS to transfer its interest

in the Agera Note to AGH Parent LLC (“AGH Parent”) – an entity not affiliated with PPVA, but

at that time controlled directly by the Platinum Defendants and Beechwood Defendants, and for

the benefit of SHIP (the “Agera Sale”).



                                               116
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 123 of 190



       632.    SHIP, with full knowledge of the insider nature of the Agera Sale and the detriment

it caused to PPVA, contributed approximately $50 million for the closing of the Agera Sale to

benefit and enrich itself, working in tandem with Beechwood to the detriment of PPVA, just weeks

before SHIP would publicly distance themselves from Beechwood for fraud, and while, upon

information and belief, litigation was anticipated.

       633.    On June 9, 2016, AGH Parent amended its Limited Liability Company Agreement

(the “AGH Parent Amended Operating Agreement”) and entered into a series of related

transactions, resulting in AGH Parent admitting SHIP and certain Beechwood Entities as new

members of AGH Parent. A true and correct copy of the AGH Parent Amended Operating

Agreement is attached hereto as Exhibit 88.

       634.    Narain executed the AGH Parent Amended Operating Agreement on behalf of both

AGH Parent and certain Beechwood Entities. Only the AGH entities were advised by outside

counsel in connection with the Agera Transactions, which was hurriedly closed the day after

Huberfeld’s arrest.

       635.    Simultaneous with the execution of the AGH Parent Amended Operating

Agreement, PGS and AGH Parent entered into the Purchase Agreement (the “Agera Purchase

Agreement”), by which PGS sold the Agera Note to AGH Parent. A true and correct copy of the

Agera Purchase Agreement is attached hereto as Exhibit 89.

       636.    Steinberg executed the documents as the “responsible person” and fiduciary of

PPVA’s subsidiary, PGS, the seller of the Agera Note.

       637.    Even though the Platinum Defendants and Beechwood Defendants had evidence

and believed that the market value for the Agera Note was between $225-285 million, the stated

purchase price for the Agera Note was only $170 million (the “Note Purchase Price”).



                                                117
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 124 of 190



       638.    The Note Purchase Price also was significantly below the $213,256,350-

$269,356,350 million valuation of the Agera Note that Platinum Management had commissioned

in March 31, 2016, just two months prior to the transaction, which valuation was delivered to

SanFilippo on behalf of Platinum Management on the same day the Agera Sale closed. See PPVA

2016 First Quarter Valuation at Exhibit 70. Copies of that report, in both draft and final form,

were circulated among the Platinum Defendants.

       639.    Even then, at least two-thirds of the Note Purchase Price was paid in the form of

uncollectable, valueless debt instruments that were transferred at par value, as well as membership

interests in AGH Parent that were subject to redemption at the sole discretion of the Beechwood

Defendants and Beechwood Entities in exchange for worthless debt and equity interests.

       640.    Altogether, approximately $115 million of the purported $170 million Note

Purchase Price was paid or payable in a combination of Beechwood “debt forgiveness” and

worthless debt and equity assignments, which assignments benefited the Defendants, and in no

way benefitted PPVA.

       641.    A significant portion of the $43,666,460 of the Note Purchase Price attributed to

debt transfers was comprised of highly distressed debt, including debt owed by China Horizon and

under the PEDEVCO Notes, which were transferred to AGH Parent by certain Beechwood Entities

and SHIP at the direction of Narain and Illumin, and which had little or no actual value.

       642.    Documents drafted by the Platinum Defendants in connection with the Agera

Transactions evidence that only $55 million of the Note Purchase Price was paid in cash to PGS,

with approximately $10 million still remaining unaccounted for. True and correct copies of these

closing documents are attached hereto as Exhibit 90.




                                               118
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 125 of 190



        643.    In connection with the Agera Sale, all of the equity and voting interests in Agera

Holdings were transferred from Michael Nordlicht and MF Holdings to AGH Parent.

        644.    As noted above, Cassidy was not an employee of Platinum Management, PPVA or

PGS. Nevertheless, Nordlicht, Steinberg, Narain and Ottensoser conspired with Cassidy to pay

Cassidy 8% of the gross proceeds from the sale of Agera.

        645.    To effect the payment, Steinberg, Cassidy and his counsel prepared an amendment

to the PGS operating agreement that granted Starfish, Cassidy’s alter ego, 8% of the membership

interests in PGS on the day before the Agera Sale closed. The grant was made for no consideration.

        646.    Thereafter, on June 9, 2016 (concurrent with the Agera Sale and Huberfeld’s

arrest), PGS entered into a Purchase Agreement with Starfish by which PGS purported to

“repurchase” Starfish’s membership interests in PGS for $13,552,000 (the “Starfish Purchase

Agreement”), consisting of: (i) $7,000,000 in cash; (ii) $2,000,000 of Class B-2 Preferred

Interests in AGH Parent; and (iii) $4,552,000 in Class C Preferred Interests in AGH Parent.,

Cassidy’s Class C Preferred Interests were not subject to redemption in exchange for “PGS Value.”

A true and correct copy of the Starfish Purchase Agreement is attached hereto as Exhibit 91.

        647.    The payoff to Cassidy was structured as a grant and repurchase of membership

interests in PGS by Starfish so that Cassidy could avoid the payment of any withholding taxes with

respect to the transfer.

        648.    Immediately after the Agera Sale, the Platinum Defendants transferred substantially

all of the remaining cash proceeds of the Agera Sale to insiders of Platinum Management,

including $15 million for the benefit of Seth Gerszberg, as discussed below.

        5.      The Redemption of the Class C Portion of the Note Purchase Price

        649.    Approximately $59 million of the Note Purchase Price was paid to PGS via Class

C Units in AGH Parent. In fact, these units had little or no value.
                                                119
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 126 of 190



       650.      The Amended AGH Parent Operating Agreement provided that $35.4 million of

the Class C Portion was subject to being redeemed in exchange for $35.4 million (the “PGS

Value”) of debt or partnership interests held by Beechwood Entities or SHIP.

       651.      On October 28, 2016, the Beechwood Defendants caused AGH Parent to deliver a

letter to PGS (the “AGH Redemption Notice”), indicating its intent to exercise the redemption

rights set forth in Section 9.06(a)(i) of the Amended AGH Parent Operating Agreement “with

respect to the portion of Class C Preferred Units held by PGS that may be redeemed with the full

amount of PGS Value.” A true and correct copy of the AGH Redemption Notice is attached hereto

as Exhibit 92.

       652.      Thereafter, on January 26, 2017, the Beechwood Defendants and Illumin caused

AGH Parent to deliver a letter to PGS enclosing an Assignment (the “PGS Assignment”),

executed by AGH Parent, transferring to PGS all of AGH Parent’s interest in the debt obligations

set forth on Schedule A thereto. A true and correct copy of the PGS Assignment is attached hereto

as Exhibit 93.

       653.      Together, the investments listed on Schedule A of the PGS Assignment have a face

value equal to the PGS Value ($35.4 million).

       654.      However, the investments listed in the PGS Assignment consist of distressed debt

obligations transferred to AGH Parent by various Beechwood Entities and SHIP at the direction

of the Beechwood Defendants and Illumin.

       655.      The distressed debt obligations listed in the PGS Assignment include: (i) $14.1

million owed by Golden Gate Oil under the GGO Notes (ii) $5.7 million owed by PEDEVCO

under the PEDEVCO Notes; and (iii) $15.6 owed by Montsant under the 2015 Montsant Loan.




                                                120
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 127 of 190



       656.    As a result of the purported AGH Redemption Notice and purported PGS

Assignment, AGH Parent redeemed 336,928.93 Class C Preferred Units held by PGS and recorded

satisfaction relative to PGS of $1,707,107 in accretive Class C Preferred Return related to such

redeemed units, leaving PGS with approximately 207,970 Class C Preferred Units.

       657.    In or about December 2016, six months after the Agera Sale, the Beechwood

Defendants, led by Narain and Illumin, which had taken over management of the Beechwood

Entities from BAM beginning in 2017, were marketing and negotiating the sale of AGH Parent to

a third party investor for approximately $315 million in cash.

       658.    On information and belief, the Beechwood Defendants thereafter sold their interests

in Agera to an affiliate of Eli Global (the “Eli Global Proceeds”).

       659.    AGH Parent continues to hold the Agera Note, and Eli Global has acquired

Beechwood’s interests in AGH Parent.

       660.    The Agera Transactions were the culmination of the Second Scheme and, standing

alone, resulted in the dissipation of as much as $150 million of value to the Beechwood Entities,

at a time when PPVA was known to be insolvent. The loss of PPVA’s interest in Agera has caused

substantial consequential damages in an amount to be determined at trial.

       661.    PGS has not received any further distributions in respect of its Class C membership

interests in AGH Parent.

P.     The Security Lockup

       662.    As PPVA’s financial condition worsened throughout 2015 and 2016, the Platinum

Defendants, orchestrated increasingly brazen transactions between PPVA and its subsidiaries and

insiders in order to maintain control of such assets in the eventual liquidation of PPVA.

       663.    At the same time, they conspired with certain friends, family and preferred

investors to cash out, prioritize and secure their investments to the significant detriment of PPVA.
                                                121
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 128 of 190



       664.    To that end, in addition to the security interests and liens granted to the Beechwood

Entities, the Platinum Defendants caused PPVA and its subsidiaries to enter into a series of

agreements and transactions for the purposed of providing certain insiders and preferred investors

and creditors with security interests in and liens on PPVA’s Remaining Assets.

       665.    These security interests and liens were designed to provide those insiders and

preferred investors and creditors a priority debt position, to the detriment of other similarly situated

creditors and investors.

       1.      PPNE Notes

       666.    Beginning in or about September 2014, the Platinum Defendants caused PPVA to

issue a promissory note with a maximum principal amount of $36 million and an interest rate of

1.333% per month, and which subsequently was reissued in or about May 2015 (the “16% PPNE

Note”).

       667.    The 16% PPNE Note is not payable to a particular person, but rather “to the order

of each Lender.”

       668.    The 16% PPNE Note is signed by Nordlicht, as “CIO of PPVA.” A true and correct

copy of a certain version of the 16% PPNE Note is attached as Exhibit 94.

       669.    Thereafter, on or about August 12, 2015, the Platinum Defendants caused PPVA to

execute a promissory note with a maximum principal amount of $150 million and an interest rate

of 1% per month (the “12% PPNE Note” and together with the 16% PPNE Note, the “PPNE

Notes”).

       670.    Like the 16% PPNE Note, the 12% PPNE Note is payable “to the order of each

Lender” rather than to a particular person. The August 2015 PPNE Note also is signed by




                                                  122
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 129 of 190



Nordlicht, as “CIO of PPVA.” A true and correct copy of the August 2015 PPNE Note is attached

as Exhibit 95.

       671.      Paragraph 2 of each of the PPNE Notes provides that the following collateral would

secure PPVA’s obligations under the PPNE Notes:

                 As collateral security for all indebtedness, obligations and other liabilities of
                 [PPVA] to [the PPNE Lenders] now or hereafter arising evidenced by this [PPNE
                 Notes], [PPVA] hereby transfers, grants and pledges a continuing perfected security
                 interest in all of [PPVA’s] right, title and interest in and to the assets held by
                 [PPVA] on the date hereof, all options and other rights, contractual or otherwise, in
                 respect thereof and all distributions, cash, instruments and other property from time
                 to time received, receivable or otherwise distributed in respect of or in exchange
                 for any or all of such assets, and all proceeds of any and all of the foregoing
                 (collectively, the “Collateral”).

PPNE Notes at ¶ 2.

       672.      The PPNE Notes do not identify the Lenders on the face of the document, nor did

Platinum Management regularly annex an attachment listing the parties that are Lenders.

       673.      Instead, from time to time, the Platinum Defendants caused PPVA to enter into side

agreements with certain preferred insiders. Under the terms of those agreements, the insider would

be permitted to exchange its investment interest or its unsecured debt for ostensibly secured debt

as a PPNE “lender.”

       674.      Certain of the Preferred Investors of the BEOF Funds were granted an interest in

the PPNE Notes.

       675.      Platinum Management did not disclose the existence or terms of, or amounts due

under the PPNE Notes.

       676.      Platinum Management also did not include the amount due under the PPNE Notes

in calculating the net value of PPVA’s assets.




                                                 123
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 130 of 190



       2.      Kismetia

       677.    Offshore Feeder Fund investor Kismetia Ltd. (“Kismetia”) likewise was given

preferential treatment by the Platinum Defendants.

       678.    In or about June 30, 2015, Kismetia sought to redeem its investment in the Offshore

Feeder Fund.

       679.    At that time, PPVA was under severe liquidity constraints. Although Platinum

Management directed a partial payment of the amounts due to Kismetia, it did not cause the full

payment of the amount owed to Kismetia in respect of Kismetia’s redemption request.

       680.    On or about March 16, 2016, the Platinum Defendants caused PPVA to issue a

promissory note dated as of that date but effective as of December 31, 2015 (the “Kismetia Note”)

to Kismetia for the balance of the redemption payment due to it.

       681.    Like the PPNE Notes, paragraph 2 of the Kismetia Note provides that the following

collateral would secure PPVA’s obligations under the Kismetia Note:

               As collateral security for all indebtedness, obligations and other liabilities of
               [PPVA] to [Kismetia] now or hereafter arising evidenced by this [Kismetia Note],
               [PPVA] hereby transfers, grants and pledges a continuing perfected security
               interest in all of [PPVA’s] right, title and interest in and to the assets held by
               [PPVA] on the date hereof (including without limitation all assets now or in the
               future held in the Special Investments also known the “Side Pocket” whereby the
               Platinum Partners Value Arbitrage Fund L.P. may invest part of its assets in
               investments that the General Partner believes are illiquid, lacking a readily
               assessable market value or should be held until the resolution of a special event or
               circumstances) all options and other rights, contractual or otherwise, in respect
               thereof and all distributions, cash, instruments and other property from time to time
               received, receivable or otherwise distributed in respect of or in exchange for any or
               all of such assets, and all proceeds of any and all of the foregoing. (collectively,
               the “Collateral”). In addition, [PPVA] shall pledge [Kismetia’s] redeemed equity
               interest in the [Offshore Fund] to Kismetia as additional security for [PPVA’s]
               obligations under this Note and shall deliver any certificates reflecting such
               redeemed interest to [Kismetia] to secure such pledge.

Kismetia Note at ¶ 2.



                                               124
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 131 of 190



        682.    The Kismetia Note was amended on June 14, 2016, six days after the Huberfeld

Arrest and the same day Nordlicht announced that PPVA would stop taking redemption requests

and its assets would be liquidated.

        683.    Among other changes, the amendment provides that $484,338.36 in accrued

interest was due by August 31, 2016, that all principal and interest would be due as of August 31,

2016 or potentially earlier dates, and that if all amounts were not paid in full, interest would triple,

from 1% per month to 3% per month.

        684.    As a result of the Kismetia Note, as amended, Kismetia exchanged worthless

interests in the Offshore Feeder Fund and a worthless redemption claim for a claim secured by all

the assets of PPVA that purports to accrue interest at 3% per month or 36% per year, to the

detriment of PPVA.

        3.      Twosons

        685.    Defendant Twosons Corporation (“Twosons”) is a Panamanian corporation

authorized to do business in New York. Twosons was an investor in the BEOF Funds (defined

below) that received $15.4 million of proceeds from the Black Elk Renaissance Sale (defined

above). Nordlicht subsequently executed a promissory note dated September 18, 2014 on behalf

of PPVA as borrower in the original maximum principal amount of $14 million dollars for the

benefit of Twosons that accrued interest at a rate of 1.333% per month (the “Twosons Note”). A

true and correct copy of the Twosons Note is attached hereto as Exhibit 96.

        686.    Twosons is owned principally and managed by members of the Harari family and

their agents/employees, including, inter alia, Fabrice Harari, Raphael Harari, and Benjamin Uzan.

        687.    The Hararis are a family from France and Geneva, Switzerland with an estimated

net worth of 400 - 500 million Swiss francs (about $400 - $500 million USD).

        688.    The Hararis made a fortune in France from a pharmaceutical company called
                                                  125
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 132 of 190



Negma Laboratories, which they owned for 35 years and sold in 2007 for a reported $250 million.

       689.    The Hararis also own Steba Biotech, which they created in 1996 to begin

developing a new prostate cancer drug called Tookad. Tookad reached Phase II trials in 2008, and

completed its Phase III trials in 2016. Mexico approved the use of Tookad for early-stage prostate

cancer in 2016, and the European Medicines Agency approved Tookad in November 2017.

       690.    Steba Biotech is a private company.          The Hararis financed Steba Biotech

themselves, investing hundreds of millions of dollars into that company.

       691.    There are significant business and personal connections between the Harari family

and certain of the Platinum Defendants. Raphael Harari and Twosons invested in PPCO as early

as 2011.

       692.    In a February 7, 2013 email to Fabrice Harari regarding David Levy’s cell phone

number on which David Levy is copied, Murray Huberfeld writes “David -- I had a call today with

fabrice. Harari regarding black elk. Told him to reach out to u next week with any questions or

concerns Please respond to him and give him any information he requires. Fabrice is an

important client as well as a close friend. I told him that u will be in London on Feb 12 in case

he or someone from his team will be there as well Thx Murray.” See Exhibit 51 (emphasis

supplied).

       693.    The Hararis’/Twosons’ involvement with Black Elk had begun the week before

when, on February 1, 2013, Murray Huberfeld emailed Fabrice Harari to offer him the opportunity

to participate in a “one off deal” for Black Elk and provided a short description of the terms of the

deal, including an initial interest rate of 16% net to investor, paid quarterly, which would increase

to 36% if not paid on time, plus equity grants depending on the total amount invested. The term

of the investment was 14 months.



                                                126
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 133 of 190



       694.    As noted, the original Twosons investment was in PPCO, which provided a return

of 9.5%. By February 18, 2013, Twosons’ principals were looking to redeem that investment in

favor of something “more aggressive,” such as the returns provided in connection with an

investment in Black Elk that Murray Huberfeld had described the week before to Fabrice Harari.

       695.    On information and belief, the Hararis’ self-financing of Steba Biotech may explain

in part the Twosons / Hararis’ involvement with the Platinum Defendants and their efforts to lock

in unusually high rates of return in 2013 and 2014, which was about seven years after the Hararis’

initial investment in Steba Biotech, and two years before Steba Biotech received approvals for

Tookad from Mexico and the European Union.

       696.    Twosons eventually purchased $10 million of Black Elk series E preferred in 2013

from a PPVA subsidiary. Under the terms of a side letter executed by Nordlicht in connection

with the purchase, PPVA was obligated to repurchase the series E preferred that Twosons had

bought at Twosons’ request. The side letter also required the payment of cash interest to Twosons

even though other holders of the series E preferred would receive payment in kind “PIK” interest.

       697.    Thereafter, in 2014, Twosons and its principals knowingly acted to further aid and

abet Nordlicht, Huberfeld, Levy, Small, Bodner, Manela, Landesman and the other Platinum

Defendants to maintain the pretense that PPVA was a liquid fund with high net asset values thereby

justifying the excessive fees charged.

       698.    In return, the Platinum Defendants agreed to continue to provide Twosons and its

principals the Hararis with special rights, privileges and rates of return not available to other

investors and lenders.

       699.    For example, in connection with Twosons’ agreement to roll over their existing

investment in the BEOF Funds in spring 2014 and invest an additional $10 million, Nordlicht



                                               127
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 134 of 190



executed a “side letter” dated April 1, 2014 on behalf of PPVA, BEOF II and certain related parties

(the “Side Letter”). A true and correct copy of the Side Letter is attached hereto as Exhibit 97.

        700.     The Side Letter provided that Twosons would receive its quarterly 20% dividends

in cash, even though the BEOF Funds documents permitted such dividends to be paid in kind and

all other investors received their payments in kind.

        701.     Likewise, the Side Letter provided that Twosons could put their shares back to

BEOF II at par, irrespective of certain events that would permit that fund to decline to redeem

other investors’ shares.

        702.     Nordlicht, Landesman, Levy, Manela, Small, Fuchs and the other Platinum

Defendants also caused the BEOF Funds to repurchase Twosons’ series E preferred equity on or

about April 1, 2014 at par.

        703.     Within days after the Black Elk Renaissance Sale closed and the proceeds thereof

purportedly were used to redeem the series E preferred equity,6 Nordlicht, Small, Levy, Manela,

Fuchs, Huberfeld, Landesman worked together to cause PPVA to transfer approximately $36

Million of those proceeds to bank accounts in the name of the BEOF Funds at North Fork Bank,

which in turn were distributed to the Preferred Investors of the BEOF Funds, among others.

        704.     On August 21, 2014, Twosons received $15,400,152.42 of those proceeds in

respect of its remaining position as a Preferred Investor of the BEOF Funds. See Exhibit 60.

        705.     Within weeks after Twosons cashed out its investment via the Black Elk Scheme,

Twosons once again agreed to aid and abet Huberfeld, Nordlicht, and the other Platinum

Defendants and maintain the ongoing fraud regarding PPVA’s inflated net asset value and


6
  It should be noted that, although the funds purportedly were supposed to redeem the series E preferred equity,
corporate formalities were not fully observed in making such payments, nor were the series E preferred equity
redeemed pro rata. Rather, the Platinum Defendants directed how and to whom the proceeds of the Renaissance
Sale should be paid out.

                                                        128
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 135 of 190



liquidity, by loaning them $14 million of those proceeds to use in their operation, which was

structured as secured “loan” to PPVA.

       706.    Once again, Nordlicht rewarded Twosons and its principals for helping to maintain

the Platinum Defendants’ fraud concerning the true status of PPVA’s asset values, liquidity and

business by binding PPVA to a transaction that provided Twosons with special protections and

incentives not generally available to other investors and not disclosed when calculating PPVA’s

NAV.

       707.    Among other things, the Twosons Note required PPVA to pay Twosons interest on

the loan at the exorbitant rate of 1.33% per month or 16% per year, and also purported to grant

Twosons a security interest in and lien on all of “[PPVA’s] right, title and interest in and to the

assets held by [PPVA] on the date hereof, all options and other rights, contractual or otherwise, in

respect thereof and all distributions, cash, instruments and other property from time to time

received, receivable or otherwise distributed in respect of or in exchange for any or all of such

assets, and all proceeds of any and all of the foregoing” as collateral to secure the repayment of

the loan.

       708.    Nordlicht signed and executed the Twosons Note in his capacity as Chief

Investment Officer of PPVA on or about September 18, 2014, approximately one month after the

proceeds of the Black Elk Scheme were disbursed.

       709.    The original principal amount of the Twosons Note was $14 million.

       710.    Between October 2014 and June 2016, the Platinum Defendants caused PPVA to

pay Twosons monthly interest totaling $2.15 million.

       711.    In addition, PPVA repaid $8 million in principal to Twosons during that period.

       712.    The Platinum Defendants caused PPVA to pay Twosons its monthly interest every



                                                129
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 136 of 190



month through June 2016, even when Platinum Management caused PPVA not to fund payments

necessary to preserve the value of its investments, pay redemption payments to investors or pay

other creditors.

       713.    Nordlicht, SanFilippo, Steinberg and the other members of the valuation committee

did not include the amount due to Twosons in communicating to SS&C information required to

calculate the net value of PPVA’s assets.

       714.    Platinum Management also did not include the amount due to Twosons in

communicating to SS&C information required to calculate the fees payable to Platinum

Management or in determining the amounts payable to the individual Platinum Defendants.

       4.      Seth Gerszberg and West Loop/Epocs

       715.    For certain preferred investors and creditors, the Platinum Defendants provided

even greater illicit protection by purporting to grant security interests and liens at the subsidiary

level, while at the same time failing to include these subsidiary encumbrances when calculating

PPVA’s NAV.

       716.    A prime example of a subsidiary level security interest was that provided to

Beechwood and SHIP is with respect to the Montsant Collateral Account.

       717.    Another example is the series of transactions and collateral grants engaged in by

Nordlicht and the other Platinum Defendants for the benefit of Nordlicht’s close friend, Seth

Gerszberg and Gerszberg’s relatives, to the detriment of PPVA.

       718.    In or about 2009, Defendant Seth Gerszberg began to form a collection of entities

to operate his apparel wholesale and retail businesses (“The Collective”) and utilize an exclusive

license of the Mark Ecko apparel brands, a company he co-founded in 1993.

       719.    On September 8, 2014, Atlantic Growth Capital, LLC (“Atlantic Growth”), a

PPVA subsidiary, entered into a loan agreement with certain entities comprising The Collective,
                                                130
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 137 of 190



in order to provide The Collective with a $30 million line of credit for The Collective’s working

capital needs (the “Collective Loan”) and loaned it funds thereunder.

       720.    In connection with its apparel operations, The Collective also entered into a series

of sub-licensing and supply agreements with West Loop, South, LLC (“West Loop”) a company

owned and managed by Steven and Alan Finkelman (together, the “Finkelmans”), who were

cousins of Gerszberg.

       721.    The Finkelmans and Gerszberg had a longstanding business relationship due to the

Finkelmans’ position in the apparel importing industry and The Collective’s retail and wholesale

operations.

       722.    By the summer of 2015, The Collective was unable to make payments to PPVA or

Atlantic Growth under the Collective Loan.

       723.    By the summer of 2015, The Collective also was in debt to West Loop for an

amount of more than $2.4 million, and West Loop refused to ship additional apparel to The

Collective unless Gerszberg found a way to pay West Loop for the outstanding debt.

       724.    Faced with a failing business and the prospect of no apparel for the critical holiday

season, Gerszberg approached Nordlicht for financial assistance.

       725.    The Platinum Defendants failed to take steps to protect PPVA’s interests by

declaring a default on the loans owed to PPVA by Seth Gerszberg and his companies and seeking

to foreclose on the collateral securing such loans.

       726.    Instead, in August 2015, the Platinum Defendants caused PPVA to enter into a

series of transactions with West Loop and Epocs Real Estate Partnership Ltd. (“Epocs” and

together, “West Loop/Epocs”) over the coming months that would solely benefit West

Loop/Epocs, Gerszberg and The Collective, to the detriment of PPVA.



                                                131
        Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 138 of 190



        727.   These transactions included: (i) PPVA assuming approximately $2.5 million of

debt owed by The Collective to West Loop and granting West Loop a corresponding interest in

the 12% PPNE Note; (ii) PPVA incurring a sham “loan” obligation to Epocs of approximately

$2.5 million, where the loan proceeds were in fact provided to The Collective and providing Epocs

with a corresponding interest in the 12% PPNE Note; and (iii) PPVA guarantying an apparel

buyback obligation of approximately $2.5 million owed by The Collective to West Loop

(collectively, the “Purported Underlying West Loop/Epocs Obligations”).

        728.   Instead of foreclosing on the non-performing Collective Loan and the guarantees

by its shareholders, i.e. Gerszberg and his wife, the Platinum Defendants caused PPVA to enter

into the Purported Underlying West Loop/Epocs Obligations although they knew The Collective

had no ability to pay its debts to West Loop, as The Collective had been running at a substantial

loss for months, its retail locations were in disrepair, and the Mark Ecko trademark license held by

The Collective and West Loop was set to expire in September 2015.

        729.   At the direction of the Platinum Defendants and Gerszberg, West Loop and Epocs

were purportedly granted an interest as “lenders” under the 12% PPNE Note in the principal

amount of approximately $5 million, even though they never provided any loan funds to PPVA or

any company affiliated with PPVA.

        730.   Once The Collective was unable to pay the Purported Underlying West Loop/Epocs

Obligations, the Platinum Defendants made no effort to enforce PPVA’s rights and collect from

Gerszberg or The Collective on the Underlying West Loop/Epocs Obligations or the Collective

Loan.

        731.   To compound these breaches, on or around January 1, 2016, Nordlicht began to

consult with Gerszberg with respect to business decisions concerning PPVA.



                                                132
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 139 of 190



       732.    From January 1, 2016, until commencement of the Cayman Liquidation, Gerszberg

advised the Platinum Defendants with respect to PPVA’s investments and provided substantial

assistance in the formulation and execution of the Second Scheme.

       733.    At this time, Gerszberg was provided with information concerning PPVA’s

financial condition, its ongoing liquidity issues and the misrepresentation of its NAV by the

Platinum Defendants.

       734.    Gerszberg also substantially assisted the Platinum Defendants with certain of the

transactions comprising the Security Lockup.

       735.    On July 4, 2016, Nordlicht informed Gerszberg that PPVA would be commencing

the Cayman Liquidation and the Chapter 15 Bankruptcy, leaving creditors of PPVA, such as West

Loop/Epocs, with claims in PPVA’s insolvency proceedings.           A true and correct copy of

Nordlicht’s July 4, 2016 email to Gerszberg is attached hereto as Exhibit 98.

       736.    On July 6, 2016, as Gerszberg demanded and the Platinum Defendants agreed, a

Forbearance and Security Agreement, dated July 5, 2016, was entered into among PPVA, DMRJ,

West Loop and Epocs (the “Forbearance and Security Agreement”). A true and correct copy

of the Forbearance and Security Agreement is attached hereto as Exhibit 99.

       737.    The Forbearance and Security Agreement purports to provide West Loop/Epocs

with a security interest in DMRJ’s rights to certain proceeds from the sale of IMSC, specifically

from one of the IMSC Notes owned by DMRJ.

       738.    With direct knowledge of PPVA’s imminent liquidation, Gerszberg, as agent or

representative of West Loop/Epocs, drafted the Forbearance and Security Agreement for the sole

benefit of West Loop/Epocs, and to the detriment of PPVA, knowing the alleged forbearance was

wholly illusory.



                                               133
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 140 of 190



       739.      The Forbearance and Security Agreement orchestrated by Gerszberg and the

Platinum Defendants sought to encumber PPVA’s assets at the subsidiary level for the benefit of

Gerszberg’s family members, at a time when Platinum Management already had engaged counsel

to prepare the filings in connection with PPVA’s liquidation and the commencement of an

insolvency proceeding was a certainty.

       740.      In addition, the Platinum Defendants conspired with Gerszberg to effectuate the

transfer of $15 million from the Agera proceeds to a Gerszberg-controlled entity for no

consideration.

       741.      On or about June 3, 2016, Gerszberg and Franky Zapata (“Zapata”) entered into

that certain Master Agreement for the Unification of Zapata and Gerszberg Businesses (the

“Zapata Master Agreement”). A true and correct copy of the Zapata Master Agreement is

attached hereto as Exhibit 100.

       742.      Zapata is the principal of the French company Zapata Industries SAS (“Zapata

Industries”) and the inventor of a water-based flyboard device.

       743.      The Zapata Master Agreement provides for the rights and duties of Gerszberg,

Zapata and their affiliates upon the occurrence of a proposed merger between Zapata Industries

and IMSC (the “Proposed Zapata/IMSC Merger”).

       744.      As a condition of the Zapata Master Agreement becoming effective, Gerszberg-

controlled entity Spectrum30, LLC (“Spectrum30”) was required to deposit €10,000,000 into

Zapata's bank accounts by June 10, 2016.

       745.      On June 9, 2016, day the Agera Transaction closed, the Platinum Defendants

caused PPVA subsidiary Huron Capital LLC (“Huron”) to transfer $15 million from the Agera

proceeds to or on behalf of Gerszberg and Spectrum30 (the “Spectrum30 Loan”). Of that amount,



                                               134
        Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 141 of 190



a total of $11 million was wired directly to Zapata. A true and correct copy of documents

evidencing that $15 million of the Agera proceeds were used for the “Zapata” transaction and that

$11 million was wired directly to Zapata are attached hereto as Exhibit 101.

        746.   PPVA had no obligation under the Zapata Master Agreement to provide funds to

Gerszberg, Spectrum30, or Zapata in connection with the Proposed Zapata/IMSC Merger, and

received no valuable consideration in return.

        747.   The Platinum Defendants and Gerszberg caused PPVA to transfer a substantial

portion of the limited cash PPVA received from the Agera Sale to Gerszberg and Zapata, to the

detriment of PPVA.

        748.   Thereafter, the Platinum Defendants and Gerszberg took steps in an attempt to

protect Gerszberg and Spectrum from any claim in connection with the Spectrum30 Loan,

regardless of whether or not the Proposed Zapata/IMSC Merger occurred.

        749.   On August 23, 2016, the same day PPVA filed its winding up petition in the Grand

Court of the Cayman Islands, the Platinum Defendants and Gerszberg caused the promissory note

evidencing the Spectrum30 Loan to be amended (the “Amended Spectrum30 Note”).

        750.   The Amended Spectrum30 Note provides that if the Proposed Zapata/IMSC Merger

occurs, Spectrum30 is released from any and all obligations in connections with the Spectrum30

Loan.

        751.   The Amended Spectrum30 Note provides that if the Proposed Zapata/IMSC Merger

does not occur, any amount owed to Huron under the Spectrum Loan is offset by claims of The

Collective against Atlantic Growth and “the Finkelman Debt.”




                                                135
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 142 of 190



                                       CLAIMS FOR RELIEF

                              First Count: Breach of Fiduciary Duty
                  (Duty of Care and Good Faith) Against the Platinum Defendants

        752.      The Plaintiffs repeat and re-allege paragraphs 1-751 as if fully set forth herein.

        753.      The Platinum Defendants, who are comprised of the General Partner of PPVA and

the individuals who oversaw the management, operation, valuation and administration of PPVA

and its subsidiaries, owed fiduciary duties to PPVA.

        754.      The Platinum Defendants were obligated and bound to act in a responsible and

lawful manner, in good faith, so as not to cause injury to PPVA.

        755.      The Platinum Defendants were obligated to exercise due care and diligence to

preserve, invest, value, manage, operate, and administer PPVA, its subsidiaries, its property and

its assets.

        756.      The Platinum Defendants also owed PPVA duties of full and candid disclosure of

all material facts relevant to PPVA, to deal fairly and honestly with PPVA, and not to omit any

material facts.

        757.      The Platinum Defendants were obligated to ensure that they did not engage in any

fraudulent, unsafe, unlawful or unsound investment, operational, administrative or management

practices.

        758.      In engaging in the First and Second Schemes described herein, including: (i) the

systematic misrepresentation and overvaluation of PPVA’s NAV for the purpose of paying the

Platinum Defendants unearned fees (First Scheme); (ii) the Black Elk Scheme, Black Elk bond

devaluation, and the significant creditor claims that resulted therefrom (First Scheme); and (iii) the

transfer or encumbrance of nearly all of PPVA’s Remaining Assets for the sole benefit of




                                                   136
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 143 of 190



Beechwood, PPCO and other select insiders and to the detriment of PPVA (Second Scheme), the

Platinum Defendants repeatedly breached their fiduciary obligation of due care to PPVA.

        759.    As set forth in the SEC Action, the Platinum Defendants managed PPVA in an

unlawful manner and failed to manage PPVA in good faith.

        760.    As a direct and proximate result of the Platinum Defendants’ breaches of their

fiduciary duties, PPVA was injured and suffered damages.

        761.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.

        762.    In addition, because the Platinum Defendants acted knowingly, intentionally,

purposefully, maliciously, and without regard for PPVA’s rights and interests, the Plaintiffs are

further entitled to punitive damages for the misconduct alleged herein.

                           Second Count: Breach of Fiduciary Duty
                (Duty of Loyalty/Self-Dealing) Against the Platinum Defendants

        763.    The Plaintiffs repeat and re-allege paragraphs 1-762 as if fully set forth herein.

        764.    The Platinum Defendants, who are comprised of the General Partner of PPVA and

the individuals who oversaw the management, operation, valuation and administration of PPVA

and its subsidiaries, owed PPVA fiduciary duties of loyalty and good faith.

        765.    The Platinum Defendants were duty bound to act in a responsible and lawful

manner, in good faith, so as not to cause injury to PPVA.

        766.    In engaging in the First and Second Schemes described herein, including:

(i) intentionally engaging in certain acts for the purpose of artificially inflating PPVA’s NAV, in

order to generate unearned fees, bonuses, salaries, and other payments to enrich themselves at the

expense of PPVA (First Scheme); (ii) intentionally engaging in the Black Elk Scheme, to enable


                                                 137
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 144 of 190



the Preferred Investors of the BEOF Funds to take the proceeds from the Black Elk Renaissance

Sale in contravention of the prior rights of PPVA, leaving PPVA with significant losses and claims

(First Scheme); and (iii) the transfer or encumbrance of nearly all of PPVA’s Remaining Assets

for the sole benefit of Beechwood, PPCO and other select insiders and to the detriment of PPVA

(Second Scheme), the Platinum Defendants breached their duties of loyalty and good faith to

PPVA.

        767.    For these reasons and others set forth herein, the Platinum Defendants engaged in

a consistent pattern of self-dealing and breaches of their duty of loyalty throughout the course of

the First and Second Schemes.

        768.    As a direct and proximate result of the Platinum Defendants’ self-dealing and

breaches of their duty of loyalty to PPVA, PPVA was injured and suffered damages.

        769.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.

        770.    In addition, because the Platinum Defendants acted knowingly, intentionally,

purposefully, maliciously, and without regard for PPVA’s rights and interests, the Plaintiffs are

further entitled to punitive damages for the misconduct alleged herein.

                          Third Count: Aiding and Abetting Breach of
                  Fiduciary Duties against the Individual Platinum Defendants

        771.    The Plaintiffs repeat and re-allege Paragraphs 1-770 as if fully set forth herein.

        772.    Platinum Management, the General Partner of PPVA, owed fiduciary duties of due

care, loyalty and good faith to PPVA.

        773.    As set forth above, Platinum Management breached its fiduciary duties to PPVA

by its actions in connection with the First and Second Schemes.


                                                 138
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 145 of 190



       774.    Platinum Defendants Nordlicht, Huberfeld, Bodner, Landesman, Bernard Fuchs,

Levy, Steinberg, Beren, Manela, Ottensoser, SanFilippo, and Small (collectively, the “Individual

Platinum Defendants”) used their positions as owners, executives and managers of Platinum

Management to cause Platinum Management to breach its fiduciary duties to PPVA.

       775.    In addition, the Individual Platinum Defendants substantially assisted, aided and

abetted, and participated in Platinum Management’s breaches of its fiduciary obligations in

connection with the First and Second Schemes by, inter alia, (i) orchestrating transactions among

PPVA and various insiders designed to support the inflated NAV ascribed to PPVA’s assets by

the Platinum Defendants, so as to enable Platinum Management to charge PPVA for unearned fees

and expenses; (ii) causing PPVA and its subsidiaries to engage in transactions to benefit the

Platinum Defendants, BEOF Funds and the Beechwood Defendants to the detriment of PPVA; (iii)

participating in the Black Elk Scheme; and (iv) engaging in transactions which purposefully

transferred or encumbered the assets of PPVA and its subsidiaries, designed to benefit the

Beechwood Defendants and other insiders to the detriment of PPVA.

       776.    The Individual Platinum Defendants had actual knowledge that Platinum

Management was breaching its fiduciary obligations to PPVA by engaging in the actions and

transactions comprising the First and Second Schemes.

       777.    As a direct and proximate result of the Individual Platinum Defendants’ actions and

substantial participation, PPVA was damaged.

       778.    The actions of the Individual Platinum Defendants caused the harm on which the

primarily liability of breach of fiduciary duties is predicated.




                                                 139
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 146 of 190



        779.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.

        780.    In addition, because the Individual Platinum Defendants acted willingly, grossly,

recklessly and wantonly negligent, and without regard for PPVA’s rights and interests, the

Plaintiffs are further entitled to punitive damages for the misconduct alleged herein.

                     Fourth Count: Fraud against the Platinum Defendants

        781.    The Plaintiffs repeat and re-allege paragraphs 1-780 as if fully set forth herein.

        782.    As detailed herein, the Platinum Defendants intentionally engaged in the First and

Second Schemes by communicating material representations to PPVA in various forms and by

omitting to state material facts.

        783.    These material representations occurred by way of the Platinum Defendants

making, and causing to be made, written and oral representations concerning the financial

condition of PPVA and the acts in furtherance of the Platinum Defendants’ administration and

management of PPVA’s assets and investments.

        784.    These material representations included statements concerning the nature and

characteristics of the investments of PPVA, the method of valuation of PPVA assets, including

NAV, and the management and other fees earned by Platinum Defendants and subsequently paid

by or charged to PPVA.

        785.    At all relevant times, the Platinum Defendants knew that such representations were

material to PPVA.

        786.    At all relevant times, the Platinum Defendants knew that their omissions and the

representations they individually or collectively made, caused to be made, or knew were being

made with their consent, were false when made.
                                                 140
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 147 of 190



       787.    At all relevant times, the Platinum Defendants misrepresented to PPVA that

PPVA’s NAV was steadily increasing, despite PPVA’s assets being increasingly concentrated in

speculative and unproven start-up companies, many of which were not publicly traded and for

which there were no readily available market prices.

       788.    The Platinum Defendants represented to PPVA that asset valuations for PPVA’s

investment positions would be initially set by an internal valuation committee. Such initial

valuations, however, were arbitrarily adjusted by Nordlicht, with the consent of the other Platinum

Defendants, in order to increase NAV and increase management fees paid to the Platinum

Defendants.

       789.    The Platinum Defendants caused PPVA and its subsidiaries to engage with the

Beechwood Entities and the Beechwood Defendants in insider investments, loans and other

transactions including, among others, Golden Gate Oil, PEDEVCO, Black Elk, Northstar,

Montsant/Navidea and Implant Sciences, at non-market prices, at terms unconnected to the actual

value of the transaction, and with improper guaranty and put arrangements, by which the Platinum

Defendants misrepresented the risk of loss to PPVA and placed the interests of the Beechwood

Entities ahead of PPVA’s interests.

       790.    The Platinum Defendants intentionally did not include the liabilities arising from

the guaranties and put agreements that they caused PPVA to grant to the Beechwood Entities when

they calculated the PPVA NAV and determined the amount of partnership share, fees and expenses

owed to them by PPVA even though those guaranties placed PPVA at significant risk of loss.

       791.    At all times after the Black Elk Explosion, the Platinum Defendants falsely inflated

PPVA’s total net investment in Black Elk even though they well knew that Black Elk was




                                               141
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 148 of 190



experiencing significant deterioration in performance and had accrued significant unsecured

liabilities and secured obligations.

       792.     The Platinum Defendants schemed to, and did, divert from PPVA and

misappropriate to themselves and the Preferred Investors of the BEOF Funds proceeds from the

Renaissance Sale, by engaging in the Black Elk Scheme, which resulted in significant claims

against PPVA.

       793.     The Platinum Defendants falsely reported and inflated the valuation of Northstar,

based in part on the false claim that PPVA’s claims against Northstar were secured by liens on all

of Northstar’s assets even though they well knew mortgages and financing statements had not been

filed with respect to any of the leases and other assets that Northstar purchased from Black Elk,

the company was struggling to pay its obligations, and Platinum Management was causing PPVA

and PPCO to fund Northstar’s operations.

       794.     The Platinum Defendants falsely inflated the NAV of PPVA’s assets, in order to

generate for themselves tens of millions of dollars in fraudulent fees and payments – to which they

were not entitled – all to the detriment of PPVA.

       795.     The Platinum Defendants knowingly and intentionally made numerous false

representations of material fact and omitted to state material facts to PPVA concerning the Platinum

Defendants’ intent to manage and administer PPVA, its subsidiaries and its assets in compliance

with the terms of PPVA’s governing documents, including but not limited to the PPVA Partnership

Agreement.

       796.     The Platinum Defendants also knowingly and intentionally defrauded PPVA by

causing it to engage in transactions with and involving the Beechwood Entities that were designed

to benefit the Beechwood Entities to the detriment of PPVA.



                                                142
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 149 of 190



       797.    The Platinum Defendants caused PPVA and its subsidiaries to engage with the

Beechwood Defendants, PPCO and other insiders in insider investments, loans and other

transactions at non-market prices and terms unconnected to the actual value of the transaction,

such as the Nordlicht Side Letter, the Master Guaranty, creation of the Montsant Collateral

Account and the Agera Transactions, without disclosing the purpose of these transactions to

encumber or transfer PPVA’s assets for the benefit of insiders.

       798.    The Platinum Defendants intentionally withheld from PPVA the nature of the

Second Scheme Transactions, purposefully omitting the encumbrances that the Platinum

Defendants had granted upon PPVA’s assets for the benefit of insiders and the significant loss to

PPVA that resulted from the Second Scheme Transactions.

       799.    PPVA justifiably relied on the foregoing false representations, omissions and

fraudulent actions of the Platinum Defendants.

       800.    PPVA has been damaged as a proximate result of each of the Platinum Defendants’

fraudulent misrepresentations, omissions and actions to defraud PPVA during the First and Second

Schemes in at least the following ways: (i) PPVA paid the Platinum Defendants tens of millions of

dollars in unearned distributions and/or fees, expenses, bonuses and other payments; (ii) PPVA

incurred tens of millions of dollars in creditor claims arising out of the Black Elk Scheme; (iii) the

Preferred Investors of the BEOF Funds improperly received priority payments ahead of PPVA and

its subsidiaries due to the Black Elk Scheme; and (iv) PPVA and its subsidiaries were made parties

to numerous non-commercial transactions with the Beechwood Entities, PPCO and other Platinum

Management insiders that subordinated PPVA’s interests and depressed or encumbered the value

of PPVA’s assets.




                                                 143
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 150 of 190



        801.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.

        802.    In addition, because the Platinum Defendants acted knowingly, intentionally,

purposefully, maliciously, and without regard for PPVA’s rights and interests, the Plaintiffs are

further entitled to punitive damages for the misconduct alleged herein.

               Fifth Count: Constructive Fraud against the Platinum Defendants

        803.    The Plaintiffs repeat and re-allege paragraphs 1-802 as if fully set forth herein.

        804.    The Platinum Defendants, who are comprised of the General Partner of PPVA and

the individuals who oversaw the management, operation, valuation and administration of PPVA

and its subsidiaries, owed fiduciary duties of due care, loyalty and good faith to PPVA.

        805.    As detailed herein, the Platinum Defendants intentionally engaged in the First and

Second Schemes by communicating material representations to PPVA in various forms and by

omitting to state material facts.

        806.    These material representations occurred by way of the Platinum Defendants

making, and causing to be made, written and oral representations concerning the financial

condition of PPVA and the acts in furtherance of the Platinum Defendants’ administration and

management of PPVA’s assets.

        807.    These material representations included statements concerning the nature and

characteristics of the investments of PPVA, the method of valuation of PPVA assets, including

NAV, and the management and other fees earned by Platinum Defendants and subsequently paid

by or charged to PPVA.

        808.    At all relevant times, the Platinum Defendants knew that such representations were

material to PPVA.
                                                 144
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 151 of 190



       809.    At all relevant times, the Platinum Defendants knew that their omissions and the

representations they individually or collectively made, caused to be made, or knew were being

made with their consent, were false when made.

       810.    At all relevant times, the Platinum Defendants misrepresented to PPVA that

PPVA’s NAV was steadily increasing, despite PPVA’s assets being increasingly concentrated in

speculative and unproven start-up companies, many of which were not publicly traded and for

which there were no readily available market prices.

       811.    The Platinum Defendants represented to PPVA that asset valuations for PPVA’s

investment positions would be initially set by an internal valuation committee. Such initial

valuations, however, were arbitrarily adjusted by Nordlicht, with the consent of the other Platinum

Defendants, in order to increase NAV and increase management fees paid to the Platinum

Defendants.

       812.    The Platinum Defendants caused PPVA and its subsidiaries to engage with the

Beechwood Entities and the Beechwood Defendants in insider investments, loans and other

transactions including, among others, Golden Gate Oil, PEDEVCO, Black Elk, Northstar,

Montsant/Navidea and Implant Sciences, at non-market prices, at terms unconnected to the actual

value of the transaction, and with improper guaranty and put arrangements, by which the Platinum

Defendants misrepresented the risk of loss to PPVA and placed the interests of the Beechwood

Entities ahead of PPVA’s interests.

       813.    The Platinum Defendants intentionally did not include the liabilities arising from

the guaranties and put agreements that they caused PPVA to grant to the Beechwood Entities when

they calculated the PPVA NAV and determined the amount of partnership share, fees and expenses

owed to them by PPVA even though those guaranties placed PPVA at significant risk of loss.



                                               145
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 152 of 190



       814.     At all times after the Black Elk Explosion, the Platinum Defendants falsely inflated

PPVA’s total net investment in Black Elk even though they well knew that Black Elk was

experiencing significant deterioration in performance and had accrued significant unsecured

liabilities and secured obligations.

       815.     The Platinum Defendants schemed to, and did, divert from PPVA and

misappropriate to themselves and the Preferred Investors of the BEOF Funds proceeds from the

Renaissance Sale, by engaging in the Black Elk Scheme, which resulted in significant claims

against PPVA.

       816.     The Platinum Defendants falsely reported and inflated the valuation of Northstar,

based in part on the false claim that PPVA’s claims against Northstar were secured by liens on all

of Northstar’s assets even though they well knew mortgages and financing statements had not been

filed with respect to any of the leases and other assets that Northstar purchased from Black Elk,

the company was struggling to pay its obligations, and Platinum Management was causing PPVA

and PPCO to fund Northstar’s operations.

       817.     The Platinum Defendants falsely inflated the NAV of PPVA’s assets, in order to

generate for themselves tens of millions of dollars in fraudulent fees and payments – to which they

were not entitled – all to the detriment of PPVA.

       818.     The Platinum Defendants knowingly and intentionally made numerous false

representations of material fact and omitted to state material facts to PPVA concerning the Platinum

Defendants’ intent to manage and administer PPVA, its subsidiaries and its assets in compliance

with the terms of PPVA’s governing documents, including but not limited to the PPVA Partnership

Agreement.




                                                146
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 153 of 190



       819.    The Platinum Defendants also knowingly and intentionally defrauded PPVA by

causing it to engage in transactions with and involving the Beechwood Entities that were designed

to benefit the Beechwood Entities to the detriment of PPVA.

       820.    The Platinum Defendants caused PPVA and its subsidiaries to engage with the

Beechwood Defendants, PPCO and other insiders in insider investments, loans and other

transactions at non-market prices and terms unconnected to the actual value of the transaction,

such as the Nordlicht Side Letter, the Master Guaranty, creation of the Montsant Collateral

Account and the Agera Transactions, without disclosing the purpose of these transactions to

encumber or transfer PPVA’s assets for the benefit of insiders.

       821.    The Platinum Defendants intentionally withheld from PPVA the nature of the

Second Scheme Transactions, purposefully omitting the encumbrances that the Platinum

Defendants had granted upon PPVA’s assets for the benefit of insiders and the significant loss to

PPVA that resulted from the Second Scheme Transactions.

       822.    PPVA reposed trust and confidence in the Platinum Defendants, based on the

Platinum Defendants’ assurances that they would invest PPVA’s assets prudently and in PPVA’s

best interest, in accordance with all relevant investment guidelines.

       823.    Because of the nature of the fiduciary relationship, PPVA justifiably relied upon

the Platinum Defendants’ misrepresentations and omissions or concealments to its detriment, by

permitting the Platinum Defendants to continue management of PPVA’s assets and by paying the

Platinum Defendants unearned fees and bonuses based off of the Platinum Defendants’

misrepresentations and omissions.

       824.    PPVA has been damaged as a proximate result of each of the Platinum Defendants’

fraudulent misrepresentations, omissions and actions to defraud PPVA during the First and Second



                                                147
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 154 of 190



Schemes in at least the following ways: (i) PPVA paid the Platinum Defendants tens of millions of

dollars in unearned distributions and/or fees, expenses, bonuses and other payments; (ii) PPVA

incurred tens of millions of dollars in creditor claims arising out of the Black Elk Scheme; (iii) the

Preferred Investors of the BEOF Funds improperly received priority payments ahead of PPVA and

its subsidiaries due to the Black Elk Scheme; and (iv) PPVA and its subsidiaries were made parties

to numerous non-commercial transactions with the Beechwood Entities, PPCO and other Platinum

Management insiders that subordinated PPVA’s interests and depressed or encumbered the value

of PPVA’s assets.

        825.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.

        826.    In addition, because the Platinum Defendants acted knowingly, intentionally,

purposefully, maliciously, and without regard for PPVA’s rights and interests, the Plaintiffs are

further entitled to punitive damages for the misconduct alleged herein.

   Sixth Count: Aiding and Abetting Fraud against the Individual Platinum Defendants

        827.    The Plaintiffs repeat and re-allege paragraphs 1-826 as if fully set forth herein.

        828.    As set forth above, Platinum Management defrauded PPVA in connection with the

actions comprising the First and Second Schemes.

        829.    The Individual Platinum Defendants substantially assisted and participated in

Platinum Management’s material misrepresentations, omissions and actions to defraud PPVA in

connection with the First and Second Schemes by, inter alia, (i) engaging in transactions with the

Beechwood Defendants and other insiders designed to support the inflated net asset values ascribed

to PPVA’s assets by Platinum Management, so as to enable Platinum Management to cause PPVA

to pay it unearned distributions, fees, expenses and other payments; (ii) engaging in transactions
                                                 148
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 155 of 190



to benefit the Platinum Defendants, Beechwood Defendants and other insiders to the detriment of

PPVA; and (iii) participating in the Black Elk Scheme, including, among other things, the

amendment of the Black Elk Indenture; and (iv) engaging in transactions which purposefully

transferred or encumbered the assets of PPVA and its subsidiaries, designed to benefit the Platinum

Defendants, Beechwood Defendants, the BEOF Funds and the Preferred Investors of the BEOF

Funds, PPCO and other insiders to the detriment of PPVA.

        830.    The Individual Platinum Defendants had actual knowledge that Platinum

Management was defrauding PPVA by engaging in the acts and transactions and making the

material misrepresentations and omissions comprising the First and Second Schemes.

        831.    As a direct and proximate result of the Individual Platinum Defendants’ actions and

substantial participation, PPVA was damaged.

        832.    The actions of the Individual Platinum Defendants caused the harm on which the

primary liability of fraud is predicated.

        833.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.

        834.    In addition, because the Individual Platinum Defendants acted willingly, grossly,

recklessly and wantonly negligent, and without regard for PPVA’s rights and interests, the

Plaintiffs are further entitled to punitive damages for the misconduct alleged herein.

                         Seventh Count: Aiding and Abetting Breach of
                       Fiduciary Duties against the Beechwood Defendants

        835.    The Plaintiffs repeat and re-allege paragraphs 1-834 as if fully set forth herein.




                                                 149
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 156 of 190



       836.    The Platinum Defendants, who are comprised of the General Partner of PPVA and

the individuals who oversaw the management, operation, valuation and administration of PPVA

and its subsidiaries, owed fiduciary duties of due care, loyalty and good faith to PPVA.

       837.    As set forth above, the Platinum Defendants breached their fiduciary duties to

PPVA by their actions in connection with the First and Second Schemes as detailed above.

       838.    At all relevant times, Nordlicht, Levy, Huberfeld and Bodner, together with Feuer

and Taylor, created, owned, managed, controlled and operated the Beechwood Entities.

       839.    Beechwood and Platinum Management initially shared offices and several senior

staff members of the Beechwood Entities were current or seconded employees of Platinum

Management, including Levy, who was named as BAM’s initial CIO and was marketed as part of

the Beechwood Entities’ senior executive team.

       840.    The Beechwood Defendants and Platinum Defendants communicated with one

another regularly by email and in person regarding the statements and transactions comprising the

First and Second Schemes.

       841.    The Beechwood Defendants substantially assisted and participated in the Platinum

Defendants’ breaches of their fiduciary obligations in connection with the First and Second

Schemes by, inter alia, (i) engaging in transactions with PPVA designed to support the inflated

NAV ascribed to PPVA’s assets by the Platinum Defendants, so as to enable the Platinum

Defendants to charge and pay themselves unearned fees and expenses; (ii) engaging in transactions

to benefit the Platinum Defendants, BEOF Funds and the Beechwood Defendants to the detriment

of PPVA; (iii) participating in the Black Elk Scheme; and (iv) engaging in transactions which

purposefully transferred or encumbered the assets of PPVA and its subsidiaries, designed to benefit

the Beechwood Defendants and other insiders to the detriment of PPVA.



                                               150
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 157 of 190



        842.    The Beechwood Defendants had actual knowledge that the Platinum Defendants

were breaching their fiduciary obligations to PPVA by engaging in the actions and transactions

comprising the First and Second Schemes.

        843.    As a direct and proximate result of the Beechwood Defendants’ actions and

substantial participation, PPVA was damaged.

        844.    The actions of the Beechwood Defendants caused the harm on which the primarily

liability of breach of fiduciary duties is predicated.

        845.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.

        846.    In addition, because the Beechwood Defendants acted willingly, grossly, recklessly

and wantonly negligent, and without regard for PPVA’s rights and interests, the Plaintiffs are

further entitled to punitive damages for the misconduct alleged herein.

                             Eighth Count: Aiding and Abetting Fraud
                                against the Beechwood Defendants

        847.    The Plaintiffs repeat and re-allege paragraphs 1-846 as if fully set forth herein.

        848.    As set forth above, the Platinum Defendants defrauded PPVA in connection with

the actions comprising the First and Second Schemes.

        849.    At all relevant times, Nordlicht, Levy, Huberfeld and Bodner, together with Feuer

and Taylor, created, owned, managed, controlled and operated the Beechwood Entities.

        850.    The Beechwood Entities and Platinum Management initially shared offices and

several senior staff members of the Beechwood Entities were current or seconded employees of

Platinum Management, including Levy, who was named as BAM’s initial CIO and was marketed

as part of the Beechwood Entities’ senior executive team.


                                                  151
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 158 of 190



        851.    The Beechwood Defendants and Platinum Defendants communicated with one

another regularly by email and in person regarding the statements and transactions comprising the

First and Second Schemes.

        852.    The Beechwood Defendants substantially assisted and participated in the Platinum

Defendants’ material misrepresentations, omissions and actions to defraud PPVA in connection

with the First and Second Schemes by, inter alia, (i) engaging in transactions with PPVA designed

to support the inflated net asset values ascribed to PPVA’s assets by the Platinum Defendants, so

as to enable the Platinum Defendants to charge and pay themselves unearned fees and expenses;

(ii) engaging in transactions to benefit the Platinum Defendants, Beechwood Defendants and other

insiders to the detriment of PPVA; and (iii) participating in the Black Elk Scheme, including,

among other things, the amendment of the Black Elk Indenture; and (iv) engaging in transactions

which purposefully transferred or encumbered the assets of PPVA and its subsidiaries, designed

to benefit the Beechwood Defendants and other insiders to the detriment of PPVA.

        853.    As a result, the Beechwood Defendants had actual knowledge that the Platinum

Defendants were defrauding PPVA by engaging in the acts and transactions and making the

material misrepresentations and omissions comprising the First and Second Schemes.

        854.    As a direct and proximate result of the Beechwood Defendants’ actions and

substantial participation, PPVA was damaged.

        855.    The actions of the Beechwood Defendants caused the harm on which the primary

liability of fraud is predicated.

        856.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.



                                                152
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 159 of 190



       857.    In addition, because the Beechwood Defendants acted willingly, grossly, recklessly

and wantonly negligent, and without regard for PPVA’s rights and interests, the Plaintiffs are

further entitled to punitive damages for the misconduct alleged herein.

              Ninth Count: Aiding and Abetting Breach of Fiduciary Duties
         against the BEOF Funds and the Preferred Investors of the BEOF Funds

       858.    The Plaintiffs repeat and re-allege paragraphs 1-857 as if fully set forth herein.

       859.    The Platinum Defendants, who are comprised of the General Partner of PPVA and

the individuals who oversaw the management, operation, valuation and administration of PPVA

and its subsidiaries, owed fiduciary duties of due care, loyalty and good faith to PPVA.

       860.    As set forth above, the Platinum Defendants breached their fiduciary duties to

PPVA by their actions in connection with the Black Elk Scheme.

       861.    As described herein, the Platinum Defendants orchestrated the Black Elk Scheme

so as to divert the proceeds of the Renaissance Sale for the benefit of themselves, the BEOF Funds

and the Preferred Investors of BEOF, resulting in significant losses to and claims against PPVA.

       862.    Both BEOF Funds were formed, managed and marketed by the Platinum

Defendants, including Nordlicht, Landesman, Levy, Manela, Huberfeld, Bodner, Fuchs, Small,

Steinberg, SanFilippo, Beren and other persons employed Platinum Management.

       863.    Both BEOF Funds share overlapping investors with the funds managed by Platinum

Management by way of the Preferred Investors of the BEOF Funds.

       864.    Both BEOF Funds were formed in the offices of Platinum Management and

operated until their conclusion by Platinum Management from the same offices.

       865.    That being said, the Preferred Investors of the BEOF Funds made a conscious

choice to participate in the Platinum Defendants’ actions with respect to Black Elk and eventually

the Black Elk Scheme. In spring 2014, each of the Preferred Investors of the BEOF Funds agreed


                                                153
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 160 of 190



to exchange their existing investments in the BEOF Funds for new investments and in some cases

to invest additional funds, which agreements substantially assisted the Platinum Defendants in

making it possible to effect the Black Elk Scheme.

        866.    The spring 2014 agreements by the Preferred Investors of the BEOF Funds to

exchange their existing investments in the BEOF Funds for new investments and/or to invest

additional funds were made notwithstanding the fact that by Spring 2014, Black Elk’s public

filings indicated that it likely was insolvent.

        867.    Both BEOF Funds and the Preferred Investors of the BEOF Funds substantially

assisted and participated in the Platinum Defendants’ breaches of their fiduciary obligations in

connection with the Black Elk Scheme by, inter alia, (i) participating in the Black Elk Scheme;

and (ii) engaging in transactions to benefit the Platinum Defendants, the BEOF Funds and the

Preferred Investors of the BEOF Funds to the detriment of PPVA.

        868.    The BEOF Funds and the Preferred Investors of the BEOF Funds had actual

knowledge that the Platinum Defendants were breaching their fiduciary obligations to PPVA by

engaging in the acts and transactions comprising the Black Elk Scheme.

        869.    As a direct and proximate result of the actions and substantial participation of both

BEOF Funds and the Preferred Investors of the BEOF Funds, PPVA was damaged.

        870.    The actions of the BEOF Funds and the Preferred Investors of the BEOF Funds

caused the harm on which the primarily liability of breach of fiduciary duties is predicated.

        871.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.




                                                  154
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 161 of 190



        872.      In addition, because the BEOF Funds and the Preferred Investors of the BEOF

Funds acted willingly, grossly, recklessly and wantonly negligent, and without regard for PPVA’s

rights and interests, the Plaintiffs are further entitled to punitive damages for the misconduct

alleged herein.

                      Tenth Count: Aiding and Abetting Fraud against
               the BEOF Funds and the Preferred Investors of the BEOF Funds

        873.      The Plaintiffs repeat and re-allege paragraphs 1-872 as if fully set forth herein.

        874.      As set forth above, the Platinum Defendants defrauded PPVA in connection with

the actions comprising the Black Elk Scheme.

        875.      As described herein, the Platinum Defendants orchestrated the Black Elk Scheme

so as to divert the proceeds of the Renaissance Sale for the benefit of themselves, the BEOF Funds

and the Preferred Investors of the BEOF Funds, resulting in significant losses and claims against

PPVA.

        876.      Both BEOF Funds were formed, managed and marketed by the Platinum

Defendants, including Nordlicht, Landesman, Levy, Manela, Huberfeld, Bodner, Fuchs, Small,

Steinberg, SanFilippo, Beren and other persons employed Platinum Management.

        877.      Both BEOF Funds share overlapping investors with the funds managed by Platinum

Management by way of the Preferred Investors of the BEOF Funds.

        878.      Both BEOF Funds were formed in the offices of Platinum Management and

operated until their conclusion by Platinum Management from the same offices.

        879.      That being said, the Preferred Investors of the BEOF Funds made a conscious

choice to participate in the Platinum Defendants actions with respect to Black Elk and eventually

the Black Elk Scheme. In spring 2014, each of the Preferred Investors of the BEOF Funds agreed

to exchange their existing investments in the BEOF Funds for new investments and in some cases


                                                   155
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 162 of 190



to invest additional funds, which agreements substantially assisted the Platinum Defendants in

making it possible to effect the Black Elk Scheme.

        880.    The spring 2014 agreements by the Preferred Investors of the BEOF Funds to

exchange their existing investments in the BEOF Funds for new investments and/or to invest

additional funds were made notwithstanding the fact that by Spring 2014, Black Elk’s public

filings indicated that it likely was insolvent.

        881.    The BEOF Funds and the Preferred Investors of BEOF Funds substantially assisted

and participated in the Platinum Defendants’ material misrepresentations, omissions and actions

to defraud PPVA in connection with the Black Elk Scheme by, inter alia, (i) engaging in

transactions with PPVA designed to support the inflated NAV ascribed to PPVA’s investment in

Black Elk by the Platinum Defendants, so as to enable the Platinum Defendants to charge and pay

themselves unearned fees and expenses; (ii) engaging in transactions to benefit the Platinum

Defendants, the BEOF Funds and the Preferred Investors of BEOF Funds to the detriment of

PPVA; and (iii) participating in the Black Elk Scheme.

        882.    The BEOF Funds and the Preferred Investors of the BEOF Funds had actual

knowledge that the Platinum Defendants were defrauding PPVA by engaging in the acts and

transactions and making the material misrepresentations and omissions comprising the Black Elk

Scheme.

        883.    As a direct and proximate result of the actions and substantial participation of the

BEOF Funds and the Preferred Investors of the BEOF Funds, PPVA was damaged.

        884.    The actions of the BEOF Funds and the Preferred Investors of the BEOF Funds

caused the harm on which the primary liability of fraud is predicated.




                                                  156
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 163 of 190



        885.      By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.

        886.      In addition, because the BEOF Funds and the Preferred Investors of the BEOF

Funds acted willingly, grossly, recklessly and wantonly negligent, and without regard for PPVA’s

rights and interests, the Plaintiffs are further entitled to punitive damages for the misconduct

alleged herein.

                          Eleventh Count: Aiding and Abetting Breach of
                              Fiduciary Duties against Michael Katz

        887.      The Plaintiffs repeat and re-allege paragraphs 1-886 as if fully set forth herein.

        888.      The Platinum Defendants, who are comprised of the General Partner of PPVA and

the individuals who oversaw the management, operation, valuation and administration of PPVA

and its subsidiaries, owed fiduciary duties of due care, loyalty and good faith to PPVA.

        889.      As set forth above, the Platinum Defendants breached their fiduciary duties to

PPVA by, among other things, causing PPVA and its subsidiaries to enter into the Agera

Transactions.

        890.      Beginning at least in March 2016, Katz served as an advisor to Platinum

Management, and assisted in orchestrating the scheme whereby the Platinum Defendants caused

PPVA’s interest in Agera Energy to be transferred to an “insider” to the detriment of PPVA, which

was thereafter effectuated by way of the June 2016 Agera Transactions.

        891.      The Platinum Defendants communicated with Katz regularly by email and in

person regarding the Agera Transactions.

        892.      Katz substantially assisted and participated in the Platinum Defendants’ breaches

of their fiduciary obligations in connection with the Agera Transactions by, inter alia,


                                                   157
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 164 of 190



orchestrating the Agera Transactions in order to transfer PPVA’s interest in Agera Energy to the

Beechwood Defendants at a significant loss to PPVA.

        893.    Katz had actual knowledge that the Platinum Defendants were breaching their

fiduciary obligations to PPVA by engaging in the Agera Transactions.

        894.    As a direct and proximate result of Katz’s actions and substantial participation,

PPVA was damaged.

        895.    The actions of Katz caused the harm on which the primary liability of breach of

fiduciary duty is predicated.

        896.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.

        897.    In addition, because Michael Katz acted willingly, grossly, recklessly and wantonly

negligent, and without regard for PPVA’s rights and interests, the Plaintiffs are further entitled to

punitive damages for the misconduct alleged herein.

                        Twelfth Count: Aiding and Abetting Breach of
                 Fiduciary Duties against Kevin Cassidy and Michael Nordlicht

        898.    The Plaintiffs repeat and re-allege paragraphs 1-897 as if fully set forth herein.

        899.    The Platinum Defendants, who are comprised of the General Partner of PPVA and

the individuals who oversaw the management, operation, valuation and administration of PPVA

and its subsidiaries, owed fiduciary duties of due care, loyalty and good faith to PPVA.

        900.    As set forth above, the Platinum Defendants breached their fiduciary duties to

PPVA by, among other things, causing PPVA and its subsidiaries to enter into the Agera

Transactions.




                                                 158
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 165 of 190



       901.    When Cassidy was released from prison in 2014, Nordlicht, Bodner and Huberfeld

installed him as the managing director of Agera Energy.

       902.    Also in 2014, Michael Nordlicht was installed by Mark Nordlicht, his uncle, as in-

house counsel for Agera Energy

       903.    Cassidy and Starfish, an entity dominated and controlled by Cassidy, were parties

to the Agera Transactions, and received millions of dollars in Agera Sale proceeds in exchange for

nothing.

       904.    Michael Nordlicht willfully consented to and actively participated in the Agera

Transactions and the transfer of his voting and equity interests in Agera Holdings to AGH Parent.

       905.    The Platinum Defendants communicated with Cassidy and Michael Nordlicht

regularly by email and in person regarding the Agera Transactions, as both Cassidy and Michael

Nordlicht were deeply involved in the negotiation of the Agera Transactions.

       906.    Cassidy substantially assisted and participated in the Platinum Defendants’

breaches of their fiduciary obligations in connection with the Agera Transactions by, inter alia,

(i) orchestrating the Agera Transactions in order to transfer PPVA’s interest in Agera Energy to

the Beechwood Defendants; and (ii) receiving $13,552,000 in cash and interests in AGH Parent

from the corrupt Agera Transactions by way of his entity, Starfish.

       907.    Michael Nordlicht substantially assisted and participated in the Platinum

Defendants’ breaches of their fiduciary obligations in connection with the Agera Transactions by,

inter alia, (i) orchestrating the Agera Transactions in order to transfer PPVA’s interest in Agera

Energy to the Beechwood Defendants; and (ii) consenting to the transfer of his voting and equity

interests in Agera Energy’s parent company to AGH Parent.




                                               159
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 166 of 190



        908.    Cassidy and Michael Nordlicht had actual knowledge that the Platinum Defendants

were breaching their fiduciary obligations to PPVA by engaging in the Agera Transactions.

        909.    As a direct and proximate result of Cassidy and Michael Nordlicht’s actions and

substantial participation, PPVA was damaged.

        910.    The actions of Cassidy and Michael Nordlicht caused the harm on which the

primary liability of breaches of fiduciary duty is predicated.

        911.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.

        912.    In addition, because Cassidy and Michael Nordlicht acted willingly, grossly,

recklessly and wantonly negligent, and without regard for PPVA’s rights and interests, the

Plaintiffs are further entitled to punitive damages for the misconduct alleged herein.

                        Thirteenth Count: Aiding and Abetting Breach of
                            Fiduciary Duties against Seth Gerszberg

        913.    The Plaintiffs repeat and re-allege paragraphs 1-912 as if fully set forth herein.

        914.    The Platinum Defendants, who are comprised of the General Partner of PPVA and

the individuals who oversaw the management, operation, valuation and administration of PPVA

and its subsidiaries, owed fiduciary duties of due care, loyalty and good faith to PPVA.

        915.    As set forth above, the Platinum Defendants breached their fiduciary duties to

PPVA by, among other things, causing PPVA and its subsidiaries to enter into the certain

transactions constituting the Security Lockup.

        916.    On January 1, 2016, Nordlicht brought on Gerszberg as an informal advisor to

Platinum Management.




                                                 160
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 167 of 190



        917.    From January 1, 2016 until commencement of the Cayman Liquidation, Gerszberg

advised the Platinum Defendants and provided substantial assistance in the formulation and

execution of the Second Scheme.

        918.    The Platinum Defendants communicated with Gerszberg regularly by email and in

person regarding the Second Scheme.

        919.    Gerszberg substantially assisted and participated in the Platinum Defendants’

breaches of their fiduciary obligations in connection with the Second Scheme by, inter alia, (i)

causing PPVA to allegedly incur significant liabilities due to the Purported Underlying West

Loop/Epocs Obligations; (ii) negotiating certain Second Scheme Transactions on behalf of the

Platinum Defendants; (iii) negotiating and drafting the Forbearance and Security Agreement on

behalf of West Loop/Epocs; and (iv) directing the transfer of $15 million in Agera Sale proceeds

to himself (via Spectrum30) and Franky Zapata, all of which actions were a detriment to PPVA

and its subsidiaries.

        920.    Gerszberg had actual knowledge that the Platinum Defendants were breaching their

fiduciary obligations to PPVA by engaging in the Second Scheme.

        921.    As a direct and proximate result of Gerszberg’s actions and substantial

participation, PPVA was damaged.

        922.    The actions of Gerszberg caused the harm on which the primary liability of

breaches of fiduciary duty is predicated.

        923.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.




                                                161
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 168 of 190



        924.    In addition, because Gerszberg acted willingly, grossly, recklessly and wantonly

negligent, the Plaintiffs are further entitled to punitive damages for the misconduct alleged herein.

                   Fourteenth Count: In the Alternative, Unjust Enrichment
             against the Beechwood Defendants, Kevin Cassidy and Seth Gerszberg

        925.    The Plaintiffs repeat and re-allege paragraphs 1-924 as if fully set forth herein.

        926.    In connection with the Second Scheme and as described herein, the Platinum

Defendants intentionally engaged in certain acts for the purpose of transferring or encumbering

PPVA’s assets for the sole benefit of insiders of the Platinum Defendants, including the

Beechwood Defendants, Kevin Cassidy and Seth Gerszberg.

        927.    The Platinum Defendants orchestrated the Second Scheme for the intentional

purpose of diverting the remaining assets of PPVA and its subsidiaries to insiders such as the

Beechwood Defendants, Cassidy and Gerszberg.

        928.    In connection with the Second Scheme and as described herein, the Platinum

Defendants did not seek fair market terms in connection with the Second Scheme Transactions,

and instead set transaction terms that knowingly caused significant damage to PPVA and would

unjustly benefit insiders such as the Beechwood Defendants, Cassidy and Gerszberg.

        929.    Platinum Management caused PPVA and its subsidiaries to have a direct

relationship with the Beechwood Defendants, Cassidy and Gerszberg.

        930.    The Beechwood Defendants would be unjustly enriched at the expense of PPVA if

they were permitted to receive full benefit from the Second Scheme Transactions and related

transfers.

        931.    PPVA would suffer an unjust detriment if the Beechwood Defendants were

permitted to receive the full benefits of the Second Scheme Transactions.




                                                 162
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 169 of 190



       932.    Permitting the Beechwood Defendants, Cassidy and Gerszberg to receive full

benefit of the Second Scheme Transactions at the expense of PPVA would be against equity and

good conscience.

       933.    By reason of the foregoing, and pled in the alternative pursuant to Fed. R. Civ. P.

8(d)(2), the Plaintiffs are entitled to a judgment awarding them compensatory damages in an

amount to be determined at the trial of this action, together with interest at the statutory rate.

       934.    In addition, because the Beechwood Defendants, Cassidy and Gerszberg acted

knowingly, intentionally, purposefully, maliciously, and without regard for PPVA’s rights and

interests, the Plaintiffs are further entitled to punitive damages for the misconduct alleged herein.

               Fifteenth Count: In the Alternative, Unjust Enrichment against
              the BEOF Funds and the Preferred Investors of the BEOF Funds

       935.    The Plaintiffs repeat and re-allege paragraphs 1-934 as if fully set forth herein.

       936.    In connection with the Black Elk Scheme and as described herein, the Platinum

Defendants intentionally engaged in certain acts that resulted in the improper conveyance and

transfer of $36 million to the BEOF Funds and the Preferred Investors of the BEOF Funds to the

detriment of PPVA and its subsidiaries.

       937.    The Platinum Defendants orchestrated the Black Elk Scheme in part to divert the

proceeds of the Renaissance Sale away from PPVA for the benefit of the BEOF Funds and the

Preferred Investors of the BEOF Funds.

       938.    Platinum Management caused PPVA and its subsidiaries to have a direct

relationship with the BEOF Funds and the Preferred Investors of the BEOF Funds.

       939.    The BEOF Funds and the Preferred Investors of the BEOF Funds would be unjustly

enriched at the expense of PPVA if they were permitted to receive and retain the proceeds they

received from the Black Elk Scheme.


                                                 163
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 170 of 190



       940.       PPVA would suffer an unjust detriment if the BEOF Funds and the Preferred

Investors of the BEOF Funds are permitted to receive the full benefits of the Black Elk Scheme

and the transfers related thereto.

       941.       Permitting the BEOF Funds and the Preferred Investors of the BEOF Funds to

retain the full benefit of the Black Elk Scheme and the transfers related thereto at the expense of

PPVA would be against equity and good conscience.

       942.       By reason of the foregoing, and pled in the alternative pursuant to Fed. R. Civ. P.

8(d)(2) the Plaintiffs are entitled to a judgment awarding them compensatory damages in an

amount to be determined at the trial of this action, together with interest at the statutory rate.

       943.       In addition, because the BEOF Funds and the Preferred Investors of the BEOF

Funds acted knowingly, intentionally, purposefully, maliciously, and without regard for PPVA’s

rights and interests, the Plaintiffs are further entitled to punitive damages for the misconduct

alleged herein.

                          Sixteenth Count: Civil Conspiracy against the
                       Platinum Defendants and the Beechwood Defendants

       944.       The Plaintiffs repeat and re-allege paragraphs 1-943 as if fully set forth herein.

       945.       As set forth herein, Defendants, acting in concert and as a conspiracy, engaged in

various tortious conduct against PPVA in connection with the First and Second Schemes, including

breach of fiduciary duties, fraud, constructive fraud and/or aiding and abetting of the same.

       946.       At all relevant times, each Defendant was a knowing and intentional participant in

the conspiracy and agreed to pursue its aims, namely, to transfer or encumber PPVA’s assets for

the benefit of the Defendants.




                                                   164
       Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 171 of 190



        947.    Defendants were closely related entities or individuals, with close corporate

relationships and common control, that entered into various agreements among themselves and

conspired to intentionally damage PPVA.

        948.    Each Defendant committed one or more overt acts in furtherance of the conspiracy,

including, but not limited to: (i) engaging in transactions designed to support the inflated NAV

ascribed to PPVA’s assets by the Platinum Defendants, so as to enable the Platinum Defendants

to charge and pay themselves unearned fees and expenses; (ii) engaging in transactions to benefit

the Platinum Defendants, Preferred Investors of the BEOF Funds and the Beechwood Defendants

to the detriment of PPVA; (iii) participating in the Black Elk Scheme; and (iv) engaging in

transactions which purposefully transferred or encumbered the assets of PPVA and its subsidiaries,

designed to benefit the Beechwood Defendants and other insiders to the detriment of PPVA.

        949.    PPVA has been injured as a proximate result of the wrongful acts committed by

Defendants in furtherance of the conspiracy, as set forth in this Amended Complaint.

        950.    By reason of the foregoing, the Plaintiffs are entitled to a judgment awarding them

compensatory damages in an amount to be determined at the trial of this action, together with

interest at the statutory rate.

        951.    In addition, because Defendants acted willingly, grossly, recklessly and wantonly

negligent, and without regard for PPVA’s rights and interests, the Plaintiffs are further entitled to

punitive damages for the misconduct alleged herein.

                    Seventeenth Count: Violation of Civil RICO against the
                     Platinum Defendants and the Beechwood Defendants

        952.    The Plaintiffs repeat and re-allege paragraphs 1-951 as if fully set forth herein.




                                                 165
          Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 172 of 190



          953.   The RICO scheme has common participants and a common victim. Each of the

Platinum Defendants and Beechwood Defendants violated RICO, and PPVA was injured as a

result.

          954.   Each of the Platinum Defendants and Beechwood Defendants is a “person” capable

of holding legal or beneficial interest in property within the meaning of 18 U.S.C. Section 1961(3).

          955.   Each of the Platinum Defendants and Beechwood Defendants violated 18 U.S.C. §

1962(c) by means of the acts described in the preceding paragraphs and as further described below.

          956.   Each of the Platinum Defendants and Beechwood Defendants, whether as an owner

or employee of, or otherwise associated with, the Beechwood Entities, conducted the affairs of

each of the Beechwood Entities through illegal acts as they individually and collectively directly

or indirectly participated in managing, directing or operating each separate entity of the

Beechwood Entities.

          957.   The Enterprise.    The Platinum Defendants, Beechwood Defendants, and

Beechwood Entities form an association-in-fact for the common and continuing purpose described

herein and constitute an “enterprise,” under 18 U.S.C. Section 1961(4) engaged in the conduct of

their affairs through a continuing pattern of racketeering activity. The members of the enterprise

functioned as a continuing unit with an ascertainable structure separate and distinct from that of

the conduct of the pattern of racketeering activity. Each one was an ongoing association with a

shared purpose and relationships among the individual Platinum Defendants and Beechwood

Defendants associated with the enterprise, and each entity of association endured with sufficient

longevity so as to permit, encourage and support the individual associates in their efforts and

actions in pursuing and advancing the purpose(s) of the enterprise. There may be other members

of the enterprise who are unknown at this time.



                                                166
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 173 of 190



       958.    Pattern of Racketeering Activity.       The Platinum Defendants and Beechwood

Defendants, each of whom is a person associated with, or employed by the enterprise, did

knowingly, willfully, and unlawfully conduct or participate in, directly or indirectly, the affairs of

the enterprise through a pattern of racketeering activity within the meaning of 18 U.S.C. Sections

1961(1), 1961(5), and 1962(c). The racketeering activity was made possible by the Platinum

Defendants and Beechwood Defendants’ regular and repeated use of the facilities and services of

the enterprise. The Platinum Defendants and Beechwood Defendants had the specific intent to

engage in the substantive RICO violations alleged herein.

       959.    Predicate acts of racketeering are acts that are indictable under provisions of the

United States Code enumerated in 18 U.S.C. Section 1961(1)(B), as more specifically alleged

below. The Platinum Defendants and Beechwood Defendants each committed at least two such

acts or else aided and abetting such acts.

       960.    The acts of racketeering were not isolated. Rather, the acts of the Platinum

Defendants and Beechwood Defendants were related in that they had the same or similar purpose

and result, participants, victims, and method of commission. Further, the acts of racketeering have

been continuous. There was repeated conduct during a period of time beginning in approximately

February 2014 and continuing through June 2016.

       961.    Predicate Acts: Use of Mails and Wires to Defraud in Violation of 18 U.S.C.

Sections 1341 and 1343. Each of the Platinum Defendants and Beechwood Defendants, through

the association-in-fact enterprise, engaged in two or more acts constituting indictable offenses

under 18 U.S.C. Sections 1341 and 1343 in that they devised or intended to devise a scheme or

artifice to defraud PPVA, and to obtain money and property from PPVA, through false pretenses,

representations, and promises. To execute their scheme or artifice, the Platinum Defendants and



                                                 167
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 174 of 190



Beechwood Defendants caused delivery of various documents and things by the U.S. mails or by

private or commercial interstate carriers, or received such therefrom and transmitted or caused to

be transmitted by means of wire communications in interstate or foreign commerce various

writings, signs, and signals. The acts of the Platinum Defendants and Beechwood Defendants

were done with knowledge that the use of the mails or wires would follow in the ordinary course

of business, or that such use could have been foreseen, even if not actually intended. These acts

were done intentionally and knowingly with the specific intent to advance the scheme or artifice.

       962.    The predicate acts of racketeering include: (i) an email, dated March 11, 2014, to

further the Black Elk Scheme to secure the votes to amend the Indenture through the fraudulent

use of Beechwood as an unauthorized proxy; (ii) emails dated May 13, 2014, June 23, 2014, and

July 1, 2014, furthering the fraudulent scheme to cause PPVA to sell loan interests to Beechwood

Entities at artificial and inflated prices; (iii) email communication containing false representations

in the final Consent Solicitation published prior to amended of the Indenture; (iv) email

communications to the Indenture Trustee consenting to the Indenture amendment; (v) an email,

dated August 18, 2014, directing wire of tens of millions of dollars in funds to designated parties

from proceeds of the Renaissance Sale; (vi) email communications concerning Platinum

Defendants and Beechwood Defendants’ causing Montsant, a PPVA subsidiary, to purchase

remaining 13.75% Senior Secured Noted Beechwood Entities held at 93.5% of par; (vii) email

communications from April through June 2016 concerning the sale by PGS, of which PPVA held

a 55% interest, of PGS’s only asset, the Agera Note, to an insider for a fraction of its fair market

value; and (viii) the Nordlicht Side Letter, dated January 14, 2016, purportedly providing the

proceeds owed to DMRJ from sale of IMSC to repay debts of Golden Gate Oil owed to Beechwood




                                                 168
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 175 of 190



Entities.   Each of these communications by or on behalf of the Platinum Defendants and

Beechwood Defendants constitutes a distinct and separate offense.

        963.   The aforementioned predicate acts of racketeering activity involve distinct and

independent criminal acts. They were neither isolated nor sporadic event but rather involve regular

and repeated violations of law to accomplish the Platinum Defendants’ and Beechwood

Defendants’ desired ends in the course of the business of the association-in-fact enterprise. These

acts were related to one another and to the objects of the fraudulent schemes and of obtaining

money and property through the First and Second Schemes, and the Platinum Defendants and

Beechwood Defendants have perpetrated and engaged in the predicate acts to further their

fraudulent schemes and obtain money and property. The predicate acts of racketeering activity

have in common: (i) objectives (to divert PPVA’s funds and assets for their own personal and

financial benefit); (ii) participants (Platinum Defendants and Beechwood Defendants); (iii) victims

(PPVA and its investors and creditors); (iv) methods of executing the schemes to defraud and to

obtain money and property (using false and fraudulent representations regarding liquidity and fair

market values of PPVA’s assets to induce investment and regarding the independence of the

Platinum Defendants and Beechwood Defendants and co-schemers); and (v) installing PPVA

insiders to manage the Beechwood Entities in violation of their fiduciary duties and in furthering

the First and Second Schemes.

        964.   The Platinum Defendants and Beechwood Defendants’ predicate acts of

racketeering were conducted in furtherance of the schemes to defraud and to obtain money and

property and were continuous since February 2014 until June 2016. The predicate acts of

racketeering continue formed an integral part of the enterprises’ modus operandi.




                                               169
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 176 of 190



       965.    Accordingly, the Platinum Defendants and Beechwood Defendants have engaged

in a pattern of racketeering activity, pursuant to 18 U.S.C. Section 1961(5).

       966.    At all relevant times, each enterprise engaged in, and its activities affected,

interstate commerce.

       967.    Each of the Platinum Defendants and Beechwood Defendants has therefore violated

18 U.S.C. Section 1962(c) by conducting or participating in the conduct of the enterprises’ affairs

through a pattern of racketeering activity.

       968.    PPVA has been injured in its business and property as a proximate result of each of

the Platinum Defendants and Beechwood Defendants’ violations of 18 U.S.C. Section 1962(c), in

at least the following ways: (i) defrauding PPVA through the falsely inflated net asset value of the

assets of PPVA; (ii) the Black Elk Scheme, which resulted in claims of more than $100 million

against PPVA and the diversion of the Renaissance Sale proceeds away from PPVA; and (iii) the

transactions comprising the Second Scheme, where PPVA’s assets of approximately $300 million

were offloaded to Beechwood Entities or insiders of Platinum Defendants and Beechwood

Defendants, to the detriment of PPVA.

       969.    All of these facts, in addition to others stated above, make it clear that Platinum

Management and its executives dominated and controlled the Beechwood Entities in furtherance

of the First and Second Schemes. Accordingly, the Beechwood Entities are liable for all amounts

owed by Platinum Management to PPVA in connection with the First and Second Schemes.




                                                170
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 177 of 190



                 Eighteenth Count: (For Relief Only) Alter Ego against the
              Beechwood Entities in respect of Counts One, Two, Four and Five

       970.    The Plaintiffs repeat and re-allege paragraphs 1-969 as if fully set forth herein.

       971.    This count is pleaded as additional allegations for relief against the Beechwood

Entities as alter egos of Platinum Management in respect of Counts One, Two, Four and Five and

not as a separate cause of action.

       972.    The Beechwood Entities were formed and conceived as the alter-ego of Platinum

Management for the purpose of inflicting harm upon PPVA.

       973.    The Beechwood Entities and Platinum Management have overlapping ownership,

in particular, Nordlicht, Huberfeld, Levy and Bodner.

       974.    The Beechwood Entities and Platinum Management have overlapping

management, founders and officers, including Huberfeld, Nordlicht, Bodner, Levy, Ottensoser,

Small, Saks, Manela, Beren and the other persons listed herein.

       975.    The Beechwood Entities were founded in and initially operated from the offices of

Platinum Management.

       976.    The Beechwood Entities were capitalized by the Platinum Defendants with assets

controlled by Platinum Management. The Beechwood Entities and Platinum Management were

inadequately capitalized relative to their business and investment risks at all relevant times.

       977.    The Beechwood Entities were financed and created by Platinum Management and

assets controlled by Platinum Management were used to finance the Beechwood Entities.

       978.    The individual Platinum Defendants and Beechwood Defendants, including Levy

and Manela, used email addresses at both Beechwood and Platinum Management interchangeably

in furtherance of their efforts in connection with the First and Second Schemes.




                                                171
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 178 of 190



       979.     As set forth in detail herein, Platinum Management and the Beechwood Entities

used the property of PPVA in furtherance of a fraud, in order to siphon fees off of inflated

NAVs. The Beechwood Entities and Platinum Management caused PPVA and Beechwood to

make joint investments, often to the detriment of PPVA and its creditors and

investors. Beechwood and Platinum Management entered into informal and unreported loan

agreements and terms, put-back agreements, and guarantees including the GGO Put Option and

Guaranty, cross collateralization of assets, and the Nordlicht Side Letter, all of which were not

reported to PPVA.

       980.     The ultimate decision making for both Platinum Management and the Beechwood

Entities rested with the same controlling minds: Nordlicht, Huberfeld, Levy and Bodner.

       981.     Platinum Management often caused PPVA to commit acts which benefited the

Beechwood Entities at PPVA’s expense, including but not limited to the Black Elk Scheme, the

Nordlicht Side Letter, the Master Guaranty, the PEDEVCO subordination, and the Agera

Transactions.

       982.     By virtue of the Master Guaranty and the Agera Transactions, PPVA assets were

transferred to the ownership and control of the Beechwood Defendants and Beechwood Entities

without formal marketing or other market-based controls, by way of corrupt and wrongful insider

transactions.

       983.     Beechwood and Platinum Management engaged in a corrupt enterprise to pursue

fraudulent, wrongful, and illicit purposes, which directly harmed PPVA. This enterprise and plan

is summarized herein as the First Scheme and the Second Scheme, wherein Platinum Management

formed and created the Beechwood Entities for the corrupt and wrongful purposes of inflating

PPVA’s asset values and taking fees based upon these values, engaging in the Black Elk Scheme



                                              172
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 179 of 190



for the benefit of the BEOF Funds and to the detriment of PPVA, and then forming and executing

the Second Scheme for the purpose of dissipating PPVA’s remaining valuable assets to

Beechwood, most notably its interests in IMSC and Agera Energy.

       984.    By reason of the foregoing, the Beechwood Entities are alter egos of Platinum

Management and are liable to the same extent as Platinum Management in connection with the

Plaintiffs’ Counts One, Two, Four and Five.

                 Nineteenth Count: (For Relief Only) Alter Ego against the
                 BEOF Funds in respect of Counts One, Two, Four and Five

       985.    The Plaintiffs repeat and re-allege paragraphs 1-984 as if fully set forth herein.

       986.    This count is pleaded as additional allegations for relief against the BEOF Funds as

alter egos of Platinum Management in respect of Counts One, Two, Four and Five and not as a

separate cause of action.

       987.    Platinum Management formed the BEOF Funds for the corrupt and wrongful

purpose of siphoning nearly $100 million in funds out of Black Elk in connection with the

Renaissance Sale, all the while allowing PPVA and its subsidiaries to face the consequences in the

form of substantial creditor claims and the total devaluation of the Black Elk bonds that would be

repurchased by PPVA via Montsant.

       988.    Both BEOF Funds were formed by the same persons and counsel that formed

Platinum Management.

       989.    Both BEOF Funds have overlapping ownership, management and control with

Platinum Management, and were formed by a corrupt group of the Platinum Defendants for the

purpose of covering their Black Elk investment losses in the wake of the Black Elk Explosion.

       990.    Platinum Management directed the capitalization of both BEOF Funds.




                                                173
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 180 of 190



       991.    Both BEOF Funds share overlapping investors with the funds managed by Platinum

Management.

       992.    Both BEOF Funds were formed in the offices of Platinum Management and

operated until their conclusion by Platinum Management from the same offices.

       993.    Both BEOF Funds were named similar to other funds managed by Platinum

Management, which other funds shared overlapping investments in Black Elk.

       994.    Ultimate decision making for both Platinum Management and the BEOF Funds

rested in the same controlling minds: Nordlicht, Huberfeld, Small, Levy and Bodner.

       995.    Both BEOF Funds were formed and conceived to execute a fraud that harmed

PPVA and benefited both BEOF Funds, to wit – the diversion of the Renaissance Sale proceeds.

       996.    By reason of the foregoing, the BEOF Funds are alter egos of Platinum

Management and are liable to the same extent as Platinum Management in connection with

Plaintiffs’ Counts One, Two, Four and Five.

                        Twentieth Count: Declaratory Judgment
     The Nordlicht Side Letter Is Void and Unenforceable as Contrary to Public Policy

       997.    The Plaintiffs repeat and re-allege paragraphs 1-996 as if fully set forth herein.

       998.    On or about January 14, 2016, Nordlicht executed the Nordlicht Side Letter

purportedly on behalf of himself, PPVA, PPCO “and each of their affiliates.”

       999.    The Nordlicht Side Letter is purportedly signed by Feuer as a witness.

       1000. Neither PPVA nor any of its subsidiaries received any consideration whatsoever in

return for executing the Nordlicht Side Letter.

       1001. The intended and direct result of the Nordlicht Side Letter was to provide the

Beechwood Entities with a right to obtain payment of the Golden Gate Oil Loan, which at that

time totaled approximately $37 million, from the proceeds of the sale of IMSC and the repayment


                                                  174
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 181 of 190



of IMSC’s loan obligations to DMRJ and Montsant, irrespective of whether such amounts were

held by PPVA or one of its affiliates.

       1002. The Nordlicht Side Letter constituted a furtherance of the corrupt and fraudulent

First and Second Schemes, whereby the Platinum Defendants and Beechwood Defendants

siphoned off hundreds of millions of dollars in assets from PPVA for their own benefit.

       1003. As the Nordlicht Side Letter is permeated with fraud and in violation of applicable

law, the dictates of public policy and justice warrant a finding that the Nordlicht Side Letter is void

and unenforceable.

       1004. By reason of the foregoing, the Plaintiffs are entitled to a judgment declaring that

the Nordlicht Side Letter cannot be enforced by any of the Beechwood Defendants in any capacity,

as the Nordlicht Side Letter is void and unenforceable as against public policy.

                   Twenty-First Count: Declaratory Judgment that the
            Master Guaranty Is Void and Unenforceable as against Public Policy

       1005. The Plaintiffs repeat and re-allege paragraphs 1-1004 as if fully set forth herein.

       1006. On or about March 21, 2016, Montsant, PPVA, Golden Gate Oil and BAM

Administrative entered into the “Master Guaranty”, by which, inter alia, (i) Montsant agreed to

guaranty amounts owed to various Beechwood Entities and SHIP by Golden Gate Oil, to the extent

of the assets contained in the Montsant Collateral Account; and (ii) BAM Administrative, as agent

for certain Beechwood Entities and SHIP, was provided with a non-recourse guaranty from PPVA

of amounts owed by Golden Gate Oil and amounts owed by Montsant.

       1007. The Master Guaranty amounted to a significant encumbrance of the remaining

assets of PPVA which solely benefited the interests of the Beechwood Defendants.




                                                 175
      Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 182 of 190



       1008. The intended result of the Master Guaranty was to provide the Beechwood Entities

holding the Golden Gate Oil debt with a claim to IMSC proceeds, the Montsant Collateral Account,

and various other PPVA assets.

       1009. As a result of the Master Guaranty, the Platinum Defendants and Beechwood

Defendants were able to continue their misrepresentation as to the value of the Golden Gate Oil

investment, as the anticipated sale proceeds from IMSC and the assets in the Montsant Collateral

Account could be used to pay the Golden Gate Oil Loan in full.

       1010. The Master Guaranty constituted a furtherance of the corrupt First and Second

Schemes, whereby the Platinum Defendants and Beechwood Defendants siphoned off hundreds of

millions of dollars in assets from PPVA for their own benefit.

       1011. As the Master Guaranty is permeated with fraud and in violation of applicable law,

the dictates of public policy and justice warrant a finding that the Master Guaranty is void and

unenforceable.

       1012. By reason of the foregoing, the Plaintiffs are entitled to a judgment declaring that

the Master Guaranty cannot be enforced by the Beechwood Entities in any capacity, as the Master

Guaranty is void and unenforceable as against public policy.

       WHEREFORE, the Plaintiffs pray that this Court enter judgment against Defendants as

follows:

                 a)     on the Plaintiffs’ first count, awarding compensatory damages against the

                 Platinum Defendants in an amount to be determined at trial plus interest at the

                 statutory rate, plus punitive damages against the Platinum Defendants in an amount

                 to be determined at trial;




                                                176
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 183 of 190



      b)     on the Plaintiffs’ second count, awarding compensatory damages against

      the Platinum Defendants in an amount to be determined at trial plus interest at the

      statutory rate, plus punitive damages against the Platinum Defendants in an amount

      to be determined at trial;

      c)     on the Plaintiffs’ third count, awarding compensatory damages against the

      Individual Platinum Defendants in an amount to be determined at trial plus interest

      at the statutory rate, plus punitive damages against the Individual Platinum

      Defendants in an amount to be determined at trial;

      d)     on the Plaintiffs’ fourth count, awarding compensatory damages against the

      Platinum Defendants in an amount to be determined at trial plus interest at the

      statutory rate, plus punitive damages against the Platinum Defendants in an amount

      to be determined at trial;

      e)     on the Plaintiffs’ fifth count, awarding compensatory damages against the

      Platinum Defendants in an amount to be determined at trial plus interest at the

      statutory rate, plus punitive damages against the Platinum Defendants in an amount

      to be determined at trial;

      f)     on the Plaintiffs’ sixth count, awarding compensatory damages against the

      Individual Platinum Defendants in an amount to be determined at trial plus interest

      at the statutory rate, plus punitive damages against the Individual Platinum

      Defendants in an amount to be determined at trial;

      g)     on the Plaintiffs’ seventh count, awarding compensatory damages against

      the Beechwood Defendants in an amount to be determined at trial plus interest at




                                      177
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 184 of 190



      the statutory rate, plus punitive damages against the Beechwood Defendants in an

      amount to be determined at trial;

      h)       on the Plaintiffs’ eight count, awarding compensatory damages against the

      Beechwood Defendants in an amount to be determined at trial plus interest at the

      statutory rate, plus punitive damages against the Beechwood Defendants in an

      amount to be determined at trial;

      i)       on the Plaintiffs’ ninth count, awarding compensatory damages against the

      BEOF Funds and the Preferred Investors of the BEOF Funds in an amount to be

      determined at trial plus interest at the statutory rate, plus punitive damages against

      the BEOF Funds and the Preferred Investors of the BEOF Funds in an amount to

      be determined at trial;

      j)       on the Plaintiffs’ tenth count, awarding compensatory damages against the

      BEOF Funds and the Preferred Investors of the BEOF Funds in an amount to be

      determined at trial plus interest at the statutory rate, plus punitive damages against

      the BEOF Funds and the Preferred Investors of the BEOF Funds in an amount to

      be determined at trial;

      k)       on the Plaintiffs’ eleventh count, awarding compensatory damages against

      Michael Katz in an amount to be determined at trial plus interest at the statutory

      rate, plus punitive damages against Michael Katz in an amount to be determined at

      trial;

      l)       on the Plaintiffs’ twelfth count, awarding compensatory damages against

      Kevin Cassidy and Michael Nordlicht in an amount to be determined at trial plus




                                       178
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 185 of 190



      interest at the statutory rate, plus punitive damages against Kevin Cassidy and

      Michael Nordlicht in an amount to be determined at trial;

      m)          on the Plaintiffs’ thirteenth count, awarding compensatory damages against

      Seth Gerszberg in an amount to be determined at trial plus interest at the statutory

      rate, plus punitive damages against Seth Gerszberg in an amount to be determined

      at trial;

      n)          on the Plaintiffs’ fourteenth count, compensatory damages against the

      Beechwood Defendants, Seth Gerszberg and Kevin Cassidy in an amount to be

      determined at trial plus interest at the statutory rate, plus punitive damages against

      the Beechwood Defendants, Seth Gerszberg and Kevin Cassidy in an amount to be

      determined at trial;

      o)          on the Plaintiffs’ fifteenth count, compensatory damages against the BEOF

      Funds and the Preferred Investors of the BEOF Funds in an amount to be

      determined at trial plus interest at the statutory rate, plus punitive damages against

      BEOF Funds and the Preferred Investors of the BEOF Funds in an amount to be

      determined at trial;

      p)          on the Plaintiffs’ sixteenth count, compensatory damages against the

      Platinum Defendants and Beechwood Defendants in an amount to be determined at

      trial plus interest at the statutory rate, plus punitive damages against the Platinum

      Defendants and Beechwood Defendants in an amount to be determined at trial;

      q)          on the Plaintiffs’ seventeenth count, treble damages against the Platinum

      and Beechwood Defendants in an amount to be determined at trial plus interest at

      the statutory rate;



                                          179
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 186 of 190



      r)      on the Plaintiffs’ eighteenth count, awarding compensatory damages

      against the Beechwood Entities as the alter ego of Platinum Management in respect

      of counts one, two, four and five, in an amount to be determined at trial plus interest

      at the statutory rate, plus punitive damages against the Beechwood Entities in an

      amount to be determined at trial, to the same extent that the Platinum Defendants

      are liable on the Plaintiffs’ first, second, fourth and fifth counts;

      s)      on the Plaintiffs’ nineteenth count, awarding compensatory damages

      against the BEOF Funds as the alter ego of Platinum Management in respect of

      counts one, two, four and five, in an amount to be determined at trial plus interest

      at the statutory rate, plus punitive damages against the BEOF Funds in an amount

      to be determined at trial, to the same extent that the Platinum Defendants are liable

      on the Plaintiffs’ first, second, fourth and fifth counts;

      t)      on the Plaintiffs’ twentieth count, a judgment declaring that the Nordlicht

      Side Letter cannot be enforced by the Beechwood Entities in any capacity as the

      Nordlicht Side Letter is void and unenforceable as against public policy; and

      u)      on the Plaintiffs’ twenty-first count, a judgment declaring that the Master

      Guaranty cannot be enforced by the Beechwood Entities in any capacity as the

      Master Guaranty is void and unenforceable as against public policy.




                                        180
     Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 187 of 190



                              DEMAND FOR TRIAL BY JURY

      Plaintiffs demand a trial by jury on all issues so triable.


Dated: January 23, 2019
       New York, New York
                                              HOLLAND & KNIGHT LLP


                                              By:_________________________
                                                   Warren E. Gluck, Esq.

                                              Warren E. Gluck, Esq.
                                              Barbra R. Parlin, Esq.
                                              Mitchell J. Geller, Esq.
                                              John Brownlee, Esq. (pro hac vice forthcoming)
                                              Timothy D. Belevetz, Esq. (pro hac vice
                                              forthcoming)
                                              Richard A. Bixter Jr., Esq. (pro hac vice
                                              forthcoming)
                                              HOLLAND & KNIGHT LLP
                                              31 West 52nd Street
                                              New York, New York 10019
                                              Telephone: 212-513-3200
                                              Facsimile: 212-385-9010
                                              Email: warren.gluck@hklaw.com
                                                     barbra.parlin@hklaw.com
                                                     mitchell.geller@hklaw.com
                                                     john.brownlee@hklaw.com
                                                     timothy.belevetz@hklaw.com
                                                     richard.bixter@hklaw.com

                                              Attorneys for Plaintiffs Martin Trott and
                                              Christopher Smith, as Joint Official Liquidators and
                                              Foreign Representatives of Platinum Partners
                                              Value Arbitrage Fund L.P. (in Official Liquidation),
                                              and for Platinum Partners Value Arbitrage Fund
                                              L.P. (in Official Liquidation)




                                                181
  Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 188 of 190



                             INDEX OF EXHIBITS


Exhibit No.   Description
     1        Huberfeld Information & Guilty Plea
     2        February 12, 2016 email from Fuchs to Bodner RE investor objection
     3        Huberfeld Family Foundation 2014 Tax Return
     4        PPVA Second Amended & Restated Limited Partnership Agreement
     5        Platinum Management Second Amended & Restated Operating Agreement
     6        March 2016 PPVA Tearsheet
     7        September 2015 PPVA Due Diligence Questionnaire
     8        November 2012 PPM for Offshore Feeder Fund
     9        December 2015 PPVA Marketing Presentation
    10        January 8, 2016 Desert Hawk Email to Levy
    11        February 18, 2016 Desert Hark Email to Levy
    12        March 29-April 1, 2016 Urigen Email RE Missed Payroll
    13        June 15-22, 2016 GGO Email RE Missed Payroll
    14        June 30, 2016 Letter to PPVA Investors RE Suspension of NAV Reporting
    15        July 8, 2016 Email Showing PPVA with Less than $100
    16        August 23, 2016 Voluntary Petition for PPVA Liquidation
    17        August 23, 2016 Second Affidavit of Nordlicht for PPVA Liquidation
    18        August 25, 2016 Cayman Order Appointing Joint Provisional Liquidators
    19        October 27, 2016 Cayman Order Converting to Official Liquidation
    20        November 22, 2016 Chapter 15 Recognition Order
    21        December 16, 2016 Final Cayman Order Appointing JOLs
              September 29, 2017 Order Appointing Trott & July 6, 2018 Order
    22
              Appointing Smith
    23        December 19, 2016 SEC Complaint
    24        PPVA Sterling Valuation as of December 31, 2012
    25        January 22, 2015 Email Showing Adjustment of NAV
    26        PPVA Sterling Valuation as of December 31, 2013
    27        Black Elk 2013 Q4 10-Q
    28        May 23, 2014 Email RE Black Elk Disclosure of GGO Value
    29        April 3, 2012 Email RE Optimistic Performance of GGO
    30        November 23, 2012 Email RE GGO Value Rising to $45M
    31        July 30, 2015 Email Re Concerns with Beechwood
    32        February 28, 2013 Email Discussing Beechwood NDA
              March 28, 2013 Email Concerning Platinum Management’s Initial
    33
              Investment in Beechwood
    34        Beechwood Overview Memo
    35        April-May 2013 Emails between Levy and Crystal O’Sullivan
    36        Beechwood Term Sheet

                                      182
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 189 of 190



 37       O’Sullivan Invoice
 38       June 4, 2013 Email Sample Investment Guidelines for Beechwood
 39       June 12, 2013 Email RE Deal Opportunities for Beechwood
 40       June 16, 2013 Beechwood Re Presentation
 41       June 20, 2013 Email RE Bryan Cave Opening New Matter for Beechwood
 42       Bryan Cave Engagement Letter
 43       July 3, 2013 Bryan Cave Email RE Draft Beechwood Documents
 44       Unaudited Balance Sheet September 1, 2013
 45       February 3, 2014 Email RE GGO Needing Funding
 46       GGO Note Purchase Agreement
 47       March 7, 2014 PEDEVCO Note Purchase Agreement
 48       March 19, 2014 Intercreditor Agreement
 49       Black Elk Indenture
 50       February 4, 2013 Huberfeld Email Re BEOF Deal
 51       February 20, 2013 Huberfeld Email with Harari
 52       Black Elk 2013 10-K
 53       July 2014 Emails RE Rescinding Firing of Shulse
 54       March 3, 2014 Email RE Steinberg’s Wife and Black Elk
 55       July 1, 2014 Emails RE Selling $7M Interest in Senior Secured Notes
 56       Small Authorization for Consent Solicitation
 57       Black Elk August 21, 2014 8-K
 58       August 18, 2014 Email RE Wiring $70M from Black Elk
 59       August 2014 Sterling Bank Statement
 60       August 2014 Wire Transfers from PPVA to Black Elk
 61       Black Elk Adversary Complaint
 62       Black Elk 2014 Q3 10-Q
 63       2015 Montsant Loan Promissory Note
 64       May 13, 2015 Montsant Pledge Agreement
 65       Northstar Notes
 66       Northstar/Agera Security Agreement
 67       PPVA 2014 Q4 Valuation
 68       PPVA 2015 Q1 Valuation
 69       June 30, 2016 Indicative NAV Report
 70       PPVA 2016 Q1 Valuation
 71       Northstar Sale Order
 72       May 4, 2015 Montsant Assignment Agreement
 73       January 13, 2016 Cash Report
 74       Nordlicht Side Letter
 75       Stock ticker price of Navidea on October 26, 2015
 76       Stock ticker price of Navidea on March 21, 2016
 77       Master Guaranty

                                  183
Case 1:18-cv-10936-JSR Document 159 Filed 01/25/19 Page 190 of 190



 78       China Horizon Collateral Assignment
 79       China Horizon Turnover Agreement
 80       Carbon Credits Collateral Assignment
 81       March 13, 2016 Email from Nordlicht to Katz RE Agera Sale to Insider
 82       March 21, 2016 Email from Nordlicht to PM Employees Introducing Katz
 83       Amended and Restated Agera Note
 84       March 21, 2016 Email from Nordlicht to Reuters Reporter RE Cassidy
 85       July 15, 2016 Narain Investment Memorandum
          March 27, 2016 Email from Nordlicht to Katz RE Sale of Agera to
 86
          Beechwood Led “consortium”
 87       May 11, 2016 Email from Nordlicht RE Agera Off Market
 88       AGH Parent Amended Operating Agreement
 89       Agera Note Purchase Agreement
          Agera Closing Documents: Flow of Funds Memorandum and Funding
 90
          Direction Letter
 91       Starfish Purchase Agreement
 92       AGH Parent Redemption Notice
 93       AGH Parent to PGS Assignment
 94       May 11, 2015 PPNE Note
 95       August 12, 2015 PPNE Note
 96       Twosons Note
 97       Twosons Side Letter
 98       July 4, 2016 Email from Nordlicht to Gerszberg RE PPVA liquidation
 99       Forbearance and Security Agreement
100       Zapata and Gerszberg Master Agreement for Unification of Businesses
101       Spectrum30 Flow of Funds Letter




                                  184
